Case 2:20-cv-01322¢qR 77 PQcgrepin SHER pS/06/20 Page 1 of 133

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS a
SALVATORE SYLVESTER, ALICIA EDWARDS-GUTZMAN, and Depositors Insurance Company, Nationwide Property & Casualty
EUNICE HILL, on behalf of themselves, and all others similarly situated, Insurance Company and Nationwide Mutual Insurance Company

JS 44 (Rev. 06/17)

 

 

County of Residence of First Listed Defendant Polk Co., Iowa
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF

(b) County of Residence of First Listed Plaintiff Lackawanna Co. , PA THE TRACT OF LAND INVOLVED.

(EXCEPT IN U.S, PLAINTIFF CASES)
Attorneys (if Known)

Pamela A. Carlos, Esquire, Bennett, Bricklin & Saltzburg, LLC, Centre

Square/West Tower 1500 Market Street, 32nd Floor, Philadelphia, PA

19102 (215) 561-4300

( (9) Attorneys (Firm Name, Address, and Telephone Number)
Jonathan Shub, Esquire, Kevin Laukaitis, EsquireKOHN, SWIFT & GRAF,
P.C.1600 Market Street, Suite 2500,Philadelphia, PA 19103-7225, (215) 238-1700
See also addendum attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “xX” in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintij f
(For Diversity Cases Only) and One Box for Defendant)
7 1 ‘U.S. Government * 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x ” 1 Incorporated or Principal Place "4 "4
of Business In This State
* 2 U.S. Government %4 Diversity Citizen of Another State "2 * 2 Incorporated and Principal Place "5 5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subjectofa * 3  ° 3 Foreign Nation "6 "6
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT. TORTS FORFEFTURE/PENALTY BANKRUPTCY OTHER STATUTES ]
” X 110 Insurance PERSONAL INJURY PERSONAL INJURY ” 625 Dmg Related Seizure * 422 Appeal 28 USC 158 ” 375 False Claims Act
* 120 Marine ” 310 Airplane ” 365 Personal Injury - of Property 21 USC 881 | * 423 Withdrawal ” 376 QuiTam (31 USC
* 130 Miller Act ” 315 Airplane Product Product Liability * 690 Other 28 USC 157 3729(a))
” 140 Negotiable Instrument Liability ” 367 HealthCare/ ” 400 State Reapportionment
* 150 Recovery of Overpayment | ” 320 Assault, Libel & Pharmaceutical (RIGHTS * 410 Antitrust
& Enforcement of Judgment Slander Personal Injury ” 820 Copyrights ” 430 Banks andBanking
” 151 Medicare Act * 330 Federal Employers’ Product Liability * 830 Patent ” 450 Commerce
» 152 Recoveryof Defaulted Liability ” 368 AsbestosPersonal * 835 Patent - Abbreviated ” 460 Deportation
Student Loans * 340 Marine Injury Product New Drug Application ” 470 Racketeer Influenced and
(Excludes Veterans) ” 345 Marine Product Liability * 840 Trademark Corrupt Organizations
* 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SECURITY ” 480 ConsumerCredit
of Veteran’s Benefits * 350 Motor Vehicle ” 370 Other Fraud ” 710 Fair Labor Standards ” 861 HIA (1395ff) * 490 Cable/SatTV
” 160 Stockholders’ Suits ” 355 Motor Vehicle * 371 Truth in Lending Act * 862 Black Lung (923) * 850 Securities/Commodities/
” 190 Other Contract Product Liability ” 380 Other Personal ” 720 Labor/Management * 863 DIWC/DIWW (405(g)) Exchange
* 195 Contract Product Liability | 7 360 Other Personal Property Damage Relations * 864 SSID Title XVI * 890 Other Statutory Actions
? 196 Franchise Injury * 385 Property Damage ” 740 Railway LaborAct * 865 RSI (405(g)) * 891 AgriculturalActs
” 362 Personal Injury - Product Liability ” 751 Familyand Medical ” 893 Environmental Matters
Medical Malpractice Leave Act ” 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS |” 790 Other Labor Litigation FEDERAL TAX SUITS Act
* 210 LandCondemnation ” 440 Other CivilRights Habeas Corpus: ” 791 EmployeeRetirement * 870 Taxes (U.S. Plaintiff * 896 Arbitration
* 220 Foreclosure ” 441 Voting ” 463 AlienDetainee Income Security Act or Defendant) ” 899 AdministrativeProcedure
* 230 Rent Lease & Ejectment ” 442 Employment * 510 Motions to Vacate ” 871 IRS—Third Party Act/Review or Appeal of
* 240 Torts to Land ” 443 Housing/ Sentence 26 USC 7609 Agency Decision
* 245 Tort Product Liability Accommodations ” 530 General * 950 Constitutionality of
” 290 All Other Real Property * 445 Amer. w/Disabilities - | ” 535 DeathPenalty IMMIGRATION State Statutes
Employment Other: ” 462 Naturalization Application
* 446 Amer. w/Disabilities- | 7 540 Mandamus &Other |” 465 Other Immigration
Other ” $50 Civil Rights Actions
* 448 Education ” 555 PrisonCondition
” 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “xX” in One Box Only)
” 1 Original 2 Removed from ” 3 Remanded from > AReinstated or ” 5 Transferred from 7” 6 Multidistrict * 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

VI. REQUESTED IN
COMPLAINT:

 

d 1446

Brief description of cause:

Class Action Fairness Act of 2005
CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P.

VIII. RELATED CASE(S)

DEMAND § Over $75,000

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

CHECK YES only if demanded in complaint:
JURY DEMAND:

XYes No
IF ANY Case S3070138RdER Document 1 Filed 03/06/20ncPagaavatd 33

 

DATE 03/06/20 URE OF ATTORNEY OFRECORD

FOR OFFICE USE ONLY —

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

JS 44 Reverse (Rev. 06/17)
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 3 of 133
ADDENDUM PLAINTIFF’S COUNSEL LIST

Scott Edelsberg, Esq. (pro hac vice to be filed)
EDELSBERG LAW, PA

20900 NE 30th Avenue, #417

Aventura, FL 33180

scott@edelsberglaw.com
utanski@edelsberglaw.com

(305) 975-3320

Rachel Dapeer, Esq. (pro hac vice to be filed)
DAPEER LAW, P.A.

300 S. Biscayne Blvd, #2704

Miami, FL 33131

rachel(@dapeer.com
(305) 610-5223

Edmund A. Normand (pro hac vice to be filed)
Jacob L. Phillips (pro hac vice to be filed)
NORMAND PLLC

3165 McCrory Place, Suite 175

Orlando, FL 32803

Ed@NormandPLLC.com

(407) 603-6031

Andrew J. Shamis (pro hac vice to be filed)
SHAMIS & GENTILE, P.A.

14 NE Ist Ave., Suite 1205

Miami, FL 33132
efilings@shamisgentile.com

(305) 479-2299

ADDENDUM DEFENSE COUNSEL LIST

Mark L. Hanover (pro hac vice application to be submitted)
Kathleen V. Kinsella (pro hac vice application to be submitted)

DENTONS US LLP

233 South Wacker Drive

Suite 5900

Chicago, Illinois 60606

Telephone: (312) 876-8000

Email: mark.hanover@dentons.com
kathleen.kinsella@dentons.com
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 4 of 133

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 1544 Summit Lake Road, Clarks Summit, Pa 18411
Address of Defendant: 1100 Locust Street, Des Moines, lowa 50391 |
Place of Accident, Incident or Transaction: __ 1 100 Locust Street, Des Moines, lowa 50391

 

 

 

 

RELATED CASE, IF ANY:

Case Number: Judge: Date Terminated: _

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. _ Is this case related to property included in an earlier numbered suit pending or within one year Yes [ | No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [ | No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No
case filed by the same individual?

I certify that, to my knowledge, the within case [J is / [) is not related to any case now pending or within one year previously terminated action in

this court except as noted above. ;
nviz 03/06/2020 ComttCat~ 56396

—

 

 

 

 

Attorney-at-Law / Pro Se Plaintiff Attorney ID. # (if applicable)

CIVIL: (Place a V in one category only)
A. Federal Question Cases: B. Diversity Jurisdiction Cases:
[] 1. Indemnity Contract, Marine Contract, and All Other Contracts 1. Insurance Contract and Other Contracts
[] 2. FELA L] 2. Airplane Personal Injury
[1 3. Jones Act-Personal Injury [] 3. Assault, Defamation
CL] 4. Antitrust [] 4. Marine Personal Injury
CL] 5. Patent [] 5. Motor Vehicle Personal Injury
L] 6. Labor-Management Relations CJ) 6. Other Personal Injury (Please specify): _
LJ 7. Civil Rights L] 7. Products Liability
CI 8. Habeas Corpus CI 8. Products Liability — Asbestos

9. Securities Act(s) Cases L] 9. All other Diversity Cases
Ff 10. Social Security Review Cases (Please specify): a
CJ 11. All other Federal Question Cases

(Please specify); _

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

L Pa mel a A. Ca rlos counsel of record or pro se plaintiff, do hereby certify:

 

| Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

pate: 03/06/2020

   

56396

Attorney I.D. # (if applicable)

 

 

Attorney-at-Law / Pro Se Plaintiff

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 5 of 133

APPENDIX I
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

SALVATORE SYLVESTER, ALICIA
EDWARDS-GUTZMAN, and EUNICE
HILL, on behalf of themselves, and all others
similarly situated,

NO:

v.

DEPOSITORS INSURANCE COMPANY,
NATIONWIDE PROPERTY & CASUALTY
INSURANCE COMPANY,

and NATIONWIDE MUTUAL INSURANCE
COMPANY

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the
reverse side of this form.) In the event that a defendant does not agree with the plaintiff regarding
said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve
on the plaintiff and all other parties, a case management track designation form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. §2241 through §2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from

exposure to asbestos. ( )
(e) Special Management — Cases that do not fall into tracks (a) through (d) that are

commonly referred to as complex and that need special or intense management by

the court. (See reverse side of this form for a detailed explanation of special

 

management cases.) ( )
(f) Standard Manageme: < Cases that do not fall into any one of the other tracks. (X)
03/06/2020 Me AX 9.4 —
Date PAMELA A. CARLOS

Attorneys for Defendant

(215) 561-4300 (215) 561-6661 carlos@bbs-law.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 6 of 133

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SALVATORE SYLVESTER, ALICIA
EDWARDS-GUTZMAN, and EUNICE HILL,
on behalf of themselves, and all others
similarly situated,

Vv. : Case No.
DEPOSITORS INSURANCE COMPANY,
NATIONWIDE PROPERTY & CASUALTY
INSURANCE COMPANY,

and NATIONWIDE MUTUAL INSURANCE
COMPANY

NOTICE OF REMOVAL
Depositors Insurance Company, Nationwide Property & Casualty Insurance Company, and
Nationwide Mutual Insurance Company (together, “Nationwide Defendants”) hereby remove to
this Court the Pennsylvania state court action described below pursuant to the Class Action
Fairness Act of 2005 (““CAFA”).

I. BACKGROUND
1. On December 20, 2019, Salvatore Sylvester, Alicia Edwards-Gutzman, and Eunice

Hill (“Plaintiffs”) filed this putative class action against Defendants Depositors Insurance
Company, Nationwide Property & Casualty Insurance Company, and Nationwide Mutual
Insurance Company in the Court of Common Pleas of Philadelphia County, Pennsylvania,
captioned Salvatore Sylvester, Alicia Edwards-Gutzman, and Eunice Hill, on behalf of themselves,
and all others similarly situated, v. Depositors Insurance Company, Nationwide Property &
Casualty Insurance Company, and Nationwide Mutual Insurance Company, Case No. 2019 03184.
The suit alleges that the Nationwide Defendants do not include certain enumerated fees (title fees,
title lien fees, registration transfer fees, county fees, Safety Inspection Sticker fees, Emissions

Inspection Sticker fees) (together, “Title and Regulatory Fees”) in actual cash value payments for
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 7 of 133

first-party, private passenger, total loss vehicle claims. See Compl. 9§ 1, 3, 4, 20, 29, 38, 40, 50,
80. By purportedly not including these amounts in its actual cash value payments, Plaintiffs
contend that the Nationwide Defendants are liable for breach of contract. See id. at $4 4, 22, 31,
40, 42, 50, 72-82. Plaintiffs seek alleged compensatory damages, id. at p. 14, as well as injunctive
relief “to stop these repeated and continued violations” of policy terms. Jd. at 72.

2, Under 28 U.S.C. §§ 1441(a), 1446, and 1453, the Complaint is removable to this
Court because the Nationwide Defendants have satisfied the procedural requirements for removal,
and this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. § 1332(d).

3. In accordance with 28 U.S.C. § 1446(d), promptly after filing this Notice of
Removal, the Nationwide Defendants shall give written notice to Plaintiffs and to the Court of
Common Pleas of Philadelphia County, Pennsylvania, of its filing of this Notice of Removal.

Il. THE NATIONWIDE DEFENDANTS HAVE SATISFIED THE PROCEDURAL

REQUIREMENTS FOR REMOVAL

4, On February 7, 2020, Defendant Depositors Insurance Company was served with
the Complaint, Summons, and Notice. Defendants Nationwide Property & Casualty Insurance
Company and Nationwide Mutual Insurance Company were served on February 10, 2020. This
Notice of Removal has been filed within 30 days of either date, and is therefore timely under 28
U.S.C. § 1446(b).

5. Venue is proper in this Court because it corresponds to the district and division
where this litigation was filed, ie., the Court of Common Pleas of Philadelphia County,
Pennsylvania, is located in the Eastern District of Pennsylvania. See 28 U.S.C. § 1441(a).

6. As required under 28 U.S.C. § 1446(a), true and correct copies of all process,

pleadings, and orders served upon the Nationwide Defendants are attached hereto. See Ex. 1.
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 8 of 133

III. THIS COURT HAS SUBJECT MATTER JURISDICTION OVER THIS ACTION
UNDER CAFA.

7. Under CAFA, this Court has diversity jurisdiction over the putative class action
because: (1) the putative class exceeds 100 members; (2) at least one member of the proposed
class has a different citizenship from the Nationwide Defendants; (3) the amount in controversy
exceeds $5 million in the aggregate for the entire class, exclusive of interest and costs; and (4) the

exceptions to CAFA do not apply here. See 28 U.S.C. § 1332(d).

A. The Putative Class Size Exceeds 100.
8. Under CAFA, the proposed class must consist of at least 100 persons. See 28

U.S.C. § 1332(d)(5). The Complaint seeks to certify a class under Pennsylvania Rules of Civil

Procedure 1702, 1708, and 1709. Plaintiffs define the putative class as:
All insureds, under any Pennsylvania policy issued by Depositors Insurance Company,
Nationwide Property & Casualty Company or Nationwide Mutual Insurance Company
covering a vehicle with private-passenger auto physical damage coverage for
comprehensive or collision loss, who made a first-party claim for total loss, where such
vehicle was declared a total loss and adjusted as a total loss, where the total loss payment
included no amount (or a prorated amount) for state and local regulatory fees imposed by
the Commonwealth of Pennsylvania within four years prior to the date on which this
lawsuit was filed through the date of any certification order.

Compl. 954. Plaintiffs allege that they “believe that the class of persons affected by Defendants’

unlawful practice consists of thousands of individuals ....” Jd. at ¢65. Accordingly, this matter

satisfies CAFA’s requirement that the putative class size exceeds 100.

B. There is Minimal Diversity Sufficient to Establish CAFA Jurisdiction.
9. Under CAFA there must also be minimal diversity, which exists where at least one

putative class member is a citizen of a different state than any defendant. See 28 U.S.C.
§ 1332(d)(2).

10. The Complaint alleges that Nationwide Property & Casualty Insurance Company
and Nationwide Mutual Insurance Company are corporations “located in the State of Ohio,
incorporated in Ohio and with its principal place of business in Ohio.” Compl. § 9. Indeed, as a

matter of public record, those Defendants are incorporated in Ohio, and have their principal places
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 9 of 133

of business in Ohio, and are thus citizens of Ohio for diversity purposes. See 28 U.S.C.
§ 1332(c)(1). Additionally, the Complaint alleges that Depositors Insurance Company is a
corporation “located in the State of Iowa, incorporated in Iowa, and with its principal place of
business in Iowa.” Compl. 4] 10. As a matter of public record, Depositors is incorporated in and
has its principle place of business in Jowa, and is thus a citizen of Iowa for diversity purposes. See
28 U.S.C. § 1332(c)(1).

11. Plaintiffs are citizens of Pennsylvania. See Compl. §§ 6-8.

12. Thus, CAFA’s requirement of minimal diversity is satisfied here. See 28 U.S.C.
§ 1332(d)(2)(A).

Cc. The $5 Million Amount in Controversy Requirement is Met.
13. | Under CAFA, the aggregate amount in controversy must exceed $5 million for the

entire putative class, exclusive of interest and costs. See 28 U.S.C. § 1332(d)(2).

14. “{A] defendant’s notice of removal need include only a plausible allegation that the
amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,
LLC v. Owens, 574 U.S. 81, 89 (2014). “[WJhen relevant facts are not in dispute or findings have
been made, the legal-certainty test applies.... Under the legal-certainty test, federal jurisdiction
exists unless it appears, to a legal certainty, that the plaintiff was never entitled to recover the
jurisdictional amount.” Kaufman v. Allstate New Jersey Ins. Co., 561 F.3d 144, 151 (3d Cir. 2009)
(internal punctuation and citation omitted). Where a defendant calculates the amount in
controversy on allegations made in the complaint, the “posture of the case is one where the relevant
facts are not expressly in dispute between the parties.” Frederico v. Home Depot, 507 F.3d 188,
198 (3d Cir. 2007) (finding amount in controversy met where it did not appear to a legal
certainty that plaintiff cannot recover the jurisdictional amount of $5 million). However, in cases

“where disputes over factual matters are involved, the McNutt preponderance of the evidence
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 10 of 133

standard is appropriate for resolving the dispute.” Jd. at 194 (3d Cir. 2007) (citing McNutt v.
General Motors Acceptance Corp. of Indiana, 298 U.S. 178 (1936)).

15. In analyzing the amount in controversy, “[t]he general federal rule is to decide the
amount in controversy from the complaint itself.” Angus v. Shiley Inc., 989 F.2d 142, 145 (3d Cir.
1993). However, where the complaint “does not limit its request for damages to a precise monetary
amount, the district court [can] properly ma[k]e an independent appraisal of the value of the
claim.” Jd. at 146 “[T]he amount in controversy is not measured by the low end of an open-ended
claim, but rather by a reasonable reading of the value of the rights being litigated.” Jd. “The
parties may submit evidence outside the complaint, including affidavits or declarations, or other
summary-judgment-type evidence relevant to the amount in controversy at the time of removal.”
Earnshaw v. Chesapeake Appalachia, L.L.C., No, 3:19-CV-1479, 2019 WL 6839305, at *2 (M.D.
Pa. Dec. 16, 2019) (quoting /barra v. Manheim Invests., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015)).
See also Chrin vy. Ibrix, Inc., 293 F. App’x 125, 127-28 (3d Cir. 2008) (upholding district court’s
finding that defendant carried burden of proving jurisdictional amount based on affidavit); Jesmar
Energy, Inc. v. Range Res.-Appalachia, LLC, No. CV 17-928, 2017 WL 4572526, at *6 (W.D. Pa.
Oct. 13, 2017) (“Having reviewed the Notice of Removal, contrary to Jesmar’s contention, the
Court finds that Range’s Notice of Removal, which incorporates the statements contained in Sarah
Black’s affidavit, is not conclusory in nature and includes a plausible allegation that the amount in
controversy exceeds the jurisdictional threshold.”).

16. The amount in controversy must be determined “without consideration of
[plaintiffs] success on the merits,” and “[o|nce that determination is made and the federal court is
seized of jurisdiction, the court’s power is not conditional on a later award of at least that amount.”

McNulty v. Travel Park, 853 F. Supp. 144, 146 (E.D. Pa. 1994).
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 11 of 133

Compensatory Damages.

17. According to the Complaint, Plaintiffs seek “an award of compensatory damages
for the Class in amounts owed by Defendants.” Compl. p. 14. Specifically, Plaintiffs allege Title
and Regulatory Fees totaling $104.57. Jd. at 941 (“Pennsylvania imposes fees on such
transactions, including a title fee of $55.00, a title lien fee of $26.00 (if a lien is recorded with the
transfer of title), a passenger vehicle registration transfer fee of $9.00, county fees up to $5.00, PA
State Safety Certificate of Inspection Program Certificate Fee (“Safety Inspection Sticker”) of
$8.00, and a PA Emission Inspection Program Management Fee (“Emissions Inspection Sticker”)
of $1.57.”).

18. Upon information and belief, the Nationwide Defendants have had approximately
30,500 first-party personal total loss vehicle claims in the State of Pennsylvania over the past four
years. Id. 4 4.

19. Applying the alleged $104.57 for the Title and Regulatory Fees to the
approximately 30,500 first-party personal total loss vehicle claims yields approximately
$3,189,385 (30,500 claims x $104.57 per claim). See Lewis v. Ford Motor Co., 610 F. Supp. 2d
476, 486 (W.D. Pa, 2009) (“If the dollar amount per claim is apparent from the complaint or can
be determined from the proffered evidence, the number of class members will determine the
amount in controversy through the operation of simple multiplication.” (internal punctuation and
citation omitted)).

Value of Injunctive Relief.

20. ‘It is well-established law in the Third Circuit that the amount in controversy
includes the value of injunctive relief. Barbiero v. Kaufman, 580 F. App’x 107, 110 (3d Cir. 2014)

(“Where, as here, a plaintiff seeks injunctive relief, the amount in controversy is measured by the
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 12 of 133

value of the right sought to be protected by the equitable relief.” (internal punctuation and citation
omitted)); Martin v. Delaware Title Loans, Inc., No. CIV.A. 08-3322, 2008 WL 4443021, at *2—
3 (E.D. Pa. Oct. 1, 2008) (including injunctive relief to determine amount in controversy where
complaint sought defendant “remove its liens from the titles of all Pennsylvania car owners”). See
also Jesmar Energy, 2017 WL 4572526, at *7 (“The Court finds that the object of Jesmar’s
litigation . . . includes both past and future payments under the Assignment.”); Lewis, 610 F. Supp.
2d at 485-86 (finding value of injunctive relief in class action was $250 per vehicle where “the
ultimate object of the litigation is a vehicle in which the Oscillation Defect and any related damage
have been eliminated”).

21. Plaintiffs explicitly seek injunctive relief: “Defendants’ breach of the policy
provisions requiring them to pay ACV on total loss claims is a continuing breach and violation of
policy terms. Jnjunctive relief is necessary to stop these repeated and continued violations, which
are likely to continue, repeat, and cause damages to the Class in the future.” Compl. § 72
(emphasis added). See also Compl. 82 (“As a result of said breaches, Plaintiffs and the class
members are entitled to sums representing the benefits owed for the full ACV payment ... as well
as costs, prejudgment and post judgment interest, injunctive relief and other relief as is
appropriate.” (emphasis added)).

22. Prior to the implementation of CAFA in 2005, the Third Circuit specified that the
value of injunctive relief must be measured only from the plaintiffs point of view, because a
“defendant viewpoint” would violate the prohibition against aggregation of putative class claims
to satisfy the jurisdictional amount. See, e.g., Packard v. Provident Nat. Bank, 994 F.2d 1039,
1050 (3d Cir. 1993) (“In a diversity-based class action seeking primarily money damages, allowing

the amount in controversy to be measured by the defendant’s cost would eviscerate [the] holding
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 13 of 133

[in Snyder v. Harris, 394 U.S. 332 (1969)] that the claims of class members may not be aggregated
in order to meet the jurisdictional threshold.”).

23, However, CAFA now requires the aggregation of putative class claims. See 28
U.S.C. § 1332(d)(6) (“In any class action, the claims of the individual class members shall be
aggregated to determine whether the matter in controversy exceeds the sum or value of
$5,000,000, exclusive of interest and costs.” (emphasis added)). Thus, anti-aggregation cases like
Packard are no longer applicable. Indeed, at least two post-CAFA cases in the Eastern District of
Pennsylvania implicitly considered the value of injunctive relief from the defendant’s viewpoint
when calculating the amount in controversy. See Excel Pharmacy Servs., LLC v. Liberty Mut. Ins.
Co., 389 F. Supp. 3d 289, 292-93 (E.D. Pa. 2019) (Rufe, J.) (‘Although Excel argues that only
declaratory relief is sought, a declaratory judgment in favor of the proposed class would
presumably have the effect of requiring Defendants to reimburse the class members indefinitely at
higher rates than have been paid in the past. Therefore, Excel cannot show that the value of the
object of the litigation is less than five million dollars.”); Martin, 2008 WL 4443021, at *2 (finding
that although plaintiff in individual suit sought compensatory damages amounting only to $3,570,
the amount in controversy was satisfied where “Plaintiffs Original Complaint unmistakably
requests a Court Order that ‘Delaware Title remove its liens from the titles of all Pennsylvania car
owners’.... As a result, Defendants’ allegation that the amount in controversy is $1,714,509.00
was based on the value of the relief that Plaintiff expressly sought[.]”). See also Khan v. Bank of
Am. Home Loan Servicing L.P., No. CIV. 12-117, 2012 WL 1898619, at *2 (D.N.J. May 23, 2012)
(including amount defendant stood to lose on equitable claim in calculating amount in
controversy); Lewis, 610 F. Supp. 2d at 485 n.6 (including cost to defendant of complying with
injunction in calculating amount in controversy and finding plaintiffs argument that injunctive

relief should be measured from their point of view to be unpersuasive).
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 14 of 133

24. Other post-CAFA cases also support a “defendant viewpoint” for valuing injunctive
relief. See, e.g., Keeling v. Esurance Ins. Co., 660 F.3d 273 (7th Cir. 2011); Valdez v. Metro. Prop.
& Cas. Ins. Co., 867 F. Supp. 2d 1143, 1182 (D.N.M. 2012) (finding “[a]nother cost that the federal
courts have held that the insurer Defendants can use to reach the jurisdictional amount is the
expected claims under the underinsured motorist coverage that the Defendants would be obligated
to provide” under an injunction requiring insurers to provide additional coverage); Rasberry v.
Capitol Cty. Mut. Fire. Ins. Co., 609 F. Supp. 2d 594, 601 (E.D. Tex. 2009) (calculating amount
in controversy for injunctive relief by estimating value of potential future claims); Cox v. Allstate
Ins. Co., No. CIV-07-1449-L, 2008 WL 2167027, at *2 (W.D. Okla. May 22, 2008) (in
determining the amount in controversy, “[t]he court cannot focus solely on the amount of monetary
relief sought by plaintiffs, but must also consider the cost to defendants of the equitable remedies”).

25, In Keeling, defendant Esurance had issued more than 50,000 automobile insurance
policies containing a disputed clause. Keeling, 660 F.3d at 274. During the five-year limitations
period before the suit began, Esurance had collected a net premium of $613,894 on the relevant
coverages, and had paid no claims. The district court treated this amount as “the principal amount
in controversy (the class wants the money repaid),” and found the “prospective relief would be
costless to Esurance, because that relief would require changing only a few words on a printed
form.” Jd. But the Seventh Circuit reversed the district court and determined the amount in
controversy requirement had been satisfied. /d. The Seventh Circuit found the requested
injunctive relief required far more than reprinting forms: “this suit is about money, not ink.” Jd.
Thus, the value of the injunctive relief was based not on the cost of reprinting policy forms, but
rather on the prospective loss of premiums or increase in claims payments that would be incurred

if the plaintiff were to prevail:
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 15 of 133

If the class is right and Esurance must either stop charging a premium or change the terms
so that policyholders receive indemnity more frequently, it will suffer a financial loss.
Suppose it were to comply with an injunction by eliminating this coverage and its premium.
Its current profit on this coverage in Illinois is about $125,000 a year. The present value
of foregoing this stream of profits is about $1.5 million. (That is the present value of
$125,000 a year for 20 years, discounted at 5% per year.) The alternative means of
complying with an injunction would be to change the policy’s terms so that it paid more
claims; that form of compliance would have an uncertain cost—presumably something less
than $1.5 million (Esurance would not knowingly offer a coverage on which it loses
money), but still far from trivial. The cost of prospective relief cannot be ignored in the
calculation of the amount in controversy.

id. Accordingly, even though the compensatory damages amounted to only approximately
$600,000, the cost of the injunctive relief—projected 20 years into the future—plus the potential
for punitive damages, brought the amount-in-controversy above CAFA’s $5 million requirement.

26. Here, the injunctive relief sought by Plaintiffs would be a change in the adjustment
practices of the Nationwide Defendants, requiring them to include Title and Regulatory Fees in
future first-party personal total loss vehicle claims payments in Pennsylvania. If the Court were
to grant judgment for such injunctive relief, then compliance would require the Nationwide
Defendants to pay $104.57 per total loss claim not only for the retroactive class period, but also
on a prospective basis going forward.

27. As set forth in the attached Declaration of James G. Burkert (Technical Director,
Material Damage Claims at Nationwide Mutual Insurance Company) (Ex. 2), the Nationwide
Defendants have had approximately 30,500 first-party personal total loss vehicle claims in the
State of Pennsylvania four-year putative class period. Jd. § 4. That amounts to an average of 7,625
claims per year. If the Nationwide Defendants were required to pay Title and Regulatory Fees in
the amount of $104.57 per first-party personal total loss vehicle claim in Pennsylvania for just an

additional three-year period going forward (which is a small fraction of the 20-year period

approved by the Seventh Circuit in Keeling) then the cost would be approximately $2,392,039

(7,625 claims x $104.57 x 3 years).
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 16 of 133

28. Accordingly, the total amount in controversy, including both compensatory and
injunctive relief, is at least $5,581,424 (i.e., $3,189,385 + $2,392,039). If the full 20-year period
of Keeling is considered, then the amount in controversy would be $19,136,310 (ie., $3,189,385
+ (7,625 x $104.57 x 20)).!

29. Accordingly, the total amount of alleged damages exceeds CAFA’s $5 million
jurisdictional threshold.

D. The Exceptions to CAFA Do Not Apply.
30. CAFA provides two mandatory exceptions to the application of federal jurisdiction,

and one discretionary exception. See 28 U.S.C. § 1332(d)(3)-(4). The exceptions require the
presence of a nondiverse in-state defendant. 28 U.S.C. § 1332(d)(3)-(4) (requiring either
“significant relief’ to be sought from an in-state defendant (local controversy exception) or
requiring the “primary defendant” to be an in-state one (home state exception)). Here, none of the
Nationwide Defendants are in-state defendants. Rather, they are foreign insurers. Depositors
Insurance Company is a citizen of the State of Iowa, and Nationwide Property & Casualty
Insurance Company and Nationwide Mutual Insurance Company are citizens of the State of Ohio.

See Compl. §§ 9-10. Therefore, the exceptions to CAFA are not applicable to this matter.”

 

| The Keeling decision applied a 5% present value discount to the calculation, and if such a
discount were applied here, then the result would still land well-above the minimum threshold of
$5 million. Applying a 5% discount to yearly payments of approximately $797,346 (7,625 claims
x $104.57) for a three-year period results in a present value of approximately $2,171,372. The
total amount in controversy would then amount to approximately $5,360,757 (i.e., $3,189,385 +
$2,171,372). If the full 20-year period of Keeling is considered, then the present value of the
injunctive relief would be $9,936,697 (applying a 5% discount to yearly payments of
approximately $797,346 for 20 years). The total amount in controversy would then amount to
approximately $13,126,082 (i.e., $3,189,385 + $9,936,697).

* The exceptions to CAFA would also fail for other reasons, and the Nationwide Defendants
reserve the right to raise all defenses in the event that Plaintiffs attempt to satisfy their burden of
asserting the CAFA exceptions.
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 17 of 133

31. Accordingly, because the Nationwide Defendants have demonstrated that all

prerequisites for CAFA jurisdiction have been met and none of the exceptions apply, this matter

is properly removable.

WHEREFORE, the Nationwide Defendants respectfully requests that this Court assume

full jurisdiction over this action.

Respectfully submitted,
BENNETT, BRICKLIN & SALTZBURG LLC

ov: Lynne AOL

PAMELA A. CARLOS, ESQUIRE
Centre Square, West Tower

1500 Market Street, 32"¢ Floor
Philadelphia, PA 19102
Telephone: (215) 561-4300
Facsimile (215) 561-6661
Emailcarlos(@bbs-law.com

DENTONS US LLP

[</
MARK . HANOVER, ESQUIRE
(pro hac vice application to Be submitted)
KATHLEEN V. KINSELLA, ESQUIRE
(pro hac vice application to be submitted)
233 South Wacker Drive, Suite 5900
Chicago, Illinois 60606
Telephone: (312) 876-8000
Email: mark.hanover@dentons.com

kathleen. kinsella(@dentons.com

Attorneys for Defendants Depositors
Insurance Company, Nationwide Property &
Casualty Insurance Company, and
Nationwide Mutual Insurance Company
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 18 of 133

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SALVATORE SYLVESTER, ALICIA
EDWARDS-GUTZMAN, and EUNICE HILL,
on behalf of themselves, and all others
similarly situated,

 

 

Vv. Case No.
DEPOSITORS INSURANCE COMPANY,
NATIONWIDE PROPERTY & CASUALTY
INSURANCE COMPANY,
and NATIONWIDE MUTUAL INSURANCE
COMPANY
NOTICE TO PLAINTIFFS
TO:
Jonathan Shub Edmund A. Normand (pro hac vice to be filed)

Kevin Laukaitis

KOHN, SWIFT & GRAF, P.C.
1600 Market Street, Suite 2500
Philadelphia, PA 19103-7225

ishub@kohnswift.com
klaukaitis(@kohnswift.com

Scott Edelsberg, Esq. (pro hac vice to be filed)
EDELSBERG LAW, PA

20900 NE 30th Avenue, #417

Aventura, FL 33180

scott@edelsberglaw.com
utanski@edelsberglaw.com

Rachel Dapeer, Esq. (pro hac vice to be filed)
DAPEER LAW, P.A.

300 S. Biscayne Blvd, #2704

Miami, FL 33131

rachel(@dapeer.com

Jacob L. Phillips (pro hac vice to be filed)
NORMAND PLLC

3165 McCrory Place, Suite 175

Orlando, FL 32803
Ed@NormandPLLC.com

Andrew J. Shamis (pro hac vice to be filed)
SHAMIS & GENTILE, P.A.

14 NE Ist Ave., Suite 1205

Miami, FL 33132
efilings@shamisgentile.com
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 19 of 133

Please take notice that defendants, Depositors Insurance Company, Nationwide Property
& Casualty Insurance Company, and Nationwide Mutual Insurance Company, by its attorneys
Bennett, Bricklin & Saltzburg, LLC have filed a Notice of Removal in the United States District
Court for the Eastern District of Pennsylvania regarding an action previously pending in the Court
of Common Pleas of Philadelphia County, December Term No. 3184, captioned Salvatore
Sylvester, Alicia Edwards-Gutzman. and Eunice Hill, on behalf of themselves. and all others
similarly situated. v. Depositors Insurance Company, Nationwide Property & Casualty Insurance
Company. and Nationwide Mutual Insurance Company.

BENNETT, BRICKLIN & SALTZBURG LLC

ay. C Ann AOL

PAMELA A. CARLOS, ESQUIRE
Centre Square, West Tower

1500 Market Street, 32"4 Floor
Philadelphia, PA 19102
Telephone: (215) 561-4300
Facsimile (215) 561-6661
Emailcarlos@bbs-law.com

 

DENTONS US LLP

By: [ S |
MARK . HANOVER, ESQUIRE
(pro hac vice application to Be submitted)
KATHLEEN V. KINSELLA, ESQUIRE
(pro hac vice application to be submitted)
233 South Wacker Drive, Suite 5900
Chicago, Illinois 60606
Telephone: (312) 876-8000
Email: mark.hanover@dentons.com

kathleen. kinsella@dentons.com

Attorneys for Defendants Depositors
Insurance Company, Nationwide Property &
Casualty Insurance Company, and
Nationwide Mutual Insurance Company
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 20 of 133

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SALVATORE SYLVESTER, ALICIA
EDWARDS-GUTZMAN, and EUNICE HILL,
on behalf of themselves, and all others
similarly situated,

Vv. : Case No.

DEPOSITORS INSURANCE COMPANY,
NATIONWIDE PROPERTY & CASUALTY
INSURANCE COMPANY,

and NATIONWIDE MUTUAL INSURANCE
COMPANY

PROOF OF FILING
COMMONWEALTH OF PENNSYLVANIA

COUNTY OF PHILADELPHIA

Pamela A. Carlos, Esquire, being duly sworn according to law, deposes and says that she
is a member in the law firm of Bennett, Bricklin & Saltzburg, LLC, attorneys for defendants,
Depositors Insurance Company, Nationwide Property & Casualty Insurance Company, and
Nationwide Mutual Insurance Company and that she did direct the filing with the Court of
Common Pleas of Philadelphia County a copy of the Notice of Removal attached hereto, said filing
being made electronically on March 6, 2020.

Respectfully submitted,

BENNETT, BRICKLIN & SALTZBURG LLC
BY:

PAMELA A. CARLOS, ESQUIRE
Centre Square, West Tower

1500 Market Street, 324 Floor
Philadelphia, PA 19102
Telephone: (215) 561-4300
Facsimile (215) 561-6661
Emailcarlos@bbs-law.com
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 21 of 133

Sworn to and subscribed
before me this @ “day

of Vharcd:, , 2020

NOTARY PUBLIC

COMMONWEALTH OF PENNSYLVANIA

 

 

NOTARIAL SEAL. .

DENISE M. PATSCH, Notary Public
City of Phitadelphia, Phila. eo
My Commission Expires October 24, 2!

 

 

DENTONS US LLP

[sf
MARK . HANOVER, ESQUIRE
(pro hac vice application to Be submitted)
KATHLEEN V. KINSELLA, ESQUIRE
(pro hac vice application to be submitted)
233 South Wacker Drive, Suite 5900
Chicago, Illinois 60606
Telephone: (312) 876-8000

Email: mark.hanover@dentons.com
kathleen.kinsella(@dentons.com

Attorneys for Defendants Depositors
Insurance Company, Nationwide Property &
Casualty Insurance Company, and
Nationwide Mutual Insurance Company
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 22 of 133

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

SALVATORE SYLVESTER, ALICIA
EDWARDS-GUTZMAN, and EUNICE HILL,
on behalf of themselves, and all others
similarly situated,

Vv. : Case No.
DEPOSITORS INSURANCE COMPANY,
NATIONWIDE PROPERTY & CASUALTY
INSURANCE COMPANY,
and NATIONWIDE MUTUAL INSURANCE
COMPANY

PROOF OF SERVICE

Pamela A. Carlos, Esquire, after being first duly sworn upon oath, deposes and says that
she is a member in the law firm of Bennett, Bricklin & Saltzburg, LLC, attorneys for the
defendants, Depositors Insurance Company, Nationwide Property & Casualty Insurance
Company, and Nationwide Mutual Insurance Company , that she did serve this 6" day of March,

2020 the aforementioned Notice to Plaintiffs upon the individuals named below via email and

electronic service through the Court of Common Pleas of Philadelphia County.

Jonathan Shub Edmund A. Normand (pro hac vice to be filed)
Kevin Laukaitis Jacob L. Phillips (pro hac vice to be filed)
KOHN, SWIFT & GRAF, P.C. NORMAND PLLC

1600 Market Street, Suite 2500 3165 McCrory Place, Suite 175

Philadelphia, PA 19103-7225 Orlando, FL 32803

jshub@kohnswift.com Ed@NormandPLLC.com

klaukaitis@kohnswift.com

Scott Edelsberg, Esq. (pro hac vice to be filed) Andrew J. Shamis (pro hac vice to be filed)

EDELSBERG LAW, PA SHAMIS & GENTILE, P.A.
20900 NE 30th Avenue, #417 14 NE Ist Ave., Suite 1205
Aventura, FL 33180 Miami, FL 33132
scott@edelsberglaw.com efilings@shamisgentile.com

utanski@edelsberglaw.com
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 23 of 133

Rachel Dapeer, Esq. (pro hac vice to be filed)
DAPEER LAW, P.A.

300 S. Biscayne Blvd, #2704

Miami, FL 33131

rachel@dapeer.com

2NNETT, BRICKLIN & SALTZBURG LLC

   

BY:

 

PAMELA A. CARLOS, ESQUIRE
Centre Square, West Tower

1500 Market Street, 32°! Floor
Philadelphia, PA 19102

Telephone: (215) 561-4300
Facsimile (215) 561-6661
Emailcarlos@bbs-law.com

DENTONS US LLP

By: | & |
MARK . HANOVER, ESQUIRE
(pro hac vice application to Be submitted)
KATHLEEN V. KINSELLA, ESQUIRE
(pro hac vice application to be submitted)
233 South Wacker Drive, Suite 5900
Chicago, Illinois 60606
Telephone: (312) 876-8000
Email: mark.hanover@dentons.com

kathleen. kinsella@dentons.com

Attorneys for Defendants Depositors
Insurance Company, Nationwide Property &
Casualty Insurance Company, and
Nationwide Mutual Insurance Company

Sworn to and subscribed
before me this % “day
of A 42%, 2020

 

NOTARY PUBLIC

COMMONWEALTH OF PENNSYLVANIA

NOTARIAL SEAL
DENISE M. PATSCH, Notary Public
City of Philadelphia, Phila. County
My Commission Expires October 24, 2021

 

 

 

 
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 24 of 133

EXHIBIT 1
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 25 of 133

CS

null / ALL
Notice of Service of Process vee ate Procmeedk paizar2020

 

Primary Contact: SOP Team nwsop@nationwide.com
Nationwide Mutual Insurance Company
Three Nationwide Plaza
Columbus, OH 43215

 

Electronic copy provided to: Ashley Roberts
Entity: Nationwide Property And Casualty Insurance Company
Entity ID Number 3286574
Entity Served: Nationwide Property & Casualty Insurance Company
Title of Action: Sylvester vs. Depositors Insurance Company
Matter Name/ID: Salvatore Sylvester vs. Depositors Insurance Company (10011807)
Document(s) Type: Order
Nature of Action: Class Action
Court/Agency: Philadelphia County Court of Common Pleas, PA
Case/Reference No: 2019 03184
Jurisdiction Served: Ohio
Date Served on CSC: 02/28/2020
Answer or Appearance Due: 03/26/2020
Originally Served On: Nationwide Property & Casualty Insurance Company
How Served: Client Direct
Sender Information: Clerk of Court
N/A

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsibie for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 26 of 133
L00338295039022820

NATIONWIDE PROPERTY & CASUALTY INSURANCE COMPANY
ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215

SYLVESTER ETAL VS DEPOSITORS INSURANCE COMPANY ETA
191203184

zirordr 9/09

 
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 27 of 133

went acts sea areas eb OQB3EZIBI4IOQ22B 20. nrcuineunnerenucune toons sue

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

CIVIL TRIAL DIVISION
SYLVESTER ETAL December Term 2019
VS No. 03184
DEPOSITORS INSURANCE DOCKETED
COMPANY ETA

FEB 2 1 2020
COMMERCE PROGRAM
CLASS ACTION INITIATION ORDER
AND NOW, Friday, February 21, 2020, Plaintiff having commenced a Class Action
which has been assigned to the Honorable GARY GLAZER, it is hereby ORDERED as follows:
1. All parties are directed to appear at a Case Management Conference scheduled on 26-
MAR-2020 at 09:30 AM in Room 531, City Hall, Philadelphia, PA,
2. All parties shall be prepared to discuss the following issues: substance of plaintiffs .. ::°:
claims; any discovery needed; and Certification as a Class Action,
3. Plaintiff's counsel shall serve a copy of this Order upon all unrepresented parties and
any attorney entering an appearance subsequent to the date of issuance of this Order.
BY THE COURT:
GARY GLAZER, J.

TEAM LEADER
CLASS ACTION PROGRAM

ROPASOOSREPASBOSN (Rav 2/2140)

Sylvester Etal Vs Depos-CLCDS

191203

120318400013

 

 

 

 

 

 

 

 

 

 
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 28 of 133

 

 

 

&

Peo
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
COURT OF COMMON PLEAS
COMMERCE PROGRAM
521 CITY HALL

PHILADELPHIA, PA 19107 Se

 

AN-2

YRAB TASS NO Q| USTUOY e] [eUTQL) [QuUOSsed WUEUE gf dey Yqrdayue UOA nod spuLu nog “syEIS JeIdgjus UOA SIAgS BMADSOI BAP Vdd NC -WAASIAY [pADTyjapOol) UEHIE

 

ie

FIRST-CLASS [SL
PRSPT

ZIP 19107
044112204258

 

DF YZ -

cared fyeEfabe geese et eleghygell TELE foe belef feft pt

t
6c8EE001

Bes TAB 49) De no Aeq 03 OA ue TO<SEIQ} EF)

 

—s
“OSTAR 9)Sap JOLAde>

ayred vu Sopeysoul 0j2j009 op Sopep So opuEsn adimbs essou y aUTIOFMT ‘syaxd1aVUT VAN JeyoTOS Bre “OJUOUIEIINYEIS sjoId1O4UI WIN ¥ O}AIP Wd} 300A, NING TO GesoTaNjAGD

0
“KUHOUNOTOBA OIOLE SNHOLOIPE)

@ OMIT WISHHRECHA ‘OLhOM “We wi AHOelral ‘Aoadi’e ou Who @ KoLovOn wHbTOTadan BH Bakeg ‘BNHRYodsden WIAIOA SIHLEIIIO[Q PH ORvdEL 4199 Deaf sHHNOOAg/UBISSneP

BY Ay LRU SEGUE Tye YL “TOS CRE EMTS GUAR SYNE egy FC

2

ELE L/ASOUlYD peylaullg 9souo} Ue /UjLEpULyL

 

“OSTAe 9189 ap IoNedns aysud

Bf Ud BISTAOId UOTORULIOJUT BT OpueZTpIN Telotpn euosiad ye OfesIPULIOZUL ap JOAT ayaIdsgyUT UN TeYONOS BIB °0}SOO op aIqy sJerdig}WI un B OYaTap ouan palsy :[ouBdsaSMLAG

“sou Sig} JO do} arp je papraord uoHeMOFUT yoRUOD oT) TUISN JZ¥IS LINOo wWuOFUT asad ‘zajpidi)01 Ue Isanbar oJ, OA 0} 1s09 OW Je JoyoIdsoyUT UE 0} ]GSL ot} OARY NOX sss

. Bee ey MOSS iO] BU PIOGOSSAOIeAD EI LAUE]-QQ0S-C89-SIZ
OLL6T ‘Wad ‘eMdpoperigg Seong peorg ynog Qor “LOoL puz “SuIpying spiy, puey

IOJBUIPINID Ssoooy edenzuey

by

[ #] <0; aa El

SJYSIY asensuvy Jo 9dH0N
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 29 of 133

CZ

CS

null / ALL
: : Transmittal Number:
Notice of Service of Process raate Processed: 02/28/2020

 

Primary Contact: SOP Team nwsop@nationwide.com
Nationwide Mutual Insurance Company
Three Nationwide Plaza
Columbus, OH 43215

 

Electronic copy provided to: Ashley Roberts
Entity: Nationwide Mutual Insurance Company
Entity ID Number 3277054
Entity Served: Nationwide Mutual Insurance Company
Title of Action: Sylvesier vs. Depositors Insurance Company
Matter Name/ID: Salvatore Sylvester vs. Depositors Insurance Company (10011807)
Document(s) Type: Order
Nature of Action: Class Action
Court/Agency: Philadelphia County Court of Common Pleas, PA
Case/Reference No: 2019-03184
Jurisdiction Served: Ohio
Date Served on CSC: 02/28/2020
Answer or Appearance Due: 03/26/2020
Originally Served On: Nationwide Mutual Insurance Company
How Served: Client Direct
Sender Information: Clerk of Court
N/A

 

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document{s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 30 of 133
L00338295043022820

NATIONWIDE MUTUAL INSURANCE COMPANY
ONE NATIONWIDE PLAZA
COLUMBUS, OH 43215

SYLVESTER ETAL VS DEPOSITORS INSURANCE COMPANY ETA
191203184

2lrordr 8/08
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 31 of 133
winearee cvs atte comer nsg wb OQ3BBZISOGIN 22820 ress wevenereamermetaten vines

IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

CIVIL TRIAL DIVISION
SYLVESTER ETAL December Term 2019
VS No. 03184
DEPOSITORS INSURANCE DOCKETED
COMPANY ETA FEB 21 2020
R, POSTELL
COMMERCE PROGRAM

CLASS ACTION INITIATION ORDER
AND NOW, Friday, February 21, 2020, Plaintiff having commenced a Class Action
which has been assigned to the Honorable GARY GLAZER, it is hereby ORDERED as follows:
1. All parties are directed to appear at a Case Management Conference scheduled on 26-
MAR-2020 at 09:30 AM in Room 531, City Hall, Philadelphia, PA.
2. All parties shall be prepared to discuss the following issues: substance of plaintiff's
claims; any discovery needed; and Certification as a Class Action.
3. Plaintiff's counsel shall serve a copy of this Order upon all unrepresented parties and
any attorney entering an appearance subsequent to the date of issuance of this Order.
BY THE COURT:
GARY GLAZER, J.

TEAM LEADER
CLASS ACTION PROGRAM

ROPASSOGACP4SBDON (Rev 2721/19)

Sylvester Etal Vs Depos-CLCDS

19120318400013

 

 

 

 

 

 

 

 

 

 

 

 

oF eam eP cerns wt cert &
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 32 of 133

 

 

 

 

 

 

 

FRET iChL MAILED ca OFSESS Ges So FIRST-CLASS MAIL
FIRST JUDICIAL DISTRICT OF PENNSYLVANIA tstpset . Peet
COURT OF COMMON PLEAS C2i24/2020 & eee) AB? Q
COMMERCE PROGRAM [WS POSTAGE] i
524 CITY HALL
PHILADELPHIA, PA 19107 ee FIP 19107
ore Weems 041112204265

 

 

OER ML

is Lafy tS pfofgesf EY Ets flaky HUG ef yafon ff Hag fogff loaf if

      

“2 us TAB 39) BeU NO Aq 9} OA Ue TOASBUIOY
JRAB 1498 NO 9] VaTUOY ey yeUIQuy ;ouOsed wWuEET Qf due} Yardayue uo nod epuear nog ‘sije1S erdayue UOA S1Ags BAAOSAI EMP us8 NQ sWeAS|AY [QAa1/opool UeHie

“OSIAR a)S9p JoLIad

aped vl sopeRsonl oy2)109 ap sopep so Opuesn odinba Essou B aUOFM ‘s}aidigyur wn JeyOT[OS vIUg ‘oy TATNAIINFEIT 20Id:gyUT UN e ONAL Wo] Qo0A, SgNdnjIOg/ssononypl

co

“BHHOLUNOaah OIOLE SNEOLOIeS>

@ oIida WABHeEmIA “oinon ‘re wint Anodettex ‘Aoadife ou wAo @ KoLeeifon wmnogadon eH exaves ‘eMMAWoasdan HLAIOL SITELEIMIIGO BH OaBdi IL09 ov ‘JM. queens

WY S/R SSMGHSA BEST Oy BRR TL Re OEMS EL OW Guat ag YER ey SSC BL GLa eR OSOUIY-) PIVl[dWIg esoudzuE/MLupuTA

 

“OSIAR 3)S9 Sp JOTIedns ayred
¥] Wa BstAOId UgToBUNIOZUT vy] OpuBZITN yerorpnf jeuossad Te OjastpULLOJU op JOAEy oJordtayUT UN TePIOTOS BIE *0}S00 OP AIgY ojordIOVUI UN B OYOoJap ousy pojs/) s[OURASAASIMEdS

‘solo sity yo doy amp. ye peplaoid voreuuosU youyNOS sty SMSsN TENS UMNO uLIOJUL sseazd ‘xeyoudIoyUT ue ysanbar oF, nox 0} 3800 ou ye JoosdxoyUt Ue OF TYSLI Ot} SALTY NOY PEHSsUy

 

OOP) IOFEMIPIOOIssaITvITEILAUL]-QOOk-E89-STTZ

OTT6I ‘Vd emdoperna WING Peolg WNog QOT “Oop puz ‘Harpjing apry puey
JOWUIPINOD ssovdy osensuvy ..

SNE
bg ase @

S}qSIY osensueyT jo s9H0N -

 

 
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 33 of 133

CP

CS

 

null / ALL

z = Transmittal Number: 21091333

Notice of Service of Process Date Processed: 02/07/2020
Primary Contact: SOP Team nwsop@nationwide.com

Nationwide Mutual Insurance Company
Three Nationwide Plaza
Columbus, OH 43215

Electronic copy provided to:

Ashley Roberts

 

Entity:

Entity Served:
Title of Action:

Matter Name/ID:

Document(s) Type:

Nature of Action:
Court/Agency:
Case/Reference No:
Jurisdiction Served:

Date Served on CSC:
Answer or Appearance Due:
Originally Served On:

How Served:

Sender Information:

Depositors Insurance Company
Entity ID Number 0149484

Depositors Insurance Company

Salvatore Sylvester, Alicia Edwards-Gutzman, and Eunice Hill, on behalf of
Themselves, and All Others Similarly Situated vs. Depositors Insurance
Company, Nationwide Property & Casualty Insurance Company, and Nationwide
Mutual Insurance Company

Salvatore Sylvester, Alicia Edwards-Gutzman, and Eunice Hill, on behalf of
Themselves, and All Others Similarly Situated vs. Depositors Insurance
Company, Nationwide Property & Casualty Insurance Company, and Nationwide
Mutual Insurance Company (10003220)

Summons/Complaint

Contract

Philadelphia County Court of Common Pleas, PA
191203189

lowa

02/07/2020

Other/NA

csc

Personal Service

Kohn, Swift & Graf, P.C.
N/A

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC

251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 34 of 133

   
 

Janlitags.
Filed Gnd abesetha\by the
IN THE COURT OF COMMON PLEAS OF PHILADELPHHUCOIM (ae inl eecords
20 BeCwP MS 1E6 pm
SALVATORE SYLVESTER, ALICIA : Civil Action No. Seema 87
EDWARDS-GUIZMAN, and EUNICE HILL, :

on behalf of themselves, and all others :
similarly situated, : Class Action

Plaintiffs,

VS,

DEPOSITORS INSURANCE COMPANY,
NATIONWIDE PROPERTY &

CASUALTY INSURANCE COMPANY, :
and NATIONWIDE MUTUAL ;
INSURANCE COMPANY, :

Defendants,

 

Plaintiff Salvatore Sylvester (“Sylvester”), Alicia Edwards-Gutzman (“Edwards”) and
Eunice Hill (“Hill”) (collectively referred to as “Plainitffs”), on behalf of themselves, and on behalf
of all others similarly situated, files this Class Action Complaint against Depositors Insurance
Company (“Depositors”), Nationwide Property & Casualty Insurance Company (‘Nationwide
Property”) and Nationwide Mutual Insurance Company (“Nationwide Mutual”) (collectively
referred to as “Defendants”) and in support states:

NATURE OF THE ACTION

 

1. This is a class action lawsuit by Plaintiffs, the named insured under respective
automobile policies issued for private passenger auto physical damage including comprehensive

and collision coverage, which requires payment of “Actual Cash Value” or “ACV.” The ACV of

c

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 35 of 133

a vehicle equates to the full cost to replace the vehicle and such cost includes any mandatory state
and local costs and fees (Full Total Loss Payments or “FTLP”) required to replace the vehicle.

2. Defendants are private passenger auto insurance carriers operating in Pennsylvania.
One of the coverages Defendants offer is comprehensive and collision coverage. Upon information
and belief, Defendants systematically underpaid not just Plaintiffs but thousands of other putative
class members (“Class Members”) amounts Defendants owed its insureds for ACV losses for total
loss vehicles insured with comprehensive and collision coverage.

3. This lawsuit is brought by the Plaintiffs, on behalf themselves, and on behalf of all other
similarly situated insureds, who suffered damages due to Defendants’ practice of refusing to pay full
ACV payments to first-party total loss insureds on physical damage policies containing comprehensive
and collision coverages. Specifically, as a matter of policy, Defendants fail to pay the full title
registration and regulatory fees (FTLP) in its calculation of ACV when paying full total loss payment
to its insureds.

4, Plaintiffs bring a claim for breach of contract based on Defendants’ practice of
failing to include full title registration and regulatory fees notwithstanding its contractual obligation
to do so. |

5. Venue is proper in this Court because the individual plaintiff is a resident of
Philadelphia County, and a substantial portion of the acts and course of conduct give rise to the
claims alleged occurred within Philadelphia County.

THE PARTIES
6. Atall times material hereto, Plaintiff Sylvester was a citizen of the Commonwealth

of Pennsylvania and resides in Lackawanna County.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 36 of 133

7. At all times material hereto, Plaintiff Edwards was a citizen of the Commonwealth
of Pennsylvania and resides in Schuylkill County.

8. At all times material hereto, Plaintiff Hill was a citizen of the Commonwealth of
Pennsylvania and resides in Philadelphia County.

9. At all times material hereto, Nationwide Property and Nationwide Mutual is and were
a foreign corporation located in the State of Ohio, incorporated in Ohio and with its principal place of
business in Ohio, and authorized to transact insurance in the Commonwealth of Pennsylvania.

10. Atail times material hereto, Depositors is and was a foreign corporation located in the
State of Iowa, incorporated in lowa and with its principal place of business in Iowa, and authorized to
transact insurance in the Commonwealth of Pennsylvania.

FACTUAL ALLEGATIONS

11. In the respective Insurance Policies, Defendants’ standardized policy language
promises, upon the occurrence,of a total loss to an insured vehicle, to provide payment of the ACV
of the insured vehicle to the insured.

12. Defendants’ standardized policy language as to coverage for ACV of total loss
vehicles is present in every auto policy issued by Defendants in Pennsylvania during the relevant
time period.

13. Under the policy and applicable state law, ACV has consistently been interpreted
to mean repair or replacement costs less depreciation. Under the policy, ACV includes an
obligation to pay state and local fees for total loss vehicle comprehensive and collision coverage
(previously defined herein as FTLP). Such fees include title fees, title lien fees, registration fees,
county fees, safety and emissions inspection fees, each of which are mandatory fees imposed by the

Commonwealth of Pennsylvania.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 37 of 133

Plaintiff Sylvester

14. At all times material hereto, Plaintiff Sylvester owned a 2005 Subaru Legacy Sedan
(the “Sylvester Insured Vehicle”).

15. At all times material hereto, the Sylvester Insured Vehicle was insured under the
Insurance Policy issued by Defendant Depositors. See Exhibit A (Sylvester’s Insurance Policy).

16. On or about September 10, 2016, Sylvester was involved in an accident while
operating the Insured Vehicle. As a result of the accident, Plaintiff filed a claim for property
damage with Defendant, claim number 750256-GD (the “Sylvester’s Claim”).

17. Following the filing of Sylvester’s Claim, a third-party vendor CCC Information
Services, Inc. (“CCC”) determined that the Sylvester Insured Vehicle had a total vehicle valuation
of $4,018.78. See Exhibit B at 2 (Market Valuation Report).

18. | Noamount for title transfer fee or tag transfer fee was included in the amount listed
in the CCC Market Valuation Report. See Jd at 2. Instead the Report noted that the total value may
not reflect the settlement amount because items such as “license and fees” were not taken into
account in determining value, and may need to be taken into account prior fo final determination
of the settlement amount. See Id at 3.

19.  Depositor then determined the total value amount to be $4,018.78 and issued
Sylvester a final payment in that amount. See Exhibit C (Settlement Breakdown).

20. Depositor’s payment of $4,018.78 did not include amounts for mandatory
applicable fees (previously defined herein as FTLP).

21. Title fees, title lien fees, registration fees, county fees, safety and emissions inspection
fees (FTLP) are mandatory applicable fees that must be paid to replace any vehicle in the

Commonwealth of Pennsylvania.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 38 of 133

22. Upon information and belief, Depositor, pursuant to a standard and uniform
business practice, never pays insureds FTLP after a total-loss to an insured vehicle,

notwithstanding its contractual obligation to-do so.

Plaintiff Edwards
23. At all times material hereto, Plaintiff Edwards owned a 2013 Nissan Altima
S (the “Edwards Insured Vehicle”).
24, At all times material hereto, the Edwards Insured Vehicle was insured under

the Insurance Policy issued by Defendant Nationwide Property. See Exhibit D (Edwards’s
Insurance Policy).

25, On or about March 18, 2018, Edwards was involved in an accident while
operating the Insured Vehicle. As a result of the accident, Plaintiff filed a claim for property
damage with Defendant, claim number 923645-GG (the “Edwards’s Claim”).

26, Following the filing of Edwards’s Claim, a third-party vendor CCC
Information Services, Inc. (“CCC”) determined that the Edwards Insured Vehicle had a total
vehicle valuation of $9,683.63. See Exhibit E at 2 (Market Valuation Report).

27, No amount for title transfer fee or tag transfer fee was included in the
amount listed in the CCC Market Valuation Report, See Jd at 2. Instead the Report noted that
the total value may not reflect the settlement amount because items such as “license and fees”
were not taken into account in determining value, and may need to be taken into account
prior to final determination of the settlement amount. See Id at 2.

28. Nationwide Property then determined the total value amount to be
$9,683.63 and issued Edwards a final payment in that amount. See Exhibit F (Settlement

Breakdown).

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 39 of 133

29. Nationwide Property’s payment of $9,683.63 did not include amounts for
mandatory applicable fees (previously defined herein as FTLP).

30. Title fees, title lien fees, registration fees, county fees, safety and emissions
inspection fees (FTLP) are mandatory applicable fees that must be paid to replace any vehicle
in the Commonwealth of Pennsylvania.

31. Upon information and belief, Nationwide Property, pursuant to a standard
and uniform business practice, never pays insureds FTLP after a total-loss to an insured
vehicle, notwithstanding its contractual obligation te do so.

Plaintiff Hill

32. At all times material hereto, Plaintiff Hill owned a 2012 Nissan Maximum
(the “Hill Insured Vehicle”).

33. At all times material hereto, the Hill Insured Vehicle was insured under the
Insurance Policy issued by Defendant Nationwide Mutual. See Exhibit G (Hill’s Insurance
Policy).

34, On or about September 12, 2017, Hill was involved in an accident while
operating the Insured Vehicle. As a result of the accident, Plaintiff filed a claim for property
damage with Defendant, claim number 941922-GF (the “Hill’s Claim”),

35. Following the filing of Hill’s Claim, a third-party vendor CCC Information
Services, Inc. (“CCC”) determined that the Hill Insured Vehicle had a total vehicle valuation
of $12,920.77. See Exhibit H at 2 (Market Valuation Report).

36, No amount for title transfer fee or tag transfer fee was included in the
amount listed in the CCC Market Valuation Report. See Jd at 2. Instead the Report noted that

the total value may not reflect the settlement amount because items such as “license and fees”

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 40 of 133

were not taken into account in determining value, and may need to be taken into account
prior to final determination of the settlement amount. See Jd at 3.

37, Nationwide Mutual then determined the total value amount to be
$12,920.77 and issued Hill a final payment in that amount. See Exhibit I (Settlement
Breakdown),

38, Nationwide Mutual’ s payment of $12,920.77 did not include amounts for
mandatory applicable fees (previously defined herein as FTLP).

39. Title fees, title lien fees, registration fees, county fees, safety and emissions
inspection fees (FTLP) are mandatory applicable fees that must be paid to replace any vehicle
in the Commonwealth of Pennsylvania.

40. Upon information and belief, Nationwide Mutual, pursuant to a standard
and uniform business practice, never pays insureds FTLP afier a total-loss to an insured
vehicle, notwithstanding its contractual obligation to do so.

Mandatory Fees in Pennsylvania

Al. Vehicles are required to be legally titled, registered, and inspected in order to be
used and operated in the Commonwealth of Pennsylvania. Pennsylvania imposes fees on such
transactions, including a title fee of $55.00, a title lien fee of $26.00 (if a lien is recorded with the
transfer of title), a passenger vehicle registration transfer fee of $9.00, county fees up to $5.00, PA
State Safety Certificate of Inspection Program Certificate Fee (“Safety Inspection Sticker”) of
$8.00, and a PA Emission Inspection Program Management Fee (“Emissions Inspection Sticker”)
of $1.57. As mandatory, unavoidable fees, such fees are incontrovertibly part of the costs to

replace a total loss vehicle.

Case TD: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 41 of 133

42, Defendants breached its Insurance Policy with Plaintiffs by failing to pay any
amount for the title fee, title lien fee, registration fee, county fee, Safety Inspection Sticker fee, or
Emissions Inspection Sticker fee when it paid Plaintiff what it purported to be the ACV associated
with the total loss of the Insured Vehicle.

43, Plaintiffs paid all premiums owed and otherwise satisfied all conditions

precedent such that their insurance policy was in effect and operational at the time of the

accident.
THE POLICY
44, Pursuant to the Insurance Policies, Defendants will pay for loss to the

covered auto. See Ex. A at 8; Ex. D at 5; Ex. G at 14,

45, Under a provision entitled “Limit of Liability,” Defendants state, in relevant
part, that the limit of liability is the actual cash value. See Ex. A at 10; Ex. D at 9; Ex. G at
17.

46. ACV is not defined in the Insurance Policies.

47, The policy language applies to all covered autos irrespective of ownership
interests - whether owned, financed or leased. —

48, The Insurance Policies do not exclude: (1) title fees, title lien fees, registration
fees, county fees, safety and emissions inspection fees from ACV; or (2) any provision deferring
or conditioning payment of vehicle title and registration fees for any purpose whatsoever.

49, According to Defendants’ policies, insureds are owed the same amount —
actual cash value of the insured vehicle — whether or not they replace the vehicle at all.
Insureds are owed the same amount — actual cash value — whether or not they paid (or how

much they paid) for the total-loss vehicle. Instead, in exchange for the premiums paid by the

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 42 of 133

insureds, Defendants promise to pay a predictable amount — the actual cash value of the
insured vehicle, including mandatory title and registration fees — irrespective of payments
related to either the total-loss vehicle or the replacement vehicle (if any).

50. Nevertheless, Defendants decline to include all such fees and costs in
making ACV payment to total-loss insureds — specifically title fees, title lien fees, registration
fees, county fees, safety and emissions inspection fees — thereby breaching its contracts with

51. Actual cash value is the repair or replacement cost minus depreciation — a
definition which would include sales tax, title fees, title lien fees, registration fees, county fees,
safety and emissions inspection fees necessarily incurred upon replacement of the insured vehicle.

52. Defendants’ policies promise to provide costs to be incurred upon

replacement of the vehicle.
CLASS ALLEGATI

53. Plaintiffs bring this action as a class action pursuant to Pa. R. Civ. P. 1702, 1708,
and 1709.

54. Plaintiffs bring this action as class representative, on behalf of themselves and
afl other persons or entities similarly situated, more specifically defined as follows:

All insureds, under any Pennsylvania policy issued by
Depositors Insurance Company, Nationwide Property &
Casualty Insurance Company or Nationwide Mutual
Insurance Company covering a vehicle with private-
passenger auto physical damage coverage for comprehensive
or collision loss, who made a first-party claim for total loss,
where such vehicle was declared a total loss and adjusted as
a total loss, where the total loss payment included no amount
(or a prorated amount) for state and local regulatory fees
imposed by the Commonwealth of Pennsylvania within four
years prior to the date on which this lawsuit was filed through
the date of any certification order.

9
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 43 of 133

55. The prerequisites to class certification under Pa. R. Civ. P. 1702 are met in that
the members of the class are so numerous that joined of all members is impractical.

56, Plaintiffs’ claims are typical to those of all class members because members of
the class are similarly affected by Defendants’ failure to make the FTLP upon the total loss of
insured vehicles. The material and relevant policy terms for each class member are substantially
identical to the terms of Plaintiffs’ policies.

57. Plaintiffs’ interests are coincident with and not antagonistic to those of other
class members, nor are Plaintiffs subject to any unique defenses.

58. Plaintiffs’ claims raise questions of law and fact common to all members of
the class, within the meaning of Pa. R.Civ. P. 1702 and they predominate over any questions
affecting only individual Class Members .

59. Common questions include, but are not limited to, the following: (a) whether,
under the Defendants’ standardized policy language, Plaintiffs and the class members are owed
FTLP upon the total loss of an insured vehicle; and (b) whether Defendants have breached its
insurance contracts with the Plaintiffs and the class members by failing to make the FTLP upon
the total loss of an insured vehicle.

60. Plaintiffs’ claims are typical of the claims of all other members of the class
because all such claims arise from the allegedly improper failure by Defendants to make a FTLP
upon the total loss of insured vehicles.

61. Plaintiffs and their counsel will fairly and adequately protect and represent the
interests of each member of the class.

62. Plaintiffs are committed to the vigorous prosecution of this action and they

10
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 44 of 133

retained competent counsel experienced in prosecuting and defending class actions. Plaintiffs’
counsel has successfully litigated other class action cases similar to that here, where insurers
breached contracts with insureds by failing to include sales tax and/or total loss fees after total
losses.

63. Pursuant to Pa. R.Civ. P. 1702(5) and 1708, a class action is superior to the
other available methods for a fair and efficient adjudication of the controversy because, among
other reasons, it is desirable to concentrate the litigation of the Class Members’ claims in one
forum, as it will conserve party and judicial resources and facilitate the consistency of
adjudications. Furthermore, because the damages suffered by individual Class Members is
relatively small, their interests in maintaining separate actions is questionable and the expense
and burden of individual litigation makes it impracticable for Class Members to seek individual
redress for the wrongs done to them. Plaintiffs know of no difficulty that would be encountered
in the management of this case that would preclude its maintenance as a class action.

64. The issues related to Plaintiffs’ claims do not vary from the issues relating to
the claims of the other members of the classes such that a class action provides a more efficient
vehicle to resolve this claim than through a myriad of separate lawsuits.

65. Although the precise number of class members is unknown to Plaintiffs at this
time and can only be determined through appropriate discovery, Plaintiffs believe that the class of
persons affected by Defendants’ unlawful practice consists of thousands of individuals or the class
of persons affected are otherwise so numerous that joinder of all class members is impractical.
The unlawful practice alleged herein is a standardized and uniform practice, employed by
Defendants pursuant to standardized insurance policy language, and results in the retention by

Defendants of insurance benefits and monies properly owed to Plaintiffs and the class members.

11
Case ID: 19120318
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 45 of 133

Thus, numerosity as to both classes is established.

66. Pa. R.Civ. P. 1702 (2)’s commonality requirement for the Class is satisfied for
reasons articulated herein. The central issues in this litigation turn on interpretation of materially
identical policy provisions; thus, this case is well-suited for class wide adjudication. Defendants
and all class members are bound by the same materially identical policy terms. In addition to
those reasons listed above, common questions include, but are not limited to the following: (a)
whether under Defendants’ standardized policy language, Plaintiff and Class Members are owed
FTLP upon the total loss of an insured vehicle; and (b) whether Defendants breached its insurance
contracts with Plaintiffs and the Class Members by failing to make FTLP upon the total loss of an
insured vehicle.

67. Pa, R.Civ. P. 1702(3)’s typicality requirement for the Class Members is satisfied
for reasons articulated herein, and particularly because Plaintiff and Class Members were injured
through Defendants’ uniform misconduct. Further, Plaintiffs and Class Mermbers’ legal claims
arise from the same core practices, namely, the failure to make FTLP, including tag/title transfer
fees, for first-party total loss claims. Plaintiffs’ claims are based upon the same legal theories as
those of the Class Members. Plaintiffs suffered the same harm as all the other Class Members.

68. The relevant Policy provisions for each Class Member are the same. The
relevant law relating to the interpretation and application of those Policy provisions for each Class
Member is the same. There is the potential for inconsistent or varying adjudications concerning
individual Class Members. Without a single adjudication as to the application of relevant law to
the relevant policy provisions, different courts may reach different conclusions relating to the
same legal and factual issues.

69. Allowing the issues to be adjudicated in a piecemeal fashion likely would result

12
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 46 of 133

in certain Class Members who .are not parties-to individual adjudications having their rights
impaired or impeded without notice or adequate representation.

70. Pa. R.Civ. P. 1708's requirements are met for all reasons already stated herein.

71. Specifically, the previously articulated common issues of fact and law
predominate over any question solely affecting individual Class Members, Further, and as stated
previously, class treatment is superior to any other alternative method of adjudication because the
damages suffered by individual Class Members is relatively small, their interests in maintaining
separate actions is questionable aud the expense and burden of individual litigation makes it
impracticable for Class Members to seek individual redress for the wrongs done to them, and
Plaintiff knows of no difficulty that would be encountered in the management of this case that
would preclude its maintenance as a class action.

72. Defendants’ breach of the policy provisions requiring them to pay ACV on total
loss claims is a continuing breach and violation of policy terms. Injunctive relief is necessary to
stop these repeated and continued violations, which are likely to continue, repeat, and cause
damages to the Class in the future.

COUNT I
CLAIM FOR BREACH OF CONTRACT

73. Paragraphs 1-72 are hereby incorporated by reference.

74. This count is brought by Plaintiffs individually and on behalf of the Class
Members.

75, Plaintiffs were a patty to respective insurance policies with Defendants as
described herein. See Exhibit A, D and G. All Class Members were parties to an insurance
contract with Defendants containing materially identical terms.

76. The interpretation of Plaintiffs’ and ali Class Members’ insurance policies is

13
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 47 of 133

governed by Pennsylvania law.

77. Plaintiffs and all Class Members made a claim determined by Defendants to be
a first-party total loss under the insurance policy and determined by Defendants to be a covered
claim.

78. Defendants, by paying the total loss claim, determined that Plaintiffs and each
Class Member complied with the terms of their insurance contracts, and fulfilled all of their duties
and conditions under their respective insurance policies for each to be paid on his or her total loss.

79, Pursuant to the aforementioned uniform contractual provisions, upon the total
loss of insured vehicles, the Plaintiffs and every Class Member were owed the ACV of the vehicle.

80. Defendants refused to make a FTLP (including mandatory fees) and thus failed
to pay ACV owed under the respective insurance Policies to Plaintiffs and every Class Member.

81. Defendants’ failure to provide the promised coverage constitutes a material
breach of contract with Plaintiffs and every Class Member.

82. As aresult of said breaches, Plaintiffs and the class members are entitled to sums
representing the benefits owed for the full ACV payment, including full title fees, title lien fees,
registration fees, county fees, safety and emissions inspection fees, as well as costs, prejudgment
and post judgment interest, injunctive relief and other relief as is appropriate.

RELIEF REQUESTED
WHEREFORE, Plaintiffs, on behalf of themselves and on behalf of the putative Class, demands
relief and judgment as follows:
1. For an Order certifying this action as a Class Action on behalf of the Class described
above;
2. For an award of compensatory damages for the Class in amounts owed by Defendants;

14
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 48 of 133

3. For all other damages according to proof;

4, For an award of attorney’s fees and expenses as appropriate pursuant to applicable law;

5. For costs of suit incurred herein;

6. For pre- and post-judgment interests on any amounts awarded; and
7, For other and further forms of relief as this Court deems just and proper.

JURY DEMAND
Plaintiffs hereby demands a trial by jury as to all issues so triable.

Respectfully submitted,

By: /s/ Jonathan Shub

KOHN, SWIFT & GRAF, P.C.
Jonathan Shub (Bar No. 53965)
Kevin Laukaitis

1600 Market Street, Suite 2500
Philadelphia, PA 19103-7225

T: 215-238-1700

ishub@kohnswift.com
klaukaitis@kobnswift.com

NORMAND PLLC

Edmund A. Normand (pro hac vice to be filed)
Jacob L. Phillips (pro hac vice to be filed)
3165 McCrory Place, Suite 175

Orlando, FL 32803

T: 407-603-603 1

Ed@NormandPLLC.com

EDELSBERG LAW, PA

Scott Edelsberg, Esq. (pro hac vice to be filed)
20900 NE 30" Avenue, #417

Aventura, FL 33180

T: 305-975-3320

scott@edelsberglaw.com
utansli @edelsberglaw.com

15

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 49 of 133

SHAMIS & GENTILE, P.A.
Andrew J. Shamis (pro hac vice to be filed)
14 NE 1* Ave., Suite 1205

Miami, FL 33132
T: 305-479-2299

efilings@shamisgentile.com

DAPEER LAW, P.A.

Rachel Dapeer, Esq. (pro hac vice to be filed)
300 S. Biscayne Blvd, #2704

Miami, FL 33131

T: 305-610-5223

rachel@dapeer.com

16

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 50 of 133

Court of Common Pleas of Philadelphia County
Trial Division

 

Civil Cover Sheet

SALVATORE SYLVESTER

Se ae mee tae i

DEFENDANT'S NAME
DEPOSITORS INSURANCE COMPANY

Sth. ee

 

PLAINTIFF'S ADDRESS
1544 SUMMIT LAKE RD

CLARKS SUMMIT PA 16411

DEFENDANT'S ADOR
1100 LOCUST PSTRERT

DES MOINES IA 50391.

 

PLAINTIFF'S NAME
ALICIA EDWARDS-GUTZMAN

DEFENDANT'S NAME
NATIONWIDE PROPERTY & CASUALTY INSURANCE
COMPANY

 

PLAINTIFF'S ADDRESS
300 N. 8TH ST

POTTSVILLE PA 17901

DEFENDANT'S ADDRES:
ONE NATTONWTDE PLAZA a

COLUMBUS OH 43215

 

 

PLAINTIFR'S NAME DEFENDANT'S NAME
EUNICE HILL NATIONWIDE MUTUAL INSURANCH COMPANY
PLAINTIFF'S ADD DEFENDANT'S ADDRESS

5435 WHITBY AVE
PHILADELPHIA PA 19143

 

ONE NATIONWIDE PLAZA ,
COLUMBUS OH 43215.

 

TOTAL NUMBER OF PLAINTIFFS
3

TOTAL NUMBEA OF DEFENDANTS

 

COMMENCEMENT OF ACTION

 

 

! ‘AMOUNT IN CONTROVERSY

Oo $50,000.00 or less
More than $50,000.00

 

 

CASE TYPE AND CODE
Ci - CLASS ACTION

 

STATUTORY BASIS FOR CAUSE OF ACTION —

  
  
  
 

Oo Petition Action CD Notice of Appeal

 

 

 

 

 

 

 

RELATED PENDING CASES {LIST BY CASE CAPTION AND DOCKET NUMBER)

 
 

“Commerce ; CI settlement

3] Minor Court Appeal -- § [] Minors

Appeals CE] wssurvival
ISCASESUBJECTTO =
COORDINATION ORDER?
YES NO
DEC 20 2019
M. BRYANT

 

 

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: SALVATORE SYLVESTER , ALICIA

Papers may be served at the address set forth below.

EDWARDS-GUTZMAN , EUNICE HILL

 

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY —
JONATHAN SHUB

 

FAX NUMBER
(215) 238-1968

PHONE NUMBER
(215) 238-1700

 

ADDRESS

KOHN, SWIFT & GRAFT, P.C.
1600 MARKET STREET

SUITE 2500

PHILADELPHIA PA 19103

 

 

 

SUPREME COURT IDENTIFICATION NO. E-MAIL ADDRESS
53965 jshub@kohnswift.com
BIGNATURE OF FILING ATTORNEY OR PARTY ~ RATE SUBMITTED “

WONATHAN $SHUB

 

Friday, Desember 20, 2019, 03:36 pm

 

FINAL GOP¥ (Appreved by the Prothonotary Clerk)

 

 
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 51 of 133

 

EXHIBIT A

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 52 of 133

AA 9001P (10-06)

THIS ENDORSEMENT GHANGES THE POLICY, PLEASE READ IT CAREFULLY.

PERSONAL AUTO POLICY

 

ree AGREEMENT .
In return for payment of the premium and subject to all the terms of this policy, we agree with you as follows:

 

DEFINITIONS
H. "Property damage" means physical injury to,
destruction of or loss of use of tangible property.

1. "Trailer" means a vehicle designed to be pulled
by a:

A. Throughout this policy, "you" and "your" refer to:
1. The "named insured” shown in the
Declarations; and
2. The spouse if a resident of the same
household.

lf the spouse céases to be a resident of the

same household during the policy period or prior

to the inception of this policy, the spouse will be

considered "you" and "your" under this policy but

only until the earlier of:

1. The end of $0 days following the spouse's
change of residency;

2. The effective date of another policy listing
the spouse as a named insured; or

3. The end of the policy period.

B. "We", “us” and "our" refer to the Company
providing this insurance.

C. For purposes of this policy, a private passenger
type auto, pickup or van shall be deemed to be
owned by a person if leased:

1. Under a written agreemerit to that person;
and

2. For a continuous period of at least 6
months.

Other words and phrases are defined. They are in

quotation marks when used.

D. “Bodily injury" means bodily harrn, sickness of
disease, including death that results.

E. "Business" includes trade, profession or
occupation.

F. "Family member" means a person. related to you
by blood, marriage or adoption who is a resident
of your household. This includes a ward or
foster child.

G. "Occupying" means:
1. In;
2. Upon; or
3. Getting in, on, out or off.

AA 0001P (10-06)

1.
2.

Private passenger auto; or
Pickup or van.

it also means a farm wagon.or farm implement
while towed by a vehicle listed in 1. or 2. above.

J. “Your covered auto” means:

1.

2.
3,
4

Any vehicle shown in the Declarations.
A “newly acquired auto".
Any "trailer" you own.

Any auto or "trailer" you do not own while
used as a temporary substitute for any other
vehicle described in this definition which is
out of normal use because of its:

a. Breakdown;
b. Repair:

c. Servicing;
d. Loss; or
@. Destruction.

This Provision (J.4.) does not apply to
Coverage For Damage To Your Auto.

K. “Newly acquired auto":

1.

"Newly acquired auto" means any of the

following types of vehicles you become the

owner of during the policy period:

a. Aprivate passenger auto; or

b. A pickup or van, for which no other
Insurance policy provides coverage,
that:

(1) Has a Gross Vehicle Weight Rating
of 10,000 Ibs. or less; and

(2) ts not used for the delivery or
transportation of goods and
materials unless such use is:

Page 1 of 13

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 53 of 133

(a) Incidental to your "business" of
installing, maintaining or
repairing furnishings or
equipment; or

(b) For farming or ranching.

2. Coverage for a “newly acquired auto" is
provided as described below. If you ask us
to insure a "newly acquired auto" after a
specified time period described below has
elapsed, any coverage we provide for a
"newly acquired auto" will begin at the time
you request the coverage.

a. For any coverage provided in this policy
except Coverage For Damage To Your
Auto, a "newly acquired auto" will have
the broadest coverage we now provide
for any vehicle shown in the
Declarations. Coverage begins on the
date you become the owner. However,
for this coverage to apply to a "newly
acquired auto" which is in addition to
any vehicle shown in the Declarations,
you must ask us to insure it within 14
days after you become the owner.

If a "newly acquired auto" replaces a
vehicle shown in the Declarations,
coverage is provided for this vehicle
without your having to ask us to insure
it.

b. Collision Coverage for a "newly
acquired auto" begins on the date you
become the owner. However, for this
coverage to apply, you must ask us to
insure it within:

(1) 14 days after you become the
owner if the Declarations indicate
that Collision Coverage applies to at
least one auto. In this case, the
"newly acquired auto” will have the

AA 0001P (10-06)
broadest coverage we now provide
for any auto shown in the
Declarations.

(2) Four days after you become the
owner if the Declarations do not
indicate that Collision Coverage
applies to at least one auto. If you
comply with the 4 day requirement
and a loss occurred before you
asked us to insure the "newly
acquired auto", a Collision
deductible of $500 will apply.

Other Than Collision Coverage for a
"newly acquired auto" begins on the
date you become the owner. However,
for this coverage to apply, you must ask
us to insure it within:

(1) 14 days after you become the
owner If the Declarations indicate
that Other Than Collision Coverage
applies to at least one auto. In this
case, the "newly acquired auto" will
have the broadest coverage we now
provide for any auto shown in the
Declarations.

(2) Four days after you become the
owner if the Declarations do not
indicate that Other Than Collision
Coverage applies to at least one
auto. If you comply with the 4 day
requirement and a loss occurred
before you asked us to insure the
"newly acquired auto", an Other
Than Collision deductible of $500
will apply.

 

PART A = LIABILITY COVERAGE

settiements. We have no duty to defend any suit

INSURING AGREEMENT . ee
or settle any claim for “bodily injury" or "property

A. aoeeiy dani te Which any "peared! damage" not covered under this policy.
becomes legally responsible because of an auto B. "Insured" as used in this Part means:
accident. Damages include prejudgment interest 4. You or any "family member’ for the
awarded against the “insured". We will settle or ownership, maintenance or use of any auto
defend, as we consider appropriate, any claim or "trailer".
or suit asking for these damages. In addition to 2, Any person using "your covered auto",
our limit of liability, we will pay all defense costs 3. For" d auto"
we incur. Our duty to settle or defend ends when - For yo ation but Suie ; Sny parser ot
our limit of liability for this coverage has been organization but only with respect to legal
exhausted by payment of judgments or responsibility for acts or omissions of a

AA 0001P (10-05)

Page 2 of 13

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 54 of 133

person for whom covetage is afforded under
this Part.

4. For any auto or "trailer", other than "your
covered auto", any other person or
organization but only with respect to legal
responsibility for acts or omissions of you or
any “family member" for whom coverage is
afforded under this Part. This Provision
(B.4.) applies only if the person or
organization does not own or hire the auto
or “traller’.

SUPPLEMENTARY PAYMENTS
We will pay on behalf of an "insured":

1. Up to $250 for the cost of bail bonds
required because of an accident, including
related traffic law violations. The accident
must result in "bodily injury" or "property °
damage" covered under this policy.

2. Premiums on appeal bonds and bonds to
release attachments in any suit we defend.

3. Interest accruing after a judgment is entered
in any suit we defend. Our duty to pay
interest ends when we offer to pay that part
of the judgment which does not exceed our
limit of liability for this coverage.

4. Up to $200 a day for loss of earnings, but
not other income, because of attendance at
hearings or trials at our request.

6. Other reasonable expenses incurred at our
request.
These payments will not reduce the limit of liability.
EXCLUSIONS
A. We do not provide Liability Coverage for any
“insured”:
4. Who intentionally causes "bodily injury" or
“property damage".
2. For"property damage" to property owned er
being transported by that "insured".
3. For "property darnage" to property:
a. Rented to;
b. Used by; or
ec. In the care of,
that "insured".

This Exclusion (A.3.) does not apply to
"property damage" to a residence or private
garage.

4. For "bodily injury" to an employee of that
“insured” during the course of employment.
This Exclusion (A.4.) does not apply to
"bodily injury" to a domestic employee

AA 0001P (10-06)

u

AA 0001P (10-06)
unless workers' compensation benefits are
required or available for that domestic
employee.

For that "insured's" liability arising out of the
ownership or operation of a vehicle while it
is being used as a public or livery
conveyance. This Exclusion (A.6.} does not
apply to a share-the-expense car pool.
While employed or otherwise engaged in the
"business" of:

a. Selling;

b. Repairing;

c. Servicing;

d. Storing; or

e. Parking;

vehicles designed for use mainly on public

highways. This includes road testing and

delivery. This Exclusion (A.6.) does not

apply to the ownership, maintenance or use

of "your covered auto" by:

a. You;

b. Any “family member": or

c. Any partner, agent or employee of you
or any "family member".

Maintaining or using any vehicle while that

“insured” is employed or otherwise engaged

in any “business” (other than farming or

ranching) not described in Exclusion A.6.

This Exclusion (A.7.} does not apply to the
maintenance or use of a:

a. Private passenger auto;
b. Pickup or van; or

ce. "Trailer" used with a vehicle described in
a. or b. above.

Using a vehicle without a reasonable belief
that that "insured" is entitled to do so. This
Exclusion (A.8.) does not apply to a "family
member" using “your covered auto" which is
owned by you,
For "bodily injury" or "property damage" for
which that "insured":
a. Is an insured under a nuclear energy
liability policy; or
b. Would be an insured under a nuclear
energy liability policy but for its
termination upen exhaustion of its limit
of liability.
A nuclear energy liability policy is a policy
issued by any of the following or their
successors:
Page 3 of 13

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 55 of 133

a. Nuclear Energy Liability Insurance
Association;

b. Mutual Atomic Energy Liability
Underwriters; or

c. Nuclear Insurance Association of
Canada.

B. We do not provide Liability Coverage for the
ownership, maintenance or use of: :

1. Any vehicle which:

a. Has fewer than four wheels; or

b. Is designed mainly for use off public
roads.

This Exclusion (B.1.) does not apply:

a. While such vehicle is being used by an
“insured” in a medical emergency;

b. To any "trailer", or

¢. To any non-owned golf cart.

2. Any vehicle, other than "your covered auto",
which is:

a. Owned by you; or
b. Furnished or available for your regular
use.
$. Any vehicle, other than "your covered auto",
which is:
a. Owned by any "family member"; or
b. Furmished or available for the reguiar
use of any "family member".
However, this Exclusion (B.3.) does not
apply to you while you are maintaining or
"eccupying” any vehicle which is:
a. Owned by a "family member"; or
b. Furnished or available for the regular
use of a “family member".
4, Any vehicle, located inside a facility
designed for racing, for the purpose of:
a. Competing in; or
b. Practicing or preparing for;
any prearranged or organized racing or
speed contest.
LIMIT OF LIABILITY
A. The limit of liability shown in the Declarations for
each person for Bodily Injury Liability is our
maximum limit of liabllity for all damages,
including damages for care, loss of services or
death, arising out of “bodily injury" sustained by
any one person in any one auto accident.
Subject to this limit for each person, the limit of
lability shown in the Declarations for each

Page 4 of 13

AA 0001 P (10-06)
accident for Bodily Injury Liability is our
maximum limit of lability for all damages for
"podily injury" resulting from any one auto
accident.

The limit of liability shown in the Declarations for
each accident for Property Damage Liability is
our maximum limit of liability for all "property
damage" resulting from any one auto accident.

This is the most we will pay regardless of the
number of:

1. "Insureds";
2. Claims made;

3. Vehicles or premiums shown in the
Declarations; or

4. Vehicles involved in the auto accident.

B. No one will be entitled to receive duplicate
payments for the same elements of loss under
this coverage and:

4. Part B or Part © of this policy; or

2. Any Underinsured Motorists Coverage
provided by this policy.
OUT OF STATE COVERAGE

If an auto accident to which this policy applies
occurs in any state or province other than the one in
which "your covered auto" is principally garaged, we
will interpret your policy for that accident as follows:

A. If the state or province has:

1. A financial responsibility or similar law
specifying limits of liability for "bodily injury"
or "property damage" higher than the limit
shown in the Declarations, your policy will
provide the higher specified limit.

2. Acompulsory insurance or similar law
requiring a nonresident to maintain
insurance whenever the nonresident uses a
vehicle in that state or province, your policy
will provide at least the required minimum
amounts and types of coverage.

B. No one will be entitled to duplicate payments for
the same elements of loss.
FINANCIAL RESPONSIBILITY

When this policy is certified as future proof of
financial responsibility, this policy shall comply with
the law to the extent required.

OTHER INSURANCE

If there is other applicable liability insurance we will
pay only our share of the loss. Our share is the

proportion that our limit of tiability bears to the total
of all applicable limits. However, any insurance we
provide for a vehicle you do not own, including any

AA 0001P (10-08)

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 56 of 133

vehicle while used as a temporary substitute for
"your covered auto", shall be excess over any other

collectible insurance.

AA 0001P (10-06)

 

PART B — MEDICAL PAYMENTS COVERAGE

INSURING AGREEMENT

A. We will pay reasonable expenses incurred for
hecessary medical and funeral services
because of "bodily injury”:

4. Caused by accident; and
2. Sustained by an “insured”.

We will pay only those expenses incurred for
services rendered within 3 years from the date
of the accident.

B. "Insured" as used in this Part means:
1. You or any “family member":
a. While "occupying"; or
b. Asa pedestrian when struck by;

a moior vehicle designed for use mainly on
public roads or a trailer of any type.

2. Any other person while “occupying” "your

covered auto".
EXCLUSIONS
We do not provide Medical Payments Coverage for
any "insured" for "bodily injury":

1. Sustained while "occupying" any motorized
vehicle having fewer than four wheels.

2. Sustained while "occupying" "your covered
auto” when it is being used as a public or
livery conveyance. This Exclusion (2.) does
not apply to a share-the-expense car pool.

3. Sustained while "occupying" any vehicle
located for use as a residence or premises.

4, Occurring during the course of employment
if workers’ compensation benefits are
required or available for the "bodily injury".

5. Sustained while "occupying", or when struck
by, any vehicle (other than "your covered
auto") which is:

a. Owned by you; or
b. Furnished or available for your regular
use.

6. Sustained while “occupying", or when struck
by, any vehicle (other than "your covered
auto") which is:

a. Owned by any "family member’; or

b. Furnished or available for the regular
use of any “family member".

AA 0001P (10-06)

10,

it.

However, this Exclusion (6.) does not apply
to you. .
Sustained while "occupying" a vehicle
without a reasonable belief that that
"insured" is entitled to do so. This Exclusion
(7.) does not apply to a “family member"
using "your covered auto" which is owned
by you.

Sustained while "occupying" a vehicle when
it is being used in the “business” of an

"insured". This Exclusion (8.) does not apply
to “bodily injury" sustained while "occupying"

Private passenger auto;
Pickup or van; or

"Trailer" used with a vehicle described in
a. or b. above.

Caused by or as a consequence of:

a. Discharge of a nuclear weapon (even if
accidental);

b. War (declared or undeclared);
c. Civil war;

d. Insurrection; or

e. Rebellion or revolution.

From or as a consequence of the following,
whether controlled or uncontrolled or
however caused:

a. Nuclear reaction;
b. Radiation; or
c. Radioactive contamination.

Sustained while "occupying" any vehicle
located inside a facility designed for racing,
for the purpose of:

a. Competing in; or
b. Practicing or preparing for;

any prearranged or organized racing or
speed contest.

sop ®

LIMIT OF LIABILITY
A. The limit of liability shown in the Declarations for

this coverage is our maximum limit of liability for
each person injured in any one accident. This is
the most we will pay regardiess of the number

of:
1.

"Insureds";

Page & of 13

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 57 of 133

2. Claims made;

3. Vehicles or premiums shown in the
Declarations; or

4. Vehicles involved in the accident.

B. No one will be entitled to receive duplicate
payments for the same elements of loss under
this coverage and:

41. Part Aor Part € of this policy; or

2. Any Underinsured Motorists Coverage
provided by this policy. .

 

AA 0001P (10-06)

OTHER INSURANCE

If there is other applicable auto medical payments
insurance we will pay only our share of the loss. Our
share is the proportion that our limit of liability bears
to the total of ail applicable limits. However, any
insurance we provide with respect to a vehicle you
do not own, including any vehicle while used as a
temporary substitute for "your covered auto", shall
be excess over any other collectible auto insurance
providing payments for medical or funeral expenses.

 

PART C —- UNINSURED MOTORISTS COVERAGE

INSURING AGREEMENT

A. We will pay compensatory damages which an
"insured" is legally entitled to recover from the
owner or operator of an “uninsured motor
vehicle" because of “bodily injury":
1. Sustained by an "insured" and
2. Caused by an accident.
The owner's or operator's liability for these
damages must arise out of the ownership,
maintenance or use of the "uninsured motor
vehicle".
Any judgment for damages arising out of a suit
brought without our written consent is not
binding on us.

B. "Insured" as used in this Part means:
1. You or any "family member".

2. Any other person “occupying” "your covered
auto".

3. Any person for damages that person is
entitled to recover because of "bodily injury"
to which this coverage applies sustained by
a person described in 1. or 2. above.

¢. "Uninsured motor vehicle" means a land motor
vehicle or trailer of any type:

1. To which no bodily injury liability bond‘or
policy applies at the time of the accident.

2, Towhich a bodily. injury liability bond or
policy applies at the time of the accident. In
this case its limit for bodily injury liability
must be less than the minimum limit for
bodily injury liability specified by the financial
responsibility law of the state in which "your
covered auto" is principally garaged.

3. Which is a hit-and-run vehicle whose
operator or owner cannot be identified and
which hits:

a. Youor any "family member";

Page 6 of 13

b. Avvehicle which you or any "family
member” are "occupying": or

e. "Your covered auto”.

To which a bodily injury liability bond or
policy applies at the time of the accident but
the bonding or insuring company:

a. Denies coverage; or
b. Is or becomes insolvent.

However, "uninsured motor vehicle” does not
include any vehicle or equipment:

1.

2.
3.
4,
6

Owned by or furnished or available for the
regular use of you or any "family member".

Owned or operated by a self-insurer under
any applicable motor vehicle law, except a
self-insurer which is or becomes insolvent.

Owned by any governmental unit or agency.
Operated on rails or crawler treads.

Designed mainly for use off public roads
while not on public roads.

While located for use as a residence or
premises.

EXCLUSIONS

A. We do not provide Uninsured Motorists
Coverage for "bodily injury" sustained:

1.

By an “insured" while "occupying", or when
struck by, any motor vehicle owned by that
"insured" which is not insured for this
coverage under this policy. This includes a
trailer of any type used with that vehicle.

By any "family member" while "occupying",
or when struck by, any motor vehicle you
own which is insured for this coverage on a
primary basis under any other policy.

B. We do not provide Uninsured Motorists
Coverage for "bodily Injury" sustained by any
“insured”:

AA 0001P (10-05)

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 58 of 133

1. If that "insured" or the legal representative
settles the “bodily injury" claim and such
sétilement prejudices our right to recover
payment.

2. While "occupying" "your covered auto" when
itis being used as a public or livery
conveyance. This Exclusion (B.2.) does not
apply to a share-the-expense car pool.

3. Using a vehicle without a reasonable belief
that that "insured" is entitled to do so. This
Exclusion (B.3.) does not apply to a "family
member" using “your covered auto” which is
owned by you.

C. This coverage shall not apply directly or

indirectly to benefit any insurer or self-insurer
under any of the following or similar law:

1. Workers’ compensation law, 6r

2. Disability benefits law.

D. We do not provide Uninsured Motorists

Coverage for punitive or exemplary damages.

LIMIT OF LIABILITY

. The limit of liability shown in the Declarations for
each person for Uninsured Motorists Coverage
is our maximum limit of liability for all damages,
Including damages for care, loss of services cr
death, arising out of "bodily injury" sustained by
any one person in any one accident. Subject to
this limit for each person, the limit of liability
shown in the Declarations for each accident for
Uninsured Motorists Coverage is our maximum
limit of liability for all damages for “bodily injury”
resulting from any one accident.

This is the most we will pay regardless of the
number of:

1. "Insureds”;
2. Claims made;

3. Vehicles or premiums shown in the
Declarations; or

4. Vehicles involved in the accident.

. Noone will be entitled to receive duplicate
payments for the same elements of loss under
this coverage and:

1. Part A or Part B of this policy; or

2. Any Underinsured Motorists Coverage
provided by this policy.

. We will not make a duplicate payment under this

coverage for any element of loss for which

payment has been made by or on behalf of

persons or organizations who may be legally

responsible.

AA 0004P (10-08)

AA 6001P (16-06)
D. We will not pay for any element of loss if a
person is entitled to receive payment for the
same element of loss under any of the following
or similar law:

1. Workers’ compensation law; or
2. Disability benefits law.
OTHER INSURANCE

lf there is other applicable insurance available under
one or more policies or provisions of coverage that
is similar to the insurance provided under this Part of
the policy:

1. Ary recovery for damages under all such
policies or provisions of coverage may equal
but not exceed the highest applicable limit
for any one vehicle under any insurance
providing coverage on either a primary or
excess basis.

2. Any insurance we provide with respect to a
vehicle you do not own, including any
vehicle while used as a temporary substitute
for "your covered auto", shall be excess
over any collectible insurance providing
such coverage on a primary basis.

8. {fthe coverage under this policy is provided:

a. Ona primary basis, we will pay only our
share of the loss that must be paid
under insurance providing coverage on
a primary basis. Our share is the
proportion that our limit of liability bears
to the total of all applicable limits of
liability for coverage provided on a
primary basis.

b. Onan excess basis, we will pay only our
share of the loss that must be paid
under insurance providing coverage on
an excess basis. Our share is the
proportion that our limit of liability bears
to the total of all applicable limits of
liability for coverage provided on an
excess basis.

ARBITRATION
A. If we and an "insured" cdo not agree:

4. Whether that “insured” is legally entitled to
recover damages; or

2. As to the amount of damages which are
recoverable by that "insured";

from the owner or operator of an “uninsured
motor vehicle", then the matter may be
arbitrated. However, disputes concerning
coverage under this Part may not be arbitrated.

Page 7 of 13

Case ID: 191203184
Case 2:20-cv-01322-ER .Document1 Filed 03/06/20 Page 59 of 133

Both parties must agree to arbitration. If so
agreed, each party will select an arbitrator. The
two arbitrators will select a third. If they cannot
agree within 30 days, either may request that
selection be made by a judge of a court having
jurisdiction.

B. Each party will:
1. Pay the expenses it incurs; and

2. Bear the expenses of the third arbitrator
equally.

Cc. Unless both parties agree otherwise, arbitration
will take place in the county in which the
"insured" lives. Local rules of law as to
procedure and evidence will apply. A decision

 

INSURING AGREEMENT

A. We will pay for direct and accidental loss to
“your covered auto" or any "non-owned auto",
including their equipment, minus any applicable
deductible shown in the Declarations. If loss to
more than one "your covered auto" or "non-
owned auto" results from the same "collision",
only the highest applicable deductible will apply.
We will pay for loss to “your covered auto"
caused by:

1. Other than "collision" only if the Declarations
indicate that Other Than Collision Coverage
is provided for that auto.

2. “Collision” only if the Declarations indicate
that Collision Coverage is provided for that
auto.

lf there is a loss to a "non-owned auto”, we will

provide the broadest coverage applicable to any

"your covered auto" shown in the Declarations.

B. “Collision” means the upset of "your covered
auto" or a “non-owned auto" or their impact with
another vehicle or object.

Loss caused by the following is considered other
than "collision":

1. Missiles or falling objects;
Fire;
Theft or larceny;
Explosion or earthquake;
Windstorm;
Hail, water or flood;
Malicious mischief or vandalism;

- Riot or civil.commotion;

9. Contact with bird or animal; or

Page 8 of 13

}

ONO Rey

AA 0001P (10-065)
agreed to by at least two of the arbitrators will be
binding as to:

1. Whether the "insured" is legally entitied to
recover damages; and

2. The amount of damages. This applies only if
the amount does not exceed the minimum
limit for bodily injury liability specified by the

_ financial responsibility iaw of the state in
which “your covered auto" is principally
garaged. If the amount exceeds that limit,
either party may demand the right to a trial.
This demand must be made within 60 days
of the arbitrators' decision. If this demand is
not made, the amount of damages agreed to
by the arbitrators will be binding.

 

PART D — COVERAGE FOR DAMAGE TO YOUR AUTO

10. Breakage of glass.

If breakage of glass is caused by a "collision",
you may elect to have it considered a loss
caused by "collision".

Cc. "Non-owned auto" means:

1. Any private passenger auto, pickup, van or
“trailer” not owned by or furnished or
available for the regular use of you or any
"family member’ while in the custody of or
being operated by you or any “family
member": or

2. Any auto or "trailer" you do not own while
used as a temporary substitute for "your
covered auto" which is out of normal use
because of its:

a. Breakdown;

b. Repair;

c. Servicing;

d. Loss; or

e. Destruction.

TRANSPORTATION EXPENSES
A. In addition, we will pay, without application of a
deductible, up to a maximum of $600 for:

1. Temporary transportation expenses not
exceeding $20 per day incurred by you In
the event of a loss to "your covered auto".
We will pay for such expenses if the loss is
caused by:

a. Other than "collision" only if the
Deciarations indicate that Other Than
Collision Coverage is provided for that
auto.

AA 0001P (10-06)

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 60 of 133

b. “Collision” only if the Declarations
indicate that Collision Goverage is
provided for that auto.

2. Expenses for which you become legally
responsible in the event of loss to a "non-
owned auto". We will pay for such expenses
if the loss is caused by:

a. Other than "collision" only if the
Declarations indicate that Other Than
Collision Coverage i$ provided for any
"your covered auto".

b. "Collision" only if the Declarations
indicate that Collision Coverage is
provided for any "your covered auto".

However, the most we will pay for any
expenses for loss of use is $20 per day.

B. Subject to the provisions of Paragraph A., if the
loss is caused by:

1. A total theft of “your covered auto" or 4
"non-owned auto", we will pay only
expenses incurred during the period:

a. Beginning 48 hours after the theft; and

b. Ending when "your covered auto" or the
"non-owned auto" is returned to use or
we pay for its loss.

2. Other than theft of a "your covered auto" or
a "non-owned auto", we will pay only
éxpenses beginning when the auto is
withdrawn from use for more than 24 hours.

Our payment will be limited to that period of time
reasonably required to repair or replace the
"your covered auto" or the "non-owned auto".

EXCLUSIONS
We will not pay for:

1. Loss to "your covered auto" or any "non-
owned auto" which occurs while it is being
used as a public or livery conveyance. This
Exclusion (1.) does not apply to a share-the-
expense car pool.

2. Damage due and confined to:
a. Wear and tear;
b. Freezing;

c. Mechanical or electrical breakdown or
failure; or

d. Road damage to tires.

This Exclusion (2.) does not apply if the
damage results from the total theft of "your
covered auto" or any "non-owned auto".

3. Loss due to or as a consequence of:
a. Radioactive contamination;

AA 0001P (10-08)

AA 0001P (10-05)
Discharge of any nuclear weapon (even
if accidental);

War (declared or undeclared);
Civil war;

Insurrection; or

Rebellion.or revolution.

4. Loss to any electronic equipment that
reproduces, receives or transmits audio,
visual or data signals. This includes but is
not limited to:

Radios and stereos;
Tape decks;

Compact disk systems;
Navigation systems;
Internet access systems;
Personal computers;
Video entertainment systems;
Telephones;

Televisions;

Two-way mobile radios;
Scanners; or

Il. Citizens band radios.

This Exclusion (4.) does not apply to
electronic equipment that is permanently
installed in "your covered auto" or any "non-
owned auto".

6. Loss to tapes, records, disks or other media
used with equipment described in Exclusion
4.

s

= 9 29

i ee

6. A total loss to "your covered auto” or any
"non-owned auto" due to desiruction or
confiscation by governmental or civil
authorities.

This Exclusion (6.) does not apply to the
interests of Loss Payees in "your covered auto".

7. Loss to:

a. A"trailer", camper body, or motor home,
which is not shown in the Declarations:
or

b. Facilities or equipment used with such
"trailer", camper body or motor home.
Facilities or equipment include but are
not limited to:

(1) Cooking, dining, plumbing or
refrigeration facilities;

(2) Awnings or cabanas; or

(3) Any other facilities or equipment
used with a "trailer", camper body,
or motor home.

Page 9 of 13

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 61 of 133

This Exclusion (7.) does not apply to a:
a. "Trailer", and its facilities or equipment,
which you do not own; or

b. "Trailer', camper body, or the facilities
or equipment in or attached to the
"trailer or camper body, which you:

(1) Acquire during the policy period;

and .

(2) Ask us to insure within 14 days after
you become the owner.

8. Loss to any "non-owned auto” when used by
you or any "family member" without a
reasonable belief that you or that "family
member" are entitled to do so,

§. Loss to equipment designed or used for the
detection or location of radar or laser.

10. Loss to any custom furnishings or
equipment in or upon any pickup or van.
Custom furnishings or equipment include

~ but are not limited to:

a. Special carpeting or insulation;

b. Furniture or bars;

c¢. Height-extending roofs; or

d. Custom murals, paintings or other
decals or graphics.

This Exclusion (10.) does not apply to a cap,
cover or bedliner in or upon any "your
covered auto" which is a pickup.

11. Loss to any "non-owned auto" being
maintained or used by any person while
employed or otherwise engaged in the
"business" of:

a. Selling;
b. Repairing;
cs. Servicing;
d. Storing; or
e. Parking;

vehicles designed for use on public
highways. This includes road testing and
delivery.

12. Loss to "your covered auto" or any "non-
owned auto", located inside a facility
designed for racing, for the purpose of:

a. Competing in; or
b. Practicing or preparing for;

any prearranged or organized racing or
speed contest.

413. Loss to, or loss of use of, a “non-owned
auto" rented by:

Page 10 of 13

AA 0001P (10-05)
a. You; or
b. Any “family member";
if a rental vehicle company is precluded
from recovering such loss or loss of use,
from you or that “family member’, pursuant
to the provisions of any applicable rental
agreement or state law.

LIMIT OF LIABILITY

A. Our limit of liability for ioss will be the lesser of
the:

1. Actual cash vaiue of the stolen or damaged
property; or

2. Amount necessary to repair or replace the
property with other property of like kind and
quality.

However, the most we will pay for loss to:

1. Any "non-owned auto" which is a trailer is
$1500,

2. Electronic equipment that reproduces,
receives or transmits audio, visual or data
signals, which is permanently installed in the
auto in locations not used by the auto
manufacturer for installation of such
equipment, is $1,000.

B. An adjustment for depreciation and physical
condition will be made In determining actual
cash value in the event of a total loss.

CG. Ifarepair or replacement results in better than
like kind or quality, we will not pay for the
amount of the betterment.

PAYMENT OF LOSS

We may pay for loss in money or repair or replace

the damaged or stolen property. We may, at our

expense, return any stolen property to:
1. You; or
2. The address shown in this policy.

if we return stolen property we will pay for any

damage resulting from the theft. We may keep all or

part of the property at an agreed or appraised value.

If we pay for loss in money, our payment will include

the applicable sales tax for the damaged or stolen

property.

NO BENEFIT TO BAILEE

This insurance shail not directly or indirectly benefit
any carrier or other bailee for hire.

OTHER SOURCES OF RECOVERY

If other sources of recovery also cover the loss, we
will pay only our share of the loss. Our share is the
proportion that our fimit of liability bears to the total
of all applicable limits. However, any insurance we
provide with respect to a "non-owned auto" shall be

AA 0004P (10-06)

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 62 of 133

excess over any other collectible source of recovery
including, but not limited to:

4. Any coverage provided by the owner of the
“non-owned auto",

2. Any other applicable physical damage
insurance;

3. Any other source of recovery applicable to
the loss.

APPRAISAL
A. If we and you do not agree on the amount of
loss, either may demand an appraisal of the

loss. In this event, each party will select a
competent and impartial appraiser. The two

 

We have no duty to provide coverage under this
policy if the failure to comply with the following
duties is prejudicial to us:

A. We must be notified promptly of how, when and
where the accident or loss happened. Notice
should also include the names and addresses of
any injured persons and of any witnesses.

B. A person seeking any coverage must:

1. Cooperate with us in the investigation,
settlement or defense of any claim or suit.

2. Promptly send us copies of any notices or
legal papers received in connection with the
accident or loss.

3. Submit, as often as we reasonably require:

a. To physical exams by physicians we
select. We will pay for these exams.

b. To examination under oath and
subscribe the same.

4. Authorize us to obtain:
a. Medical reports; and:
b. Other pertinent records.

AA 0001P (10-06)
appraisers will select an umpire. The appraisers
will state separately the actual cash value and
the amount of loss. If they fail to agree, they will
submit their differences to the umpire. A
decision agreed to by any two will be binding.
Each party will:

1. Pay its chosen appraiser; and

2. Bear the expenses of the appraisal and
umpire equally.

. We do not waive any of our rights under this

policy by agreeing to an appraisal.

 

PART E — DUTIES AFTER AN ACCIDENT OR LOSS

6. Submit a proof of loss when required by
us.

. Aperson seeking Uninsured Motorists Coverage

must also:
1. Promptly notify the police if a hit-and-run
driver is involved.

2. Promptly send us copies of the legal papers
if a suit is brought.

. Aperson seeking Coverage For Damage To

Your Auto must also:

1. Take reasonable steps after loss to protect
“your covered auto" or any "non-owned
auto" and their equipment from further loss.
We will pay: reasonable expenses incurred
to do this.

2. Promptly notify the police if "your covered
auto" or any "non-owned auto" is stolen.

3. Permit us to inspect and appraise the

damaged property before its repair or
disposal.

 

PART F — GENERAL PROVISIONS

BANKRUPTCY

Bankruptcy or insolvency of the "insured" shall not
relieve us of any obligations under this policy.

CHANGES

A. This policy contains all the agreements between
you and us. Its terms may not be changed or

4. The number, type or use classification of
insured vehicles;

2. Operators using insured vehicles;

3. The place of principal garaging of insured
vehicles;

4, Coverage, deductible or limits.

waived except by endorsement issued by us.
B. If there is a change to the information used to premium adjustment, we will make the premium
develop the policy premium, we may adjust your adjustment in accordance with our manual rules.

premium. Changes during the policy term that C. If we make a change which broadens coverage
may result in a premium increase or decrease under this edition of your policy without

include, but are not limited to, changes in: additional premium charge, that change will
AA 0001P (10-05) Page 11 of 13

if a change resulting from A. or B. requires a

Case ID: 191203184
Case 2:20-cv-01322-ER. Document 1 Filed 03/06/20 Page 63 of 133

automatically apply to your policy as of the date
we implement the change in your state. This
Paragraph {C.) does not apply to changes
implemented with a general program revision
that includes both broadenings and restrictions
in coverage, whether that general program
revision is implemented through Introduction of:

1. A subsequent edition of your policy; or

2. An Amendatory Endorsement.

FRAUD ;

We do not provide coverage for any "insured" who

has made fraudulent statements or engaged in

fraudulent conduct in connection with any accident
or loss for which coverage is sought under this
policy.

LEGAL ACTION AGAINST US

A. No legal action may be brought against us until
there has been full compliance with all the terms
of this policy. In addition, under Part A, no legal
action may be brought against us until:

1. We agree in writing that the "insured" has an
obligation to pay; or

2. The amount of that obligation has been
finally determined by judgment after trial.

B. No person or organization has any right under
this policy to bring us into any action to
determine the liability of an "insured".

OUR RIGHT TO RECOVER PAYMENT

A. If we make a payment under this policy and the
person to or for whom payment was made has a
right to recover damages from another we shall
be subrogated to that right. That person shall
do:

1. Whatever is necessary to enable us to
exercise our rights; and

2. Nothing after loss to prejudice them.
However; our rights in this Paragraph (A.) do not
apply under Part D, against any person using

"your covered auto" witha reasonable belief that
that person is entitled to do so.

B. If we make a payment under this policy and the
person to or for whom payment is made
recovers damages from another, that person
shall:

1. Hold in trust for us the proceeds of the
recovery; and

2. Reimburse us to the extent of our payment.
POLICY PERIOD AND TERRITORY

A. This policy applies only to accidents and losses
which occur:

Page 12 of 13

AA 0001P (10-05)
1. During the policy period as shown in the
Declarations; and.

2. Within the policy territory.
B. The policy territory is:
1. The United States of America, its territories

or possessions;
2. Puerto Rico; or
3. Canada,

This policy also applies to loss to, or accidents
involving, “your covered auto" while being
transported between their ports.

TERMINATION
A. Cancellation

This policy may be cancelled during the policy
period as follows:

4. The named insured shown in the
Declarations may cancel by:

a. Returning this policy to us; or

b. Giving us advance written notice of the
date cancellation is to take effect.

2. We may cancel by mailing to the named
insured shown in the Declarations at the
address shown in this policy:

a. Atleast 10 days notice:

(1) If cancellation is for nonpayment of
premium; or

(2) If notice is mailed during the first 60
days this policy is in effect and this
is not a renewal or continuation
policy; or

b. Atleast 20 days notice in all other
cases.

3. After this policy is in effect for GO days, or if
this Is a renewal or continuation policy, we
will cancel only:

a. For nonpayment of premium; or
b. If your driver's license or that of:
{1) Any driver who lives with you; or

(2) Any driver who customarily uses
“your covered auto";

has been suspended or revoked. This
must have occurred:

(1) During the policy period; or

(2) Since the last anniversary of the
original effective date if the policy
period is other than 1 year; or

c. Ifthe policy was obtained through
material misrepresentation.

AA 0001P (10-06)

Case ID: 191203184
Case 2:20-cv-01322-ER Document 1

B. Nonrenewal

If we decide not to renew or continue this policy,
we will mail notice to the narmied insured shown
in the Declarations at the address shown in this
policy. Notice will be mailed at least 20 days
before the end of the policy period. Subject to
this notice requirement, if the policy period is:

1. Less than 6 months, we will have the right
not to renew or continue this policy every 6
months, beginning 6 months after its original
effective date.

2. 6 months or longer, but less than one year,
we will have the right not to renéwor _
continue this policy.at the end of the policy
period.

3. 1 year or longer, we will have the right not to
renew or continue this policy at each
anniversary of its original effective date.

. Automatic Termination

If we offer to renew or continue and you or your
representative do not accept, this policy will
automatically terminate at the end of the current
policy period. Failure to pay the required
renewal or continuation premium when due shall
mean that you have not accepted our offer.

If you obtain other insurance on "your covered
aute", any similar insurance provided by this
policy will terminate as to that auto on the
effective date of the other insurance.

D. Other Termination Provisions

1. We may deliver any notice instead of
mailing it. Proof of mailing of any notice shall
be sufficient proof of notice.

2. If this policy is cancelled, you may be

entitled to a premiurn refund. If so, we will
send you the refund. The premium refund, if

Filed 03/06/20 Page 64 of 133

AA 0001P (10-05)
any, will be computed according to our
manuals. However, making or offering to
make the refund is not a condition of
cancellation.

3. The effective date of cancellation stated in
thé notice shall become the end of the policy
period.

TRANSFER OF YOUR INTEREST IN THIS POLICY
A. Your rights and duties under this policy may not
be assigned without our written consent.

However, if a named insured shown in the
Declarations dies, coverage will be provided for:

1. The surviving spouse if resident in the same
household at the time of death. Coverage
applies to the spouse as if a naméd insured .
shown in the Declarations; and ,

2. The legal representative of the deceased
person as if a named insured shown in the
Declarations. This applies only with respect
to thé representative's legal responsibility to
maintain or use "your covered auto".

B. Coverage will only be provided until the end of
the policy period.

TWO OR MORE AUTO POLICIES

If this policy and any other auto insurance policy
issued to you by us apply to the same accident, the
maximum limit of our liability under all the policies
shall not exceed the highest applicable limit of
liability under any one policy.

This endorsement must be attached to the Change Endorsement when issued after the policy is written.

Includes copyrighted material of ISO Properties, Inc., with its permission.
© ISO Properties, lnc., 2003

AA 0001P (10-06)

Page 13 of 13
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 65 of 133

 

EXHIBIT B

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 66 of 133

Looking for a no-hassle pricing on New or Used Car?
Powered by TrueCar. The Auto Shopping Service. is here to help.

 

 

 

    

Shop with confidence and save, discovering great deals.

We'll get you back on the road fast!

Powered by TrueCar. The Auto Shopping Service.
provides:

e TrueCar® Certified Dealers dedicated to providing a no-hassle car buying experience.
© What others paid for new vehicle in your area so you don't overpay.

e Away to easily view and compare thousands of new and used vehicles online.

e  TrueCar® representatives available to help you through the entire process.

A service you can trust when you need it most
Visit us today at www.nationwide.com/replacecar
or Call 877-924-2588

 

Your actual savings may vary based on multiple factors including the vehicle you select, region, dealer, and applicable manufacturer incentives.
This no obligation program is adininistered by TrueCar, line, Case ifs: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 67 of 133

 

E? REPORT SUMMARY

+,
B88 CLAIM INFORMATION

 

Owner Sylvester, Salvatore
1544 Summit Lake Ad
Clarks Summit, PA 18411

Loss Vehicle 2005 Subaru Legacy Sedan
Automatic

Loss Incident Date 09/10/2016

Claim Reported 09/12/2016

@

#2 INSURANCE INFORMATION

Report Reference Number 82143671

Claim Reference 750256-GD-1

Adjuster
Appraiser
Appr. License:
Odometer
Last Updated

VALUATION SUMMARY

Pennsylvania Statewide Vaiue
Base Vehicle Value

CCC Valuation (average of statewide
and base vehicle values)
Condition Adjustment

Adjusted Vehicle Value

Vehicular Tax (6%)

Tax reflects applicable state, county and municipal
taxes.

Value before Deductible
Deductible

 

Appralser’s Signature: .......ccsrcrssersersssesereeeannnens

Manglaviil, Michael
Manglaviti, Michael G
0302493

124,122

09/12/2016 12:59 PM

$ 4,625.00
$ 4,135.00
$ 4,380.00

- $ 117.00

$ 4,263.00
+ $ 255.78

 

$ 4,518.78
- $ 500.00

roe = eae roo
ADUSTED VEHICLE VALUE

eceeeetcil,

 

 

© Copyright 2016 CCC Information Services Inc. All Rights Reserved,

 

Case 1139957363184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 68 of 133

rrraad
~ toate

 

ONE. MARKET VALUATION REPORT _ | Gimer Sitester, Salvatore

Ee REPORT SUMMARY

VALUATION SUMMARY

 

The total may not represent the total of the Settlement as other factors (e.g. license and
feas) may need to be taken into account.

 

© Copyright 2016 CCC Information Services inc. All Rights Reserved. - Case 1h39

i
duoc!

De
om

3184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 69 of 133

ESONE. MARKET VALUATION REPORT _| Gumer:SyNester, Savatore

 

COG

VALUATION METHODOLOGY

How was the valuation determined?

—ptemell tis

   
  
   
   
   

 

CLAIM INSPECTION

DEPOSITORS INSURANCE COMPANY has provided CCC with the zip code where the loss vehicle
is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condition, which is used to

DATABASE REVIEW

CCC maintains an extensive database of vehicles that currently are
or recently were available for sale in the U.S. This database includes
vehicles that CCC employees have physically inspected, as well as
vehicles advertised for sale by dealerships or private parties. All of

: _ these sources are updated regularly.

     
   
  

SEARCH FOR COMPARABLES

When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip cade i
where the loss vehicle is garaged determines the starting poir
for the search. Comparable vehicles are simifar to the loss
vehicle based on relevant factors.

CALCULATE BASE VEHICLE VALUE

Adjustments to the price of the selected comparable vehicles are made to reflect 1
differences in vehicle attributes, including mileage and options. Doliar adjustments are i
based upon market research. x
Finally, the Base Vehicle Value is the weighted average of the adjusted values of the \
comparable vehicles based on the following factors:

- Source of the data (such as inspected versus advertised)

* Similarity (such as equipment, mileage, and year)

* Proximity to the loss vehicle’s primary garage location

+ Recency of information

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Case 11399311353 184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 70 of 133

Owner: Sylvester, Salvatore
Glairn: 750256-GD-1

 

CCOGBONE. MARKET VALUATION REPORT

 

VEHICLE INFORMATION

 

 

VEHICLE DETAILS ;
Location CLARKS SUMMIT, PA 18411
VIN 483B1L616157213432
Year 2005
Make Subaru
Model Legacy Sedan
Body Style Automatic
Body Type Sedan
Engine -
Gylinders 4
Displacemént 2.6b
Fuel Type Gasoline
Carburation SMPI
Transmission Autciatic Transmission 4 Wheel Drive Overdrive
Curb Weight 3200 Ibs
VEHICLE ALLOWANCES |
Odometer 124,122 -15
Options

   
   
 

Fr Eleetrie GlacsiRic

Positraction

  

VEHICLE HISTORY SUMMARY

CCC ViINguard® 1 Collision Estimate 09/16/2009
Experian AutoCheck No Title Problem Found

National Highway Traffic 2 Recalls
Safety Administration

 

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Case 1139439! 46 3184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 71 of 133

 

ONE. MARKET VALUATION REPORT Cla 750056601

 

VEHICLE INFORMATION

 

VEHICLE EQUIPMENT
Odometer 124,122

Transmission Automatic Transmission ef

    
   

‘i Sis eas Vote eats a h

4 Wheel Drive f

Power Power Steering - aff
aa E a Z -

   

 

 

   

   
   

   

Decor/Convenience
Keyless Entry of
’ Seating Cloth Seats Sf
Reclining/Lounge Seats 8
Radio AM Radio a
vf
Wheels Aluminum/Alloy Wheels . e
Roof Electric Glass Roof Bi
Safety/Brakes of

   

® Copyright 2016 CCC Information Services Inc. All Rights Reserved.
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 72 of 133

CCOCBONE. MARKET VALUATION REPORT Owner: Sylvester, Salvatore

Claim: 750256-GD-1

 

VEHICLE INFORMATION

VEHICLE EQUIPMENT

 

Exterior/PainvGlass Dual Mirrors Jf

  

oo

of

© Copyright 2016 CCC Inforrnation Services Inc. All Rights Reserved: y

Case 113°%

o'

3184

Nu
-~ Ox
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 73 of 133

ONE. MARKET VALUATION REPORT cuniteeeo,

 

 

VEHICLE CONDITION

  
   
  
    
 
 
 

 

 

   

  
 
  

 

COMPONENT CONDITION

Condition Inspection Notes
Oe Sc ee, ay Se yates
‘MECHANICS Ae

Engine AVERAGE Engine oil overfull and in need of

    
  
   

PRIVATE change. Engine compartment dusty.

sy

 

 
 
 

  

pias
oof delamibating

  

 

 
  

AVERAGE
PRIVATE

xpeurrene ie

  

 

    
   

ges "

BODY/ AVERAGE
PRIVATE

 
  
  
   
 

INTERIOR AVERAGE Cluttered. Vacuuming needed. Some
PRIVATE staining on carpets and seats.

o
io
2,
Nu
on

© Copyright 2016 CCC information Services Inc. All Rights Reserved. Case ri?

3184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 74 of 133
: Owner: Sylvester, Salvatore
CCORIONE. MARKET VALUATION REPORT _ | Sune Syvester s:

  

» COMPARABLE VEHICLES

 

Adjusted
Comparable
Source Vehicle Price Value
Comp 1
Source: Autotrader 2005 Subaru Legacy $ 9,500 $ 5,070
Piazza Hyundai Of Pottsto Sedan Gt Automatic 4 2.51 (List)
Royersford, PA Gasoline Turbocharged
(800) 916-7382 Smpi
§9 Miles From Clarks Summit, Odometer: 67,568
PA VIN: 4S3BL686954206929
Stock #: HP3961
Updated Date: 08/22/2016
Comp 2
Source: Autotrader 2005 Subaru Legacy Sedan $ 5,998 $ 3,992
Kelly Chrysler Dodge Jeep =— Limited Automatic 4 2.51 (List)
Emmaus, PA Gasoline Smpi
(610) 972-5499 Odometer: 119,491
67 Miles From Clarks Summit, VIN: 4S3BL.626257226933
PA Stock #: J62106A
Updated Date: 07/05/2016
Comp 3
Source: Autotrader 2005 Subaru Legacy Sedan $ 6,423 $ 3,617
Bloom Auto Gt Limited Manual W/black (List)
Ledgewood, NU Interior 4 2.51 Gasoline
(973) 584-3336 Turbocharged Smpi
68 Miles From Clarks Summit, Odometer: 123,476
PA VIN: 483BL676956204443
Updated Date: 07/05/2016
Comp 4
Source: Autotrader 2005 Subaru Legacy $ 6,495 $ 4,431
W & L Subaru Sedan Gt Automatic 4 2.51 (List)
Northumberland, PA Gasoline Turbocharged
(570) 473-3432 Smpi
69 Miles From Clarks Summit, Odometer: 128,904
PA VIN: 483BL.68605421 1047
Stock #: 13069A
Updated Date: 08/02/2016
Comp 5
Source: Dealer Ad 2005 Subaru Legacy Sedan $ 7,950 $3,714
Car Mart Auto Center, Inc Limited Manual 4 2.51 (List)
Allentown, PA Gasoline Smpi
(610) 351-9797 Odometer: 46,000
62 Miles From Clarks Summit, Updated Date: 07/06/2016
PA

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

 
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 75 of 133

COOBSONE. MARKET VALUATION REPORT oauner: Syivester, Salvatore

 

COMPARABLE VEHICLES

Comp 6
Source: Autotrader 2005 Subaru Legacy Sedan $ 6,995 $ 4,420
Sands Chrysler Jeep Dodge Gt Limited Automatic (List)
Quakertown, PA W/black Interior 4 2.51
(215) 536-0946 Gasoline Turbocharged
74 Miles From Clarks Summit, Smpi
PA Odometer: 141,490
VIN: 4S3BL676654203293
Stock #: BD16224
Updated Date: 07/27/2016
Comp 7
Source: Autotrader 2005 Subaru Legacy Sedan $ 6,450 $ 4,485
Linden Volkswagen Manual 4 2.51 Gasoline (List)
Raselle, NJ Smpi
(855) 314-8387 Odometer: 90,291
94 Miles From Clarks Summit, VIN: 4S3BL616X56214732
PA Stock #: U15254P
Updated Date: 08/03/2016
Comp 8
Source: Autotrader 2005 Subaru Legacy $ 3,995 $ 3,040
Peekskill Autosales Inc Sedan Gt Automatic 4 2.51 (List)
Peekskill, NY Gasoline Turbocharged
(914) 737-0286 Smpi
93 Miles From Clarks Summit, Odometer: 209,655
PA VIN: 4S3BL686X54204428
Stock #: 204428
Updated Date: 07/12/2016
Comp 9
Source: Autotrader 2006 Subaru Legacy Sedan $ 6,895 $ 4,010
Smail Town Auto Sales Limited Automatic 4 2.51 (List)
Hazleton, PA Gasoline Nipfi
($70) 501-0433 Odometer: 111,082
39 Miles From Clarks Summit, VIN: 4S3BL626567200568
PA Updated Date: 07/06/2016
Comp 10
Source: Autotrader 2006 Subaru Legacy Sedan $ 7,400 $ 4,083
Faulkner Subaru Limited Automatic 4 2.5! (List)
Bethiehem, PA Gasoline Mpfi
(610) 867-4177 Odometer: 100,371
60 Miles From Clarks Summit, VIN: 4S3BL626767212401
PA Stock #: 67212401
Updated Date: 09/06/2016
Comp 11

© Copyright 2016 CCC Information Services Inc. Ail Rights Reserved.

 
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 76 of 133

CCOCISONE. MARKET VALUATION REPORT _| Stet: Syivester, Salvatore

 

@. COMPARABLE VEHICLES

  

Source: Autotrader 2006 Subaru Legacy $ 7,600 $4,335 f=
Jc Auto Sales Sedan Se Automatic 4 2.51 (List)

Bechtelsville, PA Gasoline Mpfi

(484) 415-9801 Odometer: 93,231

77 Miles From Clarks Summit, VIN: 4S38L626567208766

PA Stock #: 16117

Updated Date: 08/10/2016

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Case res? 139 36 3184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 77 of 133

CCOBONE. MARKET VALUATION REPORT | Guner SyNester, Salvetore

Ey VALUATION NOTES

This Market Valuation Report has been prepared exclusively for use by DEPOSITORS
INSURANCE COMPANY, and no other person or entity is entitled to or should rely upon
this Market Valuation Report and/or any of its contents. CCC is one source of vehicle
valuations, and there are other valuation sources available.

 

© Copyright 2016 CCC Information Services Inc, All Rights Reserved. Case Fp9? bz 4 3184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 78 of 133

CCOBIONE. MARKET VALUATION REPORT _ | Sumer Svwester Salvatore

Claim: 750256-GD-1

SUPPLEMENTAL INFORMATION

 

? VEHICLE HISTORY INFORMATION |

ViNguard® . ae
VINguard® Message: VINguard has decoded this VIN without any ertors
Collision History Information:

COLLISION INCIDENT REPORTED BY NATIONWIDE ENTERPRISE ON 09/16/2009
Claim #: 5837C 24968709100901P/G1 in JENKINTOWN, PA

Repair Estimate: 5094.7 Miles: 059600
Damage Location: FRONT
RIGHT FRONT
© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Case fe

pu

RO
Ze
dow

 

On

3184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 79 of 133

CCGEIONE. MARKET VALUATION REPORT _ | Cire: Syvester, Salvatore
SUPPLEMENTAL INFORMATION

& EXPERIAN® AUTOCHECK® VEHICLE HISTORY REPORT

ee

TITLE CHECK RESULTS FOUND
Abandoned | No Abandoned Record —

  
         
 
   

Fire en

ova tara

 

  
    
 

v No Salvage Record Found

EVENT CHECK RESULTS FOUND
NHTSA Crash Test Vehicle _ ¥ _ No NEITSA Crash Test ae Record Found

   

RESULTS FOUND
& _ Accident Record Found

 
   
 
 

E Fire Oa mage cident

Ania oe tee |

     

 

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 80 of,133

COO BONE. MARKET VALUATION REPORT _ | Gurcr Svbsstet: Sonata
SUPPLEMENTAL INFORMATION

. EE) FULL HISTORY REPORT RUN DATE: 09/12/2016 _

Below are the historical events for this vehicle listed in chronological order.

 

EVENT RESULTS ODOMETER DATA EVENT
DATE FOUND READING SOURCE DETAIL
12M 0/2004 | JENKINTOWN, PA 54 Motor Vehicle Dept. TITLE

. REGISTRATION EVENT/
RENEWAL _

sil)
se
PHILADELPHIA
COUNTY, PA
TE ge MRE

 

 

 

iy see aes Ne) ;
04/30/2010 JENKINTOWN, PA Motor Vehicle Dept. REGISTRATION EVENT/
RENEWAL

 

Stic aa obser IRE ones
REPORTED AT AUTO
AUCTION

 

 
  
 
  

 

  
 

REGISTRATION EVENT/

RENEWAL

 

 

AUTOCHECK TERMS AND CONDITIONS:

Experian’s Reports are compiled from multiple sources. (tis not always possible for Experian to obtain complete discrepancy information on al} vehicles; therefore, there may
be other title brands, odometer readings or discrepancies that apply to a vehicle that are net reflected on that vehicle's Report. Experian searches data from additional sources
where possible, but all discrepancies may not be reflected on the Report.

These Reports are based on information supplied to Experian by external sources betleved to be reliable, BUT NO RESPONSIBILITY IS ASSUMED BY EXPERIAN ORI

ITS AGENTS FOR ERRORS, INACCURACIES OR OMISSIONS. THE REPORTS ARE PROVIDED STRICTLY ON AN “AS 1S WHERE IS" BAS|S, AND EXPERIAN
FURTHER EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR
A PARTICULAR PURPOSE REGARDING THIS REPORT.

YOU AGREE TO INDEMNIFY EXPERIAN FOR ANY CLAIMS OR LOSSES, INCLUDING COSTS, EXPENSES AND ATTORNEYS FEES, INCURRED BY EXPERIAN
ARISING DIRECTLY OR INDIRECTLY FROM YOUR IMPROPER OR UNAUTHORIZED USE OF AUTOCHECK VEHICLE HISTORY REPORTS.

© Copyright 2016 CCC Information Services inc. All Rights Reserved. Case Ff? 14 AG 3184
Case 2:20-cv-01322-ER . Document 1 Filed 03/06/20 Page 81 of 133

“

Owner: Sylvester, Salvatore

CCOBONE. MARKET VALUATION REPORT _| Outer Syvester.s
SUPPLEMENTAL INFORMATION

Experian shall not be liable for any delay or failure to provide an accurate report If and to the extent which such delay or failure is causad by events beyond the reasonable
control of Experian, including, without limitation, "acts of Goo", terrorism, or public enemies, labor disputes, equipment malfunctions, material or component shortages,
supplier failures, embargoes, rationing, acts of local, state or national governments, or public agencies, utility or communication failures ar delays, fire, earthquakes, flood,

epidemics, riots and strikes.

These terms and the relationship between you and Experian shall be governed by the laws of the State of Illinais (USA) without regard to its conftict of law provisions. You and
Experian agree to submit to the personal and exclusive jurisdiction of the courts located within the county of Cook, Illinois.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved. Case FF9? 137 48 3184

>
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 82 of 133

CCOGRIONE. MARKET VALUATION REPORT

SUPPLEMENTAL INFORMATION

 

@ nutsa VEHICLE RECALL

NHTSA Campaign ID : 04V274000

Nifg’s Report Date : 06/04/2004
Component : AIR BAGS:SIDEMVINDOW
Potential Number Of Units Affected : 1987

Summary : THE LEFT AND RIGHT SIDE CURTAIN AIR BAGS IN CERTAIN VEHICLES
INVOLVED IN THIS CAMPAIGN MAY NOT FULLY DEPLOY RAPIDLY ENOUGH

WHEN ACTIVATED IN A SIDE IMPACT COLLISION. DURING A SIDE IMPACT TEST
CONDUCTED BY THE INSURANCE INSTITUTE FOR HIGHWAY SAFETY (IIHS), THE
TEST RESULTS INDICATED THAT THERE WAS A DIFFERENCE BETWEEN THE IIHS
TEST RESULTS AND THE RESULT OF SIDE IMPACT TESTS CONDUCTED BY FHI.

Consequence : THIS MAY RESULT IN FAILURE TO PROVIDE THE INTENDED HEAD
PROTECTION, INCREASING THE RISK OF INJURY TO A SEAT OCCUPANT.

Remedy : DEALERS WILL REPLACE THE LEFT AND RIGHT SIDE CURTAIN AIR BAG
MODULES, THE RECALL BEGAN ON JUNE 11, 2004. OWNERS SHOULD CONTACT
SUBARU AT 1-800-782-2783.

Notes : SUBARU RECALL NO. WWRO2. CUSTOMERS CAN ALSO CONTACT THE
NATIONAL HIGHWAY TRAFFIC SAFETY ADMINISTRATION'S AUTO SAFETY
HOTLINE AT 1-888-DASH-2-DOT (1-888-327-4236).

NHTSA Campaign ID : 14V830000

Nfg's Report Date : DEC 31, 2014

Component : SERVICE BRAKES, HYDRAULIC

Potential Number Of Units Affected : 198,900

Summary : Subaru of America, Inc. (Subaru) Is recalling certaln mode} year 2008-2011
Impreza, 2008-2014 WRX and STI, and 2009-2013 Forester vehicles, currently, or
formerly, registered in Connecticut, Delaware, Illinois, indiana, lowa, Maine, Maryland,
Massachusetts, Michigan, Minnesota, Missouri, New Hampshire, New Jersey, New York,
Ohio, Pennsylvania, Rhode tsland, Vermont, West Virginia, Wisconsin and the District

of Columbia that were remedied under recall 14V-311 prior to December 23, 2014. The
brake lines may experience brake line corrosion due to salt water splashing on the brake
lines through a gap in the fuel tank protector.

Consequence : Brake fluid may leak due to the brake line corrosion and may result in
longer distances being required to slow or stop the vehicle, increasing the risk of a crash.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

 

Owner: Sylvester, Salvatore
Claim: 750256-GD-1

16 of 17
Case 1f9? 187363184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 83 of 133

CCOGISONE. MARKET VALUATION REPORT _| Owner Syvester, savvatore
SUPPLEMENTAL INFORMATION

Remedy : Subaru will notify owners, and dealers will apply an anti-corrosion wax to

the four-way joint connector area of the brake line system, free of charge. The recall is
expected to begin on January 26, 2015. Owners may contact Subaru customer service at
1-800-782-2783. Subaru's number for thls recall is WQQ-52. Notes: This recail is specific
to affected Forester, Impreza, WRX, and STI customers who had their car remedied under
NHTSA recall no. 14V-311 prior to December 23, 2014. Subaru has determined that this
remedy was inadequate due to Incomplete repair instructions provided to dealers. Affected
Forester, Impreza, WRX, and STI vehicles that were not repalred under NHTSA recall no.
14V-311 prior to December 23, 2014 will continue to be processed under NHTSA recall
no. 14V-311. Affected vehicles not currently, or formerly, registered in the salt belt states
identified in this recall are eligible for repair, at no cost to the customer, upon request.
Notes : Owners may also contact the National Highway Traffic Safety Administration
Vehicle Satety Hotline at 1-888-327-4236 (TTY 1-800-424-9153), or go to
www.safercar.gov.

 

 

oO

1263184

2
iON

© Copyright 2016 CCC Information Services inc. All Rights Reserved. Case eee
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 84 of 133

 

EXHIBIT C

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 85 of 133

N ti wide’ Page 1 of 2

Date prepared September 14, 2016

Claim number 750256-GD

Policy number PPDM0053153540

Questions? Contact Claims Associate
Claire McLaughlin
MCLAUC4@nationwide.com
Phone 877-413-9283 x8542665
Fax 866-450-9498

SALVATORE SYLVESTER

1544 SUMMIT LAKE RD
CLARKS SUMMIT, PA 18411-9103

This letter confirms our Dear Salvatore,

settlement amount
We declared your 2005 SUBA LEGACY 2.5 a total loss. To help us resolve
your Collision claim as quickly as possible, please follow the steps below.
Enclosed is our total loss evaluation detailing the settlement amount. We
calculated the Actual Cash Value Settlement using Certified Collateral
Corporation's (CCC) market research system.

Claim details

Insurer: Depositors Insurance Company
Policyholder: SALVATORE SYLVESTER

~, Claimant: SALVATORE SYLVESTER
Claim number: 750256-GD
Loss date: September 10, 2016

Settlement details

Actual Cash Value = $4,380.00
Condition Adjustment - $117.00
Subtotal Actual Cash Value = $4,263.00
Total Actual Cash Value = $4,263.00
Tax + 6.00% $255.78

Total Tax/Tag & Title = $255.78
Subtotal = $4,518.78

(Deductible) - $500.00

Subtotal = $4,018.78

Total Settlement = $4,018.78

What you need to do

Please complete these steps and return any documents to me by mail at

5525 Parkcenter Circle, Dublin, OH 43017-3584 As soon as possible:

® Power of Attorney Form — Complete and sign the enclosed form in its
entirety in the presence of a Notary Public; vehicle Owner Name(s) and
Signature(s) must match the Name(s) EXACTLY as they appear on the
vehicle title

* Electronic Funds Transfer — if you’re eligible, you can have your

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 86 of 133

Claim # 750256-GD
Page 2 of 2

settlement deposited directly into your checking account; please
contact me by phone with your checking information, or send a voided
check with your settlement documents

* Lien rélease/Loan information — instructions specific to lien
release/loan information

For help when you need it

If you have any questions or concerns about your claim, please contact me
at 877-413-9283 x8542665 or MCLAUC4@nationwide.com. '

Sincerely,

Claire McLaughiin

Depositors Insurance Company
5525 Parkcenter Circle CO-03-05
Dublin, OH 43017-3584

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 87 of 133

 

EXHIBIT D

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 88 of 133
TABLE OF CONTENTS

s e ®
Nationwide
is on your side

Table of contents Page
Insuring AQIOAINOIE cece cece asset tense aeceeseenceseten react asdseersteseet adeeb Veet UPEebD ede ereprseneeevEn Feeaupocensusaysterntpocuin Di
DeFINITIONS uo... ccccecssscssrssesssessessssssessteessssnssesessesessesersessnsersneseodesteaduesventsnesesersnessdeeusssaeseseeetsecaeassedsesasseeensesseseess D1
Insured persons’ duties after an accident oF 1OSS........ ce cescsseseessseseetecessssseesnesssenetsesceseeseeseneess D2
Te@rvitOry ...... see Sdeteneessatatteatstceeteseseadiaeeenens deaedsedsecautenesnaaaes seetatecausescsessevecnuscneseecesesssansacsaseatineastacseaeacsessetesssetes D2
Coverages:

Physical damage (Damage to your auto)........ secssdsesdbesseecanrersetensasens ietssestenstsasesnasnsnineanieaseetsetiasanerie PZ

Comprehensive and Collision

   
  
 

Auto liability (For damage or injury to others caused by your auto. = AB sesnsseecuesecnenss L1-L6
Property damage and Bodily injury on

First Party Benefits ............cccccssesanens ee ms , Be ssescsnereseesese FI-F5

underinsure

 
 
 
  
 
  

General po
How your p i
Optional pa nt of PreMiurn iA MstallMeENts ... ccs a

PRENEWAL ccscccscccssstssecsessessoneseras seaasasennsees sesevannareases desunatsebuedssdeareasensnss (carsaassensusnegvecdentorsaravesvesssasvsssasatnnensenseauansaveseens Gl
NON-rene@wall.v.cececssesssssssvectetsesteess bevceransevagtecascasesanees besanesouneuensbecacensecanansenteassesevsttossatsssessuegseseareoreaseutsseeestansenss Gl
Cancellation during policy period... ssavesaueauaueaeatssasaseneaesscsearsecueseasanseseneuseansottssacsateanesueuenaseneaganssemneseussnenteseats Gl
ASSIQNADILILY... eee peeaea vets teaessnescnseseeduarensanssasersedennensanes esetastedeatesnsaneacasesoessssnesoneanssennersesssesesstseressocenteneaneess G2
DIVICENS we cseccssccesssecesscsessusssusescacsssessssesusesusecsedescescuesensaesausscusssasasanaesesssats sanata#soesesesasesesoseatecseaesesecpentsnsetenetecens G2
If you DeECOME HAaNKrUPt....cesesceeres berevantanseasarseatneenrsecses uacvepeosansteteneasneveneacatsseeersanstssveteesstussatesasrenssaagas G2

   
 

Fraud and misrepresentation .cscscussesssereaseneree seucieqeavaveseacasaneavecueaaeespeaenseeninisasantrseseeutsnssoes dnesseanes G2
Legal action lIMItAtions ...cssscvcsesstesstseesesesessssrsesessessetsseens sietcvanearanecasareasenss

 

SUbrOGAatION wicsccsssssssesssscstsssnsescsusssevesssscesstedsesceresacsuerseadesserorseassessanseteattateseaees besseeensneansvessonsesscascsvosstansesauassasersentees G3
Non-sufficient. funds and late payment charges.. cotateatoesvasstantcacenseseansnssoaassssasttecsonscassoravnsssenvesrenesiesenensy G4
Applicable contract QW vucesessssseseeeeren Civvaassetonteteranenes

Interest rate wii ouecaudacdauendoladebetbedansvsetevedbstagnensecuatscesazadsssdsessaddayeasuscearseseteeseestes Jasauetonavactassacsscersesseaeseaseses G4
Joint and Individual INterests vac sessdensesersseeesteessecsesee seasenssens beatsssvevsntensasestansceseaerveossesevsseeveseaesoeee G4

Mutual policy conditions and proxy
Nationwide Mutual Insurance Company and
Nationwide Mutual Fire INSuUrance COMPANY wuocicsuesscnissnseccestessses sesseenscensenreanensses bsutasesnscanees G4

2-037

©2012 Nationwide Mutual Insurance Company, All Rights Reserved / Nationwide Mutual Insurance Company and

Affiliated Companies / One Nationwide Plaza Columbus, OH 43215

Nationwide, the Nationwide N and Eagle and Nationwide is on your side are service marks of Nationwide Mutual

insurance Company. © 2015 Nationwide Case [D: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 89 of 133

 

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 90 of 133

NATIONWIDE AUTO POLICY

Nationwide’ _.
is on your sidé Page D1

 

Insuring agreement

For the policyholder’s payment of premiums and fees in amounts We require and subject to

all of the terms and conditions of this policy, we agree to provide the coverages the

policyholder has selected. These selections are shown in the enclosed Declarations, which

are a part of this policy contract. The selected coverages in this policy apply only to

eccurrenees while the pélicy is in force, Renewal premiums must be paid in advance.

Definitions

This policy uses certain common words for easy reading. They are defined as follows:

1. “POLICYHOLDER” means the first person named in the Declarations. The policyholder is
the named insured under this policy but does not include the policyholder’s spouse. If the
first narned insured is an organization, that organization is the policyholder.

2 “YOU" and “YOUR" mean:

a) the policyholder and spouse, if a resident of the policyholder's | household, when the
policyholder is a natural person; or 5 fa

the sole proprietor, majority shareholder ort

  
 

gpranization, or
larations, and
ty shareholder or

b)

       
   

member, or ‘general partner;
b) the effective date of ancther policy listing the spouse as the named insured; or
c) the end of the policy period.

3, “RELATIVE” means a natural person who regularly resides in your household and who is
related to yeu by blood, marriage, or adoption (including a ward or foster child). A
relative may live temporarily outside your household.

“INSURED” means one who Is described as entitled to protection under each coverage.

5. “WE,” “US,” “OUR,” and "THE COMPANY” mean or refer to the company issuing the policy
as shown on the Declarations.

6. “YOUR AUTO” means the vehicle(s) described in the Declarations.

7. “MOTOR VEHICLE” means a land motor vehicle designed primarily to be driven on public
roads, This does not include vehicles operated on rails or crawler treads. Other motorized
vehicles designed for use mainly off public roads shall be included within the definition of
motor vehicle while being operated on public roads.

8 “PRIVATE PASSENGER AUTO” means a:

a) four-wheel automobile for private passenger use;
b) four-wheel van; or
c) pick-up truck having either four or six wheels.

9. “DEDUCTIBLE” means the amount of loss to be paid by the insured. We pay for covered
loss above the deductible arnount shown in the Declarations.

10. “OCCUPYING" means in, upon, entering, or alighting from.

Tl. “BODILY INJURY" means:
a) physical injury; Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 91 of 133

. eae NATIONWIDE AUTO POLICY
Nationwide

is on your side : Page D2

b) physical sickness:
c) physical disease; or
d) resultant death:

of any person which results directly from a motor vehlele accident.

12. “PROPERTY DAMAGE” means:
a) destruction of tangible property;
b) damage or injury to it; and
c) loss of its use.
13. “NON-ECONOMIC LOSS” means pain and suffering and other non-monetary detriment.

14, "BIOLOGICAL DETERIORATION OR DAMAGE” means damage or decomposition,
breakdown, and/or decay of man-made or natural material due to the presence of fungi,
algae, lichens, slime, mold, bacteria, wet or dry rot, and any scents or by gp products of these

 

promptly deliver to us all papers dealing with any claims or suits.

as often as we reasonably require, submit to examinations under oath and sign same. At
your or our request, the exams will be conducted separately and not in the presence of
any other persons except legal representation.

5, assist us and, if applicable, the defense counsel chosen for you by us, with any claim or
suit.

6. if injured, submit to examinations by company selected physicians as often as the
company reasonably requires. The injured person must grant us authority, at our request,
to obtain copies of all wage and medical, dental or other health care provider records.

7, protect damaged property insured under this policy and make it available to us for
inspection before its repair or disposal and reinspection during the repair process.

8, provide access to any data and/or records, from any source and/or recorded by any
method or means, that we reasonably request for use in the evaluation or defense of any
claim or suit and permit us to make copies of such data or records,

9, preserve any tangible property or evidence as long as we request,
10. take reasonable steps to mitigate the loss and expenses associated with the loss.

Territory

The policy applies only in Canada, the United States of America and its territories or
possessions, or between their ports. All coverages except Uninsured Motorists apply to
occurrences in Mexico, if within 50 miles of the United States boundary. We will base the
amount of any Comprehensive or Collision loss in Mexico on cost at the nearest United States
point. .

NOTE: You will need to buy auto insurance from a Mexican insurance company - regardless
of coverage provided by this policy - before driving in Mexico, Otherwise, yeu may
be subject to jail detention, auto impoundment, and other legal complications in case
of an accident. Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 92 of 133

PHYSICAL. DAMAGE
e e ®
Nationwide

is on your side Page P1

 

—
Physical damage

Additional definitions applicable to these ceverages
For purposes of these coverages only:

1. “LOSS” means direct, physical and accidental loss or damage to your auto. Your auto
includes its equipment.

2. “EQUIPMENT” means anything usual and incidental to the use of a motor vehicle as a
motor vehicle. Equipment coes not include customization or any type of trailer.

3. “CUSTOMIZATION” means accessories, cosmetic enhancements, and related changes,
other than those offered by the manufacturer of the motor vehicle specifically for that
model, which alter the appearance or function of a motor vehicle, This includes, but is not
limited to, custom refinish, decals, and graphics. This does not include any device which
records, emits, amplifies, receives and/or transmits sound, pictures, or data, whether
permanently installed or not.

4, “BETTERMENT” is the increase in value of:
a) a vehicle; or
b) property; or
c) any parts of a vehicle or prop

 
 
 
 
  

a) damage from contact with:
(1) wild or domestic animals; or
(2) falling or flying objects.
b) broken glass:
(1) even if caused by collision or upset; and
(2) if you do not have Collision coverage.

If your Comprehensive and Collision coverages have different deductibles, the smaller
deductible will apply to broken glass.

For damage to your aute’s windshield, we may offer to have it repaired in lieu of
replacement. We will not apply a deductible for the repair of the windshield. However,
if the repair is not satisfactory, we will replace the windshield subject to your
deductibie.

2. Also, we will repay. your reasonable travel costs as determined by us after your auto is
stolen. Maximum payment is $20 per day, not to exceed $600 per occurrence. These
costs must be incurred within a certain time. It starts 48 hours after you report the theft
to us and the potice. It ends when your aute is returned to you or we offer to pay for its
loss.

Collision coverage

We will pay for loss to your auto caused by collision or upset. We will pay for the loss less
your deductible. We will not subtract the deductible amount for broken glass if you have full
(no deductible) Comprehensive coverage in force.

Towing and labor costs coverage

We will pay reasonable towing and labor costs as determined by us if your aute or a motor

vehicle covered under Use of other motor vehicles is disabled. We will pay only for labor

costs at the place the vehicle is disabled. Our maximum payment per disablement is shown in

the Declarations. Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 93 of 133

. _ é PHYSICAL DAMAGE
Nationwide

is on your side Page P2

Coverage extensions

Use of trailers
The insurance on your auto covers a trailer used by you or a relative.

1.

3.

Use of other motor vehicles
The insurance on your auto also covers:

1.

4,

The trailer must be:
a) designed for use with 4 private passenger auto; and
b) used-with a vehicle that i is insured under these coverages.

The trailer must not be: |

a) otherwise insured;

b) owned by you or a relative; or

c) used for business purposes with a vehicle that is not a private passenger auto.

The maximum amount payable is $1,500.

  
 
 
 
 
  

A motor vehicle you do not own, while itis
Your auto must be out of use because APE

Fehensive or Collision coverage, we will provide these coverages for the newly
acquired vehicle for a four-day period after the date you become the owner of it,
provided, you ask us to insure it within this four-day period. If a Comprehensive or
Collision less occurs during this period and before you asked us to provide this coverage,
we will apply a deductible of $500 to the loss.

A private passenger auto owned by a non-member of your household and not covered in
item 1. of this section.
a) This applies only while such auto is operated by you or a relative.
b) We will not pay for less:
(1) that results from the operation of an auto:
(a) repair shop: (c) sales agency; or
(b) public garage or parking place; (d) service or maintenance facility.
(2) involving a private passenger auto owned by an employer of an Insured. :

(3) involving a private passenger auto furnished or available to you or a relative for
regular use.

(4) to any rented motor vehicle.

A rented private passenger auto, including its loss of income.
a) This applies only:
(2) while such auto is rented by you or a relative;
(2) if such auto is rented from a rental company for less than 28 days; and
(3) for loss of income that is:
(a) verifiable by us; and
(b) owed to a rental company because:

(1) the rental company had a customer willing to rent a private passenger

auto; and
Case ID: 191203184
 

Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 94 of 133

. . PHYSICAL DAMAGE
Nationwide’

is On your side Page P3

(2) there was no other vehicle available for rental in place of the damaged
rented auto.
b) We will not pay for loss involving a private passenger auto rented or leased by
anyone for or on behalf of the émployer of an Insured.

Coverage exclusions
We will not pay for loss:

1.

To more than one:

a) recording tape;

b) compact disc; or

¢) other recording media.
To a container to be used for storing or carfyirig:
a) recording tapes;

b) compact dises; or

c) other recording media.

   
 

To any device which is a:
a) tape player;
b)
c)
d)
é)
f) f
g) citizens band tadio;
h) two-way mobile radio;
i) telephone; or

> any other device which records, emits, amplifies, receives and/or transmits sound,
pictures, or data.

 

 

However, this exclusion (3.) does not apply:

a) to such a device, its antenna or its other parts or accessories if permanently installed
by the original manufacturer or new car dealer as part of the purchase agreement for
the vehicle; or

b) up to the first $1,500 of the actual cash value of any and all such devices, antennas, or
other parts and accessories that are permariently installed but that were not a part of
the new car purchase agreement for the vehicle. However, payment under this subpart
b) shall not exceed the actual cash value of the insured vehicle in which the devices
are installed.

Permahently installed means installed using bolts, brackets, or welding in a location
designated by an auto manufacturer for such a device. A device attached only by wires is
not considered permanently installed. No coverage will be provided for any item that is
not permanently installed. No coverage will be provided for the devices designed to
detect or deter speed monitoring equipment excluded in exclusion 4, below, whether
permanentiy installed or not.

To scanning monitor receivers used for radar detection, or any other device designed to
detect or deter the monitoring of speed.

Ta a camper or living quarters unit which can be mounted on or attached to a vehicle. We
will pay the loss if:
a) the unit is reported to us; and

b} the required premium is paid:
Case ID: 191203184
10.

11.

Case 2:20-cv-01322-ER Document1. Filed 03/06/20 Page 95 of 133

. . ° PHYSICAL DAMAGE
Nationwide

is on your side Page P4

before the loss.

Caused by and limited to:

a) wear and tear;

b) freezing;

c) mechanical or electrical breakdown or failure; or

d) road damage to tires.

This exclusion (6.) does not apply if the damage results from the total theft of your auto
or any other motor vehicle.

To any motor vehicle while used:

a) to carry persons or property for a fee or compensation; or

b) ona regular basis for retail or wholesale delivery, including but not limited to pizza,
magazine, newspaper and mail delivery.

 
  
 

Exclusion 7.a) does not apply to motor vehicles

  
   

tds seh Perae aor $r the transportation of, or
In exghanoe con, ani Bstemgexor in connection with any criminal trade or

  

 

eR By :
(3) amivone else with your knowledge or permission; or

b) due to confiscation of your auto by any law enforcement agency because of your
auto’s use in such activities.

To your auto:
a) while rented or leased to others; or

b) if under any type of conveyance of ownership including but not limited to a
conditional sale, contract for sale, or rent to own, regardless of whether title has been

transferred to others.

To any motor vehicle:

a) while used in an organized or prearranged competitive event, including but not limited
to:

C) racing contest or event; or
(2) speed contest or event; or
(3) in practice or preparation for any racing or speed contest or event.
b) while used in performance testing that is done on a closed road, or a race track, or a
testing facility environment where the Insured is not competing.
Performance testing is when an Insured uses any motor vehicle to:
(1) test its performance in speed, handling; or
(2) test or practice driver skills.

Performance testing does not apply to student-driver training activities an insured
participates in to obtain that person‘s state issued learners permit or drivers license.

Performance testing also does not apply to driver training activities an insured
participates in to complete that person's state sanctioned courses in motor vehicle
accident prevention, defensive driving, or driver improvement.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 96 of 133
PHYSICAL DAMAGE
e a ®
Nationwide

is on your side Page P5

 

12, Caused intentionally. meaning less resulting from an act committed by or at the direction
of you or a relative that may reasonably be expected to result from such acts, or is the
intended result from such acts even if such person lacks the mental capacity to govern his
or her conduct. Intentional acts include criminal acts. Such acts exclude coverage for ail
insureds.

However, this exclusion does not apply to deny payment to an innocent insured who is
the victim of abuse by another Insured and claims less to covered property which has
been damaged as a result of an act of abuse provided that such an insured did not
cooperate in or contribute to the creation of the less.

With respect to this provision, abuse means:
(1) abuse as defined in the Pennsylvania Protection Frorn Abuse Act: or

(2) attempting to cause or intentionally, knowingly or recklessly causing damage to
covered property so as to intimidate or atternpt to control the béhavior of another
person. an fy

   

if we pay a claim under this provision, our paym
that insured’s insurable interest in the, property.

8. ;
14, opp nficlearinazater me

   

a
ee
whether controlled or uncontrolled or however caused, or as a consequence of any of
these. Loss caused by nuclear hazard is not considered loss caused by fire, smoke or

explosion.

15, Caused directly or indirectly by biological deterioration or damage. Such less is excluded
regardless of any other cause or event that contributes concurrently or in any sequence
to the less.

16. To customization, other than original equipment from the manufacturer, in or upon yeur
motor vehicle. However, this exclusion does not apply up to the first $1,500 of
customization,

17. To any motor vehicle which yeu or a relative:

a) uses without a reasonable belief of being entitled to do so;

b) has stolen; or

c) knows to havé beén stolen.

You or a relative shall not be held to have a reasonable belief of being entitled to operate
a motor vehicle if that person's license has been suspended, revoked, or never issued.
This exclusion doés not apply to the use of your atite by:

a) you;

b) a relative; or

c) a business partner, employee, or agent of you or a relative.

Limits and conditions of payment

Actual cash value .
The limit of our coverage is the actual cash value of your auto or its damaged parts at the
time of loss. To determine actual cash value, we will consider:

1. fair market value;
et value Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 97 of 133

= . : PHYSICAL DAMAGE
Nationwide

Is on your side Page P6

2. age;
3, condition of the property; and
4. betterment;

at the time of loss. If a repair or replacement results in betterment, we will not pay for the
amount of betterment. In addition to our payment of the loss, necessary and reasonable
towing and storage. will be paid to ‘protect the auto from further damage. Covered storage
costs are not to exceed four days of storage charges incurred prior to the date you report
the loss to us.

The limit of coverage shall not be increased for customization unless such customization has
been specifically declared to us and an additional charge is paid. Coverage for customization
shall not cause our limit of liability to be increased to an amount in excess of the actual cash
value of your auto including its customization.

  
 
 
 
   

Loss settlement
At our option, we may:

1. pay you directly for a loss;

2. pay to repair or replace your auto

from our pay SF any subsequent less to that ‘same auto unless you srevide proof that
the prior damage was repaired.

Amounts payable for towing and labor costs
Limits apply as stated in the Declarations. Insuring more than one person or vehicle under this

policy does not increase our limits.

Other insurance

If there is other insurance that covers any loss, we will pay only our share of the loss. Our
share is our proportion of the total insurance collectible for the less. For loss to motor
vehicles other than your auto, we will pay only the insured loss not covered by other
insurance or self-insurance.

Coverage conditions

Auto recovery
When an insured auto which has been stolen or abandoned is located, we have the right to

take it into our care to keep it safe,

Controlling Storage Costs

When an insured is involved in a Collision or Comprehensive loss, we have the right to move
the vehicle from any impound lot, storage site, towing yard or any other facility to control
storage costs, towing costs or other fees. The insured will be promptly notified whenever any
such action is undertaken.

Loss payable clause
This clause applies to the Comprehensive and Collision coverages provided by this policy. It
protects the lienholder named in the policy Declarations.

Payment for Joss will be: made according to the interest of the policyholder and lienholder. At
our option, payment may be made to both jointly, or to either separately, Either way, the
company will protect the interests of both.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 98 of 133
PHYSICAL DAMAGE

e s @

Nationwide

is on your side Page P7

 

Protection of the lienholder’s financial interest will not be affected by any change in
owhfership of the vehiclé insured, nor by any act or omission by any person entitled to
coverage under this policy, Howevér, protection under this clause does not apply:
1. in any ease of

a) fraud;

b) misrepresentation, either in the application process, or in the presentation of the claim;

‘c) material omission;

d) conversion;

@) embezzlement:

f} secretion; or

g) willful damaging or destruction of your auto;

committed by or at the direction of you or a relative.

   
  
 

2. To the loss of your auto which occurs:
a) while it is being used ona temporary or perngeine: ansportation of, or
in exchange for, any illegal subs a ce,,or in q@mnectf Saminal trade or
transaction by: ae }

       

Q) you;
(2)
3) iswiédge or permission; or
b) due te uto by any law enforcement agency because of your
aute \

3. Where thé loss is otherwise not covered under the terms of this policy.

We will protect the lienholder's interest for 10 days from the date we notify them that the
policy has terminated, for any reason. If we pay the lienholder for any less or damage
suffered during that 10-day period, we have the right to recover the amount of any such
payment from you.

The company will not notify the lienholder each time you renew this policy, and we may
cancel this policy according to the terms. The company will also notify the lienholder if
coverage under the policy is excluded for any named driver.

The lienholder shall notify the company upon learning of any change in ownership of the
vehicle.

To the extent of payment to the lienholder, the company will be entitled to the lienholder's
rights of recovery. The company will do nothing to impair the right of the lienholder to
recover the full amount of its claim.

IF WE BECOME OBLIGATED TO REIMBURSE A LIENHOLDER UNDER THIS COVERAGE DUE
TO YOUR FAILURE TO MEET THE POLICY REQUIREMENTS OR THROUGH YOUR FAILING
TO MAKE YOUR PREMIUM PAYMENTS, WE HAVE THE RIGHT TO RECOVER FROM YOU
ANY MONEY WE PAY.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 99 of 133

 

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 100 of 133

. . ° AUTO LIABILITY
Nationwide

Is on your side Page L1

: Auto liability

Coverage agreement

Property damage and bodily injury liability coverage

1.

4,

We will pay for damages for which you are legally liable as a result of an accident arising
out of the:

a) ownership;
b) maintenance or use; or

c) loading or unloading;

of your auto. A relative also has this protection. So does any person or organization whe
is liable for the use of your auto while used with your permission.

Damagés must irivelve:
a) property damage; or
b) bodily injury.

   

b) pay: |
) €£
(2)

in any such suit.
c) pay premiums:

(1) of not more than $250 per insured for bail bonds required because of an accident
or traffic violation.

(2) for appeal bonds in defended suits and for bonds to release attached property.
The amount of such bonds shal! not be more than the limits of liability shown in
the Declarations.

Although paying such premiums, we are not required to apply for or furnish any
bonds.

d) pay post-judgment interest on all damages awarded. We will not pay interest that
accrues after such time as we have:

C1) paid:

(2) formally offered: or

(3) deposited in court:

the amount for which we were liable under this policy.

@) pay expenses incurred by an Insured for emergency medical aid to others at the time
of accident.

f) Upon submission for reimbursement, pay reasonable expenses incurred by an Insured
at our request, but not more than $200 per day for loss of earnings.

After the limits of this coverage have been paid, we will not defend any suit or pay any
claim or judgment, unless required by law.

Coverage extensions

Use of trailers

1

This coverage applies to the use of a trailer by:
a) you; Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 101 of 133

. . : AUTO LIABILITY
Nationwide

is on your side Page L2

b) a relative; or
c) someone else with your permission.

2. The trailer must be:
a) designed for use with a private passenger auto; and
b) used with a vehicle that is insured under this coverage.

3. The trailer must not be used for business. purposes with a vehicle that is not a private
passenger auto. ,

Use of other motor vehicles
The insurance on your auto also covers:

1. Ameotor vehicle you do not own, while it is used as a temporary substitute for your auto.
Your auto must be out of use because of:

 

a) breakdown; c) servicing; or
b) repair; d) loss.

2,

3,

a) This applies only while the vehicle is being operated by you or a relative. It protects
you or a relative as the operator, and any person or organization, except as noted
delow in b), who is not operating the vehicle and does not own the vehicle but is
legally responsible for its use.

b) This does not apply to losses involving a motor vehicle:

(1) used in the business or occupation of you or a relative. However, it does apply to
a private passenger auto used by you, your chauffeur, or your household
employee;

(2) owned, rented or leased by an employer of an insured;

(3) rented or leased by anyone for or on behalf of an employer of an insured; or

(4) furnished or available to you or a relative for regular use. This does not include a
motor vehicle rented from a rental company for less than 28 days.

Financial responsibility

We will adjust this policy to comply:

1. With the financial responsibility law of any state or province which requires higher liability
limits than those provided by this policy.

2. With the kinds and limits of coverage required of non-residents by any compulsory meter
vehicle insurance law, or similar law.

However, any loss payment under this coverage wil! be made only over and above any other
collectible motor vehicle insurance, In no case will anyone be entitled to duplicate payments
for the same loss.

When we certify this policy as proof under any financial responsibility law, it will comply with
the law to the extent of the coverage required by the law. The insured agrees to reimburse us
for any payment which we would not have been obligated to make under the terms of this
policy except for the agreement outlined in this paragraph.

Case ID: 191203184
 

Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 102 of 133
AUTO LIABILITY

° . o -&
Nationwide .
is on your side Page LS

Coverage exclusions
This coverage does not apply to:

1.

10.

Property damage or bodily injury caused intentionally by or at the direction of an insured,

including willful acts the result of which the Insured knows or ought to know will follow

from the insured’s conduct.

Any motor vehicle while used:

a) to carry persons or property for a fee or compensation; or

b) on aregular basis for retail or wholesale delivery, including but not limited to pizza,
magazine, newspaper and mail delivery.

Exclusion 2.4) does not apply to moter vehicles uséd in shared-expense car pools.

Any person for any occurrence arising out of the operation of an auto:
a) repair shop; c) sales agency; or
b) public garage or parking place;

   
  

However, this exclusion does not app!
a) you;

b) a relative; or
c) a busig

 
 
  

(1) rented home; or
(2) rented private garage.
Bodily Injury to any person eligible to receive any benefits required to be provided or
voluntarily provided by any Insured under a:
a) workers’ compensation;
b) unemployment compensation:
c) non-occupational or occupational disease;
d) disability benefits;
or any similar law.
Bodily injury to an ernployee of any Insured while engaged in employment. However, it
does cover an employee of your hore who is not covered and is not required to be

covered by any workers’ compensation benefits, disability benefits, or benefits under
similar laws.

The United States of America or any of its agencies. It also does not apply to any
employee of the United States of America or any of its agencies while such person is
acting within the scope of his or her office or employment and the provisions of the
Federal Tort Claims Act apply.

Any person protected under nuclear energy liability insurance. This exclusion applies even
if that insurance has been exhausted.

Non-economic less of or for any person who has elected or has deemed to have elected
“Limited Tort” in accordance with the Pennsylvania Motor Vehicle Financial Responsibility
Law,

Bodily injury or property damage arising out of the ownership, maintenance or use of any
motor vehicle:

a) while rented or leased to others by any Insured; or Case ID: 1912031384
TL.

12.

13.

14.

15.

16.

Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 103 of 133

. . ° AUTO LIABILITY
Nationwide

is on your side Page L4

b) if under any type of conveyance of ownership including but not limited toa
conditional sale, contract for sale, or rent to own, regardless of whether title has been
transferred to others by any Insured.

Bodily injury or property damage arising out of the ownership, operation, maintenance or
use of any motor vehicle:

a) while used in an organized or prearranged competitive event, including but not limited
to:

(1) racing contest or event: or
(2) speed contest or event; or
(3) in practice or preparation for any racing or speed contest or event.

b) while used in performance testing that is done on a closed road, or a race track, or a
testing facility environment where the insured is not competing.

  
 
  
 

Performance testing is when an Insured uses any motor vehicle toi

(2) test or practice driver skills.

Performance testing does not app
participates in to oan that perge

c) attorneys fees: or
d) claims;
against an Insured for punitive or exemplary damages.

Property damage caused directly or indirectly by biological deterioration or damage.
Such loss is excluded regardless of any other cause or event that contributes concurrently
or in any sequence to the loss.

Bodily injury arising directly or indirectly from the inhalation of, ingestion of, contact with,
exposure to, existence of or presence of any fungi, algae, lichens, slime, mold, bacteria,
wet or dry rot and any scents or by-products of these organisms, however produced.
Fungi as used above include, but are not limited to any type or form of fungus, yeasts,
mold, mildew, mycotoxins, spores, rust, smuts or fleshy fungi such as mushrooms,
puffballs and coral fungi.

Any person's liability resulting from the:
a) handling of property:
(1) before it is moved from the place where it is accepted by an Insured for
movement into or onto your auto; or
(2) after it is moved from your auto to the place where it is finally delivered by an
insured.
b) movement of property by a mechanical device (other than a hand truck) not attached
to your auto.
Bodily injury suffered while engaged in the transportation or exchange of any illegal
substance, or in connection with any criminal trade or transaction. This exclusion applies

to the operator or occupant of a motor vehicle so involved, and also to an Insured so
engaged as a pedestrian.

Case ID: 191203184
 

Limits and conditions of payment

Amounts payable for liability losses

apply to these limits:

1

Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 104 of 133

AUTO LIABILITY
Nationwide’

is on your side Page L5

. Any motor vehicle which any insured:

a) uses without a reasonable belief of being entitled to do so;
b) has stolen; or
c) knows to have been stolen.

An Insured shall not be held to have a reasonable belief of being entitled to operate a
motor vehicle if that person's license has been suspended, revoked, or never Issued.

This exclusion does not apply to the use of your auto by:

a) you;

b) a relative; or

¢c) a business partner, employee, or agent of you or a relative.

 
 
 
  
 

The limit shown:

injury, including death, as a result of oné occurrence. No separate limits are available
to anyone for derivative claims, statutory claims, or any other claims made by anyone
arising out of bodily injury, including death, to one person as a result of one
occurrence.

c) for Bodily injury liability for each occurrence is the total limit of our liability for all legal
damages when two or more persons sustain bodily injury, including death, as a result
of one occurrence, No separate limits are available to anyone for derivative claims,
statutory claims, or any other claims arising out of bedily injury, including death, to
two or more persons as a result of one occurrence. This total limit is subject to the
limit for any one person.

Liability limits apply as stated in the Declarations. The insuring of more than one person or
vehicle under this policy does not increase our Ilability limits.

In any loss covered under items 2, and 3. of “Use of other motor vehicles,” the highest
liability limit applicable to any one vehicle on this policy will apply.

A motor vehicle and attached trailer are considered one vehicle for Auto liability
coverage.

The limit of llability under this coverage is reduced by any amount paid to the same
person for the same accident under the Uninsured motorists or Undefinsured motorists
coverage of this policy.

Other insurance

1.

In any loss involving the use of your auto, we will be liable for only our share of the loss if
there is other collectible liability insurance. Our share is our proportion of the total
insurance limits for the loss.

For losses covered under “Use of other motor vehicles,” our coverage is excess over any
other collectible:

a) insurance;
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 105 of 133

. . e AUTO LIABILITY
Nationwide

is on your side Page L6

b) self insurance;
c) proceeds from a governmental entity; or
d) sources of recovery.

If more than one policy issued by us or a company affiliated with us applies on an excess
basis to the same loss, we will pay only up to the highest limit of any one of them.

 

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 106 of 133

. . ° FIRST PARTY BENEFITS
Nationwide

is on your side Page Fl

 

= .
First Party Benefits

Coverage agreement

This coverage provides First Party Benefit options in accordance with the Pennsylvania Motor
Vehicle Financial Responsibility Law. The options and limits which the policyholder has
selected are shown in the Declarations.

We will pay First Party Benefits for the bodily Injury of an Insured as a result of an accident
that arises out of the maintenance or use of a motor vehicle as a motor vehicle. We will pay
these benefits regardless of who is at fault in the accident.

Additional definitions applicable to this coverage
For purposes of this coverage only:

“NECESSARY MEDICAL TREATMENT AND REHABILITATIVE SERVICES” means:

1, treatment;

     

2. accommodations; and

  
  

3. Products or services;

eve nless they shall

b) as nore occupants of a motor vehiele if injured as a result of an accident in
Pennsylvania involving your auto.

Options
Option l—Medical Benefit

We will pay all reasonable expenses for necessary medical treatment and rehabilitative
services.

We will pay such expenses up to the limit shown on the Declarations.

Subject to the applicable provisions of the Motor Vehicle Responsibility Law concerning the
statute of limitations, theré is no time limitation for this benefit, provided that, within 18
months after the date of the accident, it is determined with reasonable medical probability
that further expenses may be incurred as a result of the injury.

Option 2- Income Loss Benefit

If this option is selected by payment of premium, we will pay for loss of income frorn werk the
insured was unable to do because of bodily injury. We will not pay under this benefit until
five working days have béen lost. We will not pay for these five days of lost Income.

“LOSS OF INCOME” means:

a) 80 percent of actual loss of gros$ income. Gross income is income received from work
performed while normally employed in gainful activity.

b) reasonable expenses actually incurred for hiring a substitute to perform
self-employment services in order to reduce loss of gross income or for hiring special
help which permits a person to work and reduce loss of gross income.

We will pay such benefits up to the limit shown on the Declarations. However, the total limit
of this benefit is subject to the monthly maximum shown on the Déclarations.

income Loss Benefits do not continue after a person dies.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 107 of 133

FIRST PARTY BENEFITS

Nationwide’
is on your side Page F2

Option 3—Accidenital Death Benefit

If this option is selected by payment of premium, we will pay the Accidental Death Benefit for
the policyholder or a relative who suffers accidental bodily injury causing death from a
covered accident. We will pay the Accidental Death Benefit limit shown in the Declarations.
Death must occur within two years of, and as a direct result of, the accident. Payment will be
made to the:

a) executor; or
b) administrator;

of the estate. In the alternative, payment will be made to the surviving spouse.

Option 4—Funeral Benefit
if this option is selected by payment of premium, we will pay reasonable expenses directly
related to the:

a) funeral;

b) burial:

c) cremation; or
d) other form of disposition of the eI

 
 
 
 
    

Options 1, 2,4 Bnd 4 above. However, total benefits payable under this option are limited to:
a) the aggregate limit shown on the Declarations for this option; or
b) three years from the date of the accident;

whichever occurs first.

Option 5 is subject to the following conditions:

a) within 18 months after the date of the accident, it must be determined with reasonable
medical probability that future medical expenses will be incurred as a result of the
injury.

b) in no event will benefits be paid beyond three years from the date of the accident.

c) there is no monthly dollar maximum for Income Loss Benefits.

d)} the maximum Accidental Death Benefit payable is $25,000.

e) the maximum Funeral Benefit payable is $2,500.

f) benefits under d) and e) are only payable if death occurs within two years of the date
of the accident.

Option 6—Excess Medical Benefits

If this option is selected by payment of premium, we will pay the Excess Medical Benefits for
an insured who suffers accidental bodily injury from a covered accident. Excess Medical
Benefits are reasonable expenses for necessary medical treatment and rehabilitative
services. We will pay such expenses in excess of $100,000 but not to exceed one million
dollars. We will not pay Excess Medical Benefits to an insured who is not eligible for Option
1—Medical Benefits under this policy.

Our liability to one person in one accident is $50,000 per year. Subject to this limit for any

one person in any one year, our aggregate limit for any one person is one million dollars for

any one accident. During the first 18 months of eligibility, we shall approve payments for an

insured without regard to the $50,000 per year limit. For purposes of this option, the first 18

months of eligibility begins when the insured has incurred $100,000 of eligible necessary

medical treatment and rehabilitative services expenses. Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 108 of 133
FIRST PARTY BENEFITS

Nationwide’
is on your side Page F3

lf the insured is covered by Option 5—Combined Loss Benefits package (or a similar auto
benefits package with another insurer), applicable Medical Benefit limits greater than
$100,000 in such package shall be excass over any sums paid or payable under Excess
Medical Benefits.

Coverage exclusions
We will not pay First Party Benefits in certain circumstances, as follows:

1.

10,

Th.

The policyholder and relatives are not covered for bodily injury arising out of the
maintenance or use of a motor vehicle that the policyholder owns that is not an insured
motor vehicle. An insured moter vehicle is one on which there are First Party Benefits
and to which the Auto bodily injury liability coverage in this policy applies.

There is no coverage for bodily Injury to a relative arising out of the maintenance or use
of a motor vehicle owned by such relative which is not insured for First Party Benefits
and Auto bodily injury liability coverage under this or any other policy.

  
 
 
 
    
 
 

a) motorcycle;

b) motor-driven cycle;
c) motorized pedalcycle, or sim)
d) a recreational vehicle, 9Gh inte

<

  

 

Ye Afb Pan: me injured by your auto while it is unoccupied and parked so

There i CG
as not wnreasonable risk of injury.

There is no coverage for use of any motor vehicle by an insured:

a) to carry persons or property for a fee or compensation; or

b) on a regular basis for retail or wholesale delivery, including but not limited to pizza,
magazine, newspaper and mail delivery.

Exclusion 6.a) does not apply to motor vehicles used in the shared-expense car pools.

There is no coverage for anyone who is the owner of a currently registered motor vehicle
and who does not have financial responsibility. Financial responsibility means the type of
financial responsibility that was self-certified to the Department of Transportation to
obtain the registration.

We will not pay any benefits to or for anyone who injures themselves:

a) or another intentionally, including an atternpt to intentionally injure themselves or
another;

b) while committing a felony; or
c) while seeking to elude lawful apprehension or arrest by a law enforcement official.

There is no coverage for loss sustained by any person as a direct result of loading or
unloading any motor vehicle, except while occupying the motor vehicle.

There is no coverage for bodily injury caused by or resulting from an act of war, including
insurrection, rebellion or revolution.
There is no coverage for bodily injury caused by or resulting from:
a) nuclear hazard meaning any:
(1) nuclear reaction;
(2) nuclear discharge;
(3) radiation; or
(4) radioactive contamination; Case ID: 191203184
12.

13.

14,

Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 109 of 133

. e e FIRST PARTY BENEFITS
Nationwide

is on your side Page F4

b) discharge of a biological weapon resulting in biological contamination;

whether controlled or uncontrolled or however caused, or as a consequence of any of
these.

There is no coverage for expenses, charges or costs arising directly or indirectly from
bodily Injury caused by or resulting from the inhalation of, ingestion of, contact with,
exposure to, existence of or presence of any fungi, algae, lichens, slime, mold, bacteria,
wet or dry rot and any scents or by-products of these organisms, however produced.
Fungi as used above include, but are not limited to any type or form of fungus, yeasts,
mold, mildew, mycotoxins, spores, rust, smuts or fleshy fungi such as mushrooms,
puffballs and coral fungi.

There is no coverage for bodily Injury arising out of the ownership, operation,

maintenance or use of any motor vehicle:

a) while used in an organized or prearranged competitive event, including but not limited
to: fea
(1) racing contest or event; or s ;
(2) speed contest or event; or ,

(3) in practice or preparation fo; ingker spe 56 esty ent.

  
 
    
 

 
  

ae

   

b) while used in performance Gor a race track, or a
testing rena
Perfe
@) , Pe H
(2) tee Griveriskills

urmance testing does not apply to student-driver training activities an insured

participates in to obtain that person’s state issued learners permit or drivers license.
Performance testing also does not apply to driver training activities an insured
participates in to complete that person's state sanctioned courses in motor vehicle
accident prevention, defensive driving, or driver improvement.

There is no coverage from the use of any motor vehicle which any insured:

a) uses without a reasonable belief of being entitled to do so;

b) has stolen; or

c) knows to have been stolen.

An Insured shall not be held to have a reasonable belief of being entitled to operate a

motor vehicle if that person's license has been suspended, revoked, or never issued.

This exclusion does not apply to the use of your aute by:

a) you;

b) a relative; or

¢) a business partner, employee, or agent of you or a relative.

Limits and conditions of payment

Limits apply as stated in the attached Declarations. However, the insuring of more than one
person or vehicle under this First Party Benefits coverage does not increase the limit of
coverage to any one person in any one accident. In no event will any insured be entitled to
more than the highest limit applicable to any one motor vehicle under this or any other
policy. The following conditions apply to the relationship of this coverage to other insurance
or benefits that may be available:

Priorities of policies
We will pay First Party Benefits in accordance with the order of priorities set forth by law. We
will not pay if there is other insurance at a higher level of priority, even if the limits of that

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 110 of 133
. . ° FIRST PARTY BENEFITS
Nationwide

is on your side Page F5

insurance have been paid. The highest priority level listed below is the FIRST level which
provides benefits for a hatned insured. The priority order is:

FIRST= For a named insured on any policy, the policy on which that person is the
named insured.

SECOND— ss‘ For a relative, the policy covering the relative as an Insured.

THIRD— For the occupants of an insured motor vehicle, the policy on that motor
vehicie,
FOURTH— ~~ For a person who is not the occupant of a motor vehicle, the policy on any

motor vehicle involved in the accident.

No duplication of benefits; other insurance

In any occurrence where other similar auto insurance or self-insurance of equal priority to that
provided in this coverage is available and the claim is first presented to us, we will process
and pay the claim as if wholly responsible up to the limits of our policy. The,total limits

    
 

from any one source of coverage.

hefits from the

in no instance may an insured or legal representatives
Pasurance.

same elements of loss under this and otiger similar a

  
 
 
 
 
     

There is no cgyerage for. bedilyiniurgoes B durittg*the cours€and scope of employment
if workers’ G@Pnpe Pi senend star esppyawievor available for the bodily injury. Any amount

payable to imer defy TOVEE AVill only be in excess of and not in duplication of any
valid and co err le Birigensation benefit.

The insured *or' someone on the insured’s behalf, will report any accident to us in writing as

soon as practicable. This report will identify the injured and give reasonably obtainable
information about the time, place and circumstances of the accident.

As soon as practicable, the Insured or someone on the insured’s behalf will submit written
proof of claim to us, under oath if required, This proof will include detailed information about
the nature and extent of bedily injury, treatrnent and rehabilitation received and
contemplated, and anything else that may help us determine what benefits are payable in
what amounts.

The injured person must grant us authorization, if we request it, to obtain copies of medical,
income and income tax reports and records.

Injured persons must submit to examinations by company-selected physicians as often as the
company reasonably requires. The injured person rriust submit to examination under oath as
often as reasonably requested by us,

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 111 of 133

 

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 112 of 133
: UNINSURED MOTORISTS
Nationwide _
ig on your side Page U1

 

Uninsured motorists — bodily injury

Additional definitions applicable to this coverage

“Uninsured motor vehicle” — See definition in Coverage agreement section,
Coverage agreement

You and a relative
We will pay compensatory damages, including derivative claims, which are due by law to you
or a relative from the owner or driver of an uninsured motor vehicle because of bodily injury
suffered by you or a relative. Damages must result from an accident arising out of the:

1. ownership;

2. thaintenance; or

3. use;

of the uninsured motor vehicle.

Coverage for you or a relative under this policy also £
to newly acquired automobiles. If, however, the newg
your auto, you must report the acquisitfon ofthe v
to apply. sf

Other persons
We will also &

  
 
   
 
 

Ment automobiles and
Big does not replace
“tension of coverage

   
 
 

io derivative claims, which are due by law to
ninsured motor vehicle because of bodily

   
  

shicle you do not own, while it is used as a temporary substitute for your auto.
Your auto must be out of use because of:

a) breakdown: c) servicing; or
b) repair; d) loss.
Recovery

1. Before recovery, we and any injured party seeking protection under this coverage must
agree on two points:
a) whether there is a legal right to recover damages from the owner or driver of an
uninsured motor vehicle; and if so,

b) the amount of such damages.

2. Any judgment against the uninsured will be binding on us only if it has our written
consent.

3. The injured party shall provide notice of an uninsured motorist claim within two years after
the date of the accident. If the injured party fails to provide such notice, and this failure
precludes our ability to subrogate against llable parties, coverage may be denied as
provided in Insuréd persons’ duties No. 2 below.

4. Where multiple policies apply, payment shall be made in the following order of priority:

a) apolicy covering a moter vehicle occupied by the injured person at the time of the
accident,

b) a policy covering a motor vehicle not involved in the accident with respect to which
the injured person is an insured.

5. Where multiple sources of équal priority apply, the insured against whom a claim is
asserted first under the priorities set forth in 4, above shall process and pay the claim as if
wholly responsible. We are thereafter entitled to recover contribution pro rata from the
other insurer for the benefits paid and the cost of processing the claim,

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 113 of 133

e e ® UNINSURED MOTORISTS
Nationwide

is on your side Page U2

Definition
1. An uninsured motor vehicle is:
a) one for which there is no bodily injury liability bond or insurance at the time of the
accident.
b) one for which the insuring company denies coverage or becomes insolvent.

c) an unidentified motor vehicle. which: causes bodily injury to an insured by physical
contact with: -

(such insured: or
(2) a vehicle the insured is occupying.

The driver and the owner of the unidentified vehicle must be unknown. A report must
be made to the police within 24 hours and us within 30 days, or as soon as practicable.
It must state that the insured has a legal action due to the accident. It must include
facts to support the action. We may inspect any vehicle the insurecLawwas occupying.

ES
a

   

2. We will not consider as an uninsured motor r vehi ler

1. Any motor vehlele while used:
a) to carry persons or property for a fee or compensation; or
b) ona regular basis for retail or wholesale delivery, including but not limited to pizza,
magazine, newspaper and mail delivery.
Exclusion 1.a) does not apply to moter vehicles used in shared-expense car pools.

2, Any motor vehicle which any insured:
a) uses without a reasonable belief of being entitled to do so;
b) has stolen; or
¢) knows to have been stolen.

An Insured shall not be held to have a reasonable belief of being entitled to operate a
motor vehicle if that person's license has been suspended, revoked, or never issued.
This exclusion does not apply to the use of your auto by:

a) you;

b) a relative; or

c¢) a business partner, employee, or agent of you or a relative.

3. Any of the following:
a) judgments;
b) costs;
c) attorneys fees; or
d) claims;
for punitive or exemplary damages.

4. Directly or indirectly benefit any insurer or self-insurer under any disability benefits, or
similar law with the exception of a workers’ compensation law, Case ID: 191203134
 

10.

Tl.

Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 114 of 133

UNINSURED MOTORISTS
e e gS
Nationwide

is on your side Page U3

Bodily Injury suffered while occupying a motor vehicle owned by you or a relative but
not insured for Uninsured motorists coverage under this policy; nor to bodily injury from
being hit by any such motor vehiele.

Non-economic loss of any insured who has elected or has deemed to have elected
“Limited Tort” in aécerdance with the Pennsylvania Motor Vehicle Financial Responsibility
Law.

Bodily injuty of any insured if the Insured settles, without our written consent, with a
liable party.
Bodily injury suffered while occupying a motor vehicle:

a) while Used in an organized or prearranged competitive event, including but not limited
to:

(1) racing contest or event; or
(2) speed contest or event; or
(3) in practice or preparation for any racing af&
b) while used in performance testing that is dof

   
   
  

apply to student-driver training activities an insured
person's state issued learners permit or drivers license.

Bates in to complete that person's state sanctioned courses in motor vehicle
accident prevention, defensive driving, or driver improvement.

Bodily injury arising directly or indirectly from the inhalation of, ingestion of, contact with,
exposure to, existence of or presence of any fungi, algae, lichens, slime, mold, bacteria,
wet or dry rot and any scents or by-products of these organisms, however produced.
Fungi as used above include, but are not limited to any type or form of fungus, yeasts,
mold, mildew, mycotoxins, spores, rust, smuts of fleshy fungi such as mushrooms,
puffballs and coral fungi.

Bodily Injury suffered while occupying 4 motor vehicle:
a) owned by;

b) furnished to; or

c) available for the regular use of;

you or a relative, but not insured for Auto liability coverage under this policy. It also does
not apply to bodily injury from being hit by any such motor vehicle.

Bodily injury suffered while engaged ih the transportation or exchange of any illegal
substance, of in connection with any criminal trade or transaction. This exclusion applies
to the operator or occupant of a motor vehicle so involved, and also to an insured so
engaged as a pedestrian.

Insured persons’ duties

1,

The Insured must:

a) submit written proof of the claim to us as soon as practicable. lt must be under oath, if
required. It must include details of:

(1) the nature and extent of injuries;
(2) treatment; and
(3) any other facts which could affect the amount of payment,
b) provide all facts of the accident and the names of all witnesses. Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 115 of 133

e e ® UNINSURED MOTORISTS
Nationwide

is on your side Page U4

c) submit to oral examinations under oath as often as we require with good reason.
d) sign an authorization giving us access to the insured’s first party medical file.

e) be examined by doctors, including doctors examining the insured for rehabilitation
purposes, vocational specialists, dentists or other health care providers chosen by us
as often as we require with good reason. Expenses incurred at our request will be paid
by us. At our request, the injured person or such person's legal representative must
promptly authorize us to:

(speak with any doctér, ‘dentist, or other ‘heaith care provider who has provided
treatment;

(2) read all medical history and reports of the injury;
(3) obtain copies of wage and medical reports and records;

(4) obtain copies of all medical, dental, and other health care bills as they are incurred;
and

(5) speak with any employer regarding a wage loss claim.
ae

   
  
     
 

Failure to do the above precludes recovery unde;

We require the insured to file suit ainstany ang all liditienag reserve and protect
our subrogation a Failure to. daisofgree ;

(2) release any liable party.
b) preserve and protect our right to subrogate against any liable party.

Failure to do the above precludes recovery under this coverage.

Our right to recovery
This applies to the extent of any payment we make under this coverage.

1.

We will have first right to any amount the insured receives from any liable party. The
insured must:

a) hold in trust for us his right to recover against any such party;
b) do whatever is proper to secure such rights, and do nothing to prejudice them;
c) furnish us all papers in any suit the insured files;

d) do whatever is necessary to recover for us payments we have made under this
coverage; and

e) repay us out of any recovery for any payments we have made and any expenses we
have incurred in the action.

Our payment of a claim may result from the insolvency of an insurer. If so, we have the
right to recover from the insurer, but not its insured.

Limits and conditions of payment

Amounts payable for uninsured motorists—bodily injury losses

Our obligation to pay Uninsured motorists—bodily injury losses is limited to the amounts per
person and per occurrence stated in the policy Declarations. The following conditions apply
to these limits:

1.

The limit shown:

a) for Uninsured motorists—bodily injury for any one person is for all covered damages,

including all derivative claims, claimed by anyone arising out of and due to bodily
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 116 of 133

UNINSURED MOTORISTS

Nationwide’ |
is on your side Page U5

 

injury to one person as a result of one occurrence.

The per-person limit is the total amount available when one person sustains bedily
Injury, including death, as a result of one occurrerice. No separate limits are available
to anyone for derivative claims, statutory claims, or any other claims made by anyone
arising out of bedily injury, including death, to one person as a result of one
occurrence.

b) for bodily Injury for each occurrence is the total limit of our liability for all covered
damages when two or more persons sustain bodily injury, including death, as a result
of one occurrence, No separate lirnits are available to anyone for derivative clalms,
statutory claims, or any other claims arising out of bodily injury, including death, to
two or more persons as a resuit of one occurrence, This total limit is subject to the
limit for any one person.

2. Coverage applies as stated in the Declarations. The insuring of more than one person or
vehicle under this policy does not increase our Uninsured motorists pa ment limits. In no
event will any insured be entitled to more than the highest per ps Sangemit applicable to

a Eo However, if your

Stacked”

stated in the

  
   
 
 

coverage, the sum of limits for your[s: tos.apply
Declarations,

3. The limit of liability und

   
 
 
 
 
  
   

jo liabi ity coverage of this policy.

SOLON 1 f'the policy before you may sue us. Suit filed against us
must be%s roubMy jmitie BouMtysand state where the Insured lived at the time of the

Bein sEn Seeger judgfnent against us for Uninsured motorist benefits, including
any awag@aier Pa. R.C.P. No 238 delay damages, the Insured cannot recover more than the
applicable per person limit provided by the policy.

    

Other insurance
' 1. {f there is other insurance for bodily Injury suffered by an insured while occupying a
motor vehicle other than your auto, our coverage is excess over any other collectible:

a) insurance;
b) self insurance;
c) proceeds from a governmental entity;
d) sources of recovery other than workers’ compensation benefits.
2. Except as stated above, if there is other insurance similar to this coverage under any other

policy, we will be liable for only our share of the loss. Our share is our proportion of the
total insurance limits for the loss.

3. If more than one policy applies, the total limits applicable will be considered not to exceed
the highest limit amount of any one of them.

4, When the Declarations show you have elected "Uninsured motorists—bodily injury
Stacked” coverage, the total limits applicable will be considered not to exceed the highest
limit amount of any one of then for an insured other than you or a relative.

Duplicate payment
We will make no duplicate payment to or for any insured for the same element of loss.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 117 of 133

 

:

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 118 of 133

UNDERINSURED MOTORISTS
e e ®
Nationwide

is on your side Page UII

 

Underinsured motorists—bodily injury

Additional definition applicable to this coverage

“Underinsured motor vehicle” — See definition in Coverage agreement section.
Coverage agreement

You and a relative

We will pay compensatory damages, including derivative claims, which are due by law to you
or a relative from the owner or driver of an underinsured motor vehicle because of bodily
injury suffered by you or a relative. Damages must result from an accident arising out of the:

7. ownership;
2. maintenance; or

3. use;

  
   
 
 

of the underinsured motor vehicle.

t automobiles and
does not replace
ension of coverage

Coverage for you or a relative under this policy alsog
to newly acquired automobiles. If, howeg@r, the ne
your auto, you must report the acquisi

to apply.
Other persons:

      
 

2. A motor vehicle you do not own, while it is used as a temporary substitute for your auto.
Your auto must be out of use because of:

a) breakdown: c) servicing; or
b) repair; d) loss,
Recovery

1. Before recovery, we and any injured party seeking protection under this coverage must
agree on two points:

a) whether there is a legal right te recover damages from the owner or driver of an
undérinsured motor véhicle: and if so,

b) the amount of such damages.

2. Any judgment against the underinsured will be biriding on us only if it has our written
consent.

3. The injured party shall provide notice of an underinsuréd motorist claim within two years
after the date of the accident. If the injured party fails to provide such notice, and this
failure precludes our ability to subrogate against liable parties, coverage may be denied as
provided in Insured persons’ duties No. 2 below.

4. Where multiple policies apply, payment shall be made in the following order of priority:

a) a policy covering a moter vehicle occupied by the injured person at the time of the
accident.

b) a policy covering a moter vehicle not involved in the accident with respect to which
the injured person is an insured.

5. Where multiple sources of equal priority apply, the insured against whom a claim is
asserted first under the priorities set forth in 4. above shall process and pay the claim as if
wholly responsible. We are thereafter entitled to recover contribution pro rata from the
other insurer for the benefits paid and the cost of processing the claim.
Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 119 of 133

. . ° UNDERINSURED MOTORISTS
Nationwide

is on your side Page UI2

Dafinition

1.

Coverage exclusions
This coverage does not apply to:

1.

An underinsured motor vehicle is a motor vehicle for which bodily injury liability
coverage, bonds or insurance are in effect. However, their total amount is insufficient to
pay the damages an insured is entitled to recover. We will pay damages that exceed such
total amount.

We will not consicer as an underinsured motor vehicle:

a) a motor vehicle for which there-is sufficient liability insurance or self-insurance
applicable at the time of the accident to pay-loses and damages;

b) any vehicle in use as a residence or premises;

c) any equipment or vehicle designed for use mainly off public roads;

d) any motor vehicle insured under the Auto liability coverage of this policy; nor

e) any motor vehicle furnished for the regular use of you, a resident, or a relative.

  
 
 

Any motor vehiele while usec:

b) has or

c) knows to have been stolen.

An insured shall not be held to have a reasonable belief of being entitled to operate a
motor vehicle if that person's license has been suspended, revoked, or never issued.
This exclusian does not apply to the use of your auto by:

a) you;

b) a relative; or

a business partner, employee, or agent of you or a relative.

Any of the following:
a) judgments;

b) costs;

c) attorneys fees; or
qd) claims;

for punitive or exemplary damages.

Directly or indirectly benefit any insurer or self-insurer under any disability benefits, or
similar law with the exception of a workers’ compensation law.

Bodily injury suffered while occupying a motor vehicle owned by you or a relative but
not insured for Underinsured motorists coverage under this policy; nor to bodily Injury
from being hit by any such motor vehicle.

Non-economic loss of any insured who has elected or has deemed to have elected
“Limited Tort” in accordance with the Pennsylvania Motor Vehicle Financial Responsibility
Law.

Bodily injury of any Insured if the Insured settles, without our written consent, with a
liable party. Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 120 of 133
. . ° UNDERINSURED MOTORISTS
Nationwide

is on your side Page UI3

 

8. Bodily injury suffered while occupying a motor vehicle:

a) while uséd in an organized or prearrariged competitive event, including but not limited
to:
CD) racing contest or event; or
(2) speed contest or event: or
(3) in practice or preparation for any racing or speed contest or event.

b) while used in performance testing that is done on a closed road, or a race track, or a
testing facility environrnent where the insured is not cornpeting.
Performance testing is when an insured uses any motor vehicle to:
C1) . test its performance in speed, handling; or
(2) test or practice driver skills.
Performance testing does not apply to student-driver training acti ities an insured
participates in to obtain that person's state issu eg drivers license.

Performance testing also does not apply to an insured
participates in to complete that person's sta motor vehicle

  
  
 
 

   

wet or ci ands,
Fungi agiis&a imited to any type or form of fungus, yeasts

a) owned by;
b) furnished to; or
c) available for the regular use of;

you or a relative, but not insured for Auto liability coverage under this policy. It also does
not apply to bodily injury from being hit by any such motor vehicle.

11. Bodily injury suffered while engaged in the transportation or exchange of any illegal
substance, or in connection with any criminal trade or transaction. This exclusion applies
to the cperator or occupant of a meteor vehicle so involved, and also to an Insured so
engaged as a pedestrian.

Insured persons’ duties
1. The Insured must:

a) submit written proof of the claim to us as soon as practicable. It must be under oath, if
required, It must include details of

(the nature and extent of injuries;

(2) treatment: and

(3) any other facts which could affect the amount of payment.
b) provide all facts of the accidént and the names of all witnesses.
c) submit to oral examinations under oath as often as we require with good reason.
d) sign an authorization giving us access to the insured’s first party medical file.

e) be examined by doctors, including doctors examining the insured for rehabilitation
purposes, vocational specialists, dentists or other health care providers chosen by us
as often as we require with good reason. Expenses incurred at our request will be paid
by us, At our request, the injured person or such person's legal representative must
promptly authorize us to:

(1) speak with any doctor, dentist, or other health care provider who has provided
treatment; Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 121 of 133

UNDERINSURED MOTORISTS

Nationwide’
is on your side Page UI4

(2) read all medical history and reports of the injury:
(3) obtain copies of wage and medical reports and records;

(4) obtain copies of all medical, dental, and other health care bills as they are incurred:
and

(5) speak with any employer regarding a wage loss claim.
Failure to do the above precludes recovery under this coverage.

2. We require the insured to file suit-against any and all liable parties to preserve and protect
eur subrogation rights. Failure to do so precludes recovery under this coverage.

3. Where an Insured brings legal action against another party for bodily Injury, copies of any
legal papers served in such action must be sent to us at once,
4, The insured must:
a) obtain our written consent to:
C)) settle any legal action brought against any
(2) release any liable party.
b) preserve and protect our right t&#

  
 
 
 
 
 
 
 
   

Failure to do the above preclu

Our right to reg
This applies

1. We will Ra PIO ount the insured receives from any liable party. The
insured pause (aes .
a) hold st ror us his right to recover against any such party;

b) do whatever is proper to secure such rights, and do nothing to prejudice them;
c) furnish us all papers in any suit the Insured files:

d) do whatever is necessary to recover for us payments we have made under this
coverage; and

e) repay us out of any recovery for any payments we have made and any expenses we
have incurred in the action.

2. Our payment of a claim may result from the insolvency of an insurer. If so, we have the
right to recover from the insurer, but not its insured.

Limits and conditions of payment

Amounts payable for Underinsured motorists—bodily injury losses
Our obligation to pay Underinsured motorists—bodily injury losses is limited to the amounts
per person and per occurrence stated in the policy Declarations. The following conditions

apply to these limits:

1. The limit shown:
a) for Underinsured motorists—bodily injury for any one person is for all covered
damages, including all derivative claims, claimed by anyone arising out of and due to
bodily injury to one person as a result of one occurrence.

The per-person limit is the total amount available when one person sustains bodily
Injury, including death, as a result of one occurrence. No separate limits are available
to anyone for derivative claims, statutory claims, or any other claims made by anyone
arising out of bedily injury, including death, to one person as a result of one
occurrence.

b) for bodily injury for each occurrence is the total limit of our liability for all covered
damages when two or more persons sustain bedily Injury, including death, as a result
of one occurrence. No separate limits are available to anyone for derivative claims,

statutory claims, or any other claims arising out of bodily injury, including deaka ED: 191203134
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 122 of 133
ao ce ‘ ° UNDERINSURED MOTORISTS
Nationwide

is on your side Page UIS

 

two or more persons as a result of one occurrerice. This total limit is subject to the
limit for any one person.

2, Coverage applies as stated in the Declarations. The insuring of more than one person or
vehicle under this policy does not increase our Underinsured motorists payment limits. In
no event will any insured be entitled to more than the highest per-person limit applicable
to any one motor vehicle under this policy or any other policy issued by us. However, if
your Declarations show yeu have elected “Underinsured motorists—bodily injury Stacked”
coverage, the sum of limits for your autos apply té you or a relative as stated in the
Declarations.

3. The limit of liability under this coverage is reduced by any amount paid to the same
person for the same accident under the Auto liability coverage of this policy.

4, No payment will be made until the limits of all other bodily injury liability insurance and
bonds that apply have been exhausted by payments or judgments.

    
 
   

5. An insured who recovers damages for an uninsured motorists ¢ i

isw@Suit filed against us

6. You must comply with the terms of tb
: © time of the

must be brought in the county and

    

b) self insurance;
c) proceeds from a governmental entity;
d) sources of recovery other than workérs' compensation benefits.

2. Except as stated above, if there is other insurance similar to this coverage under any other
policy, we will be liable for only our share of the loss. Our share is our proportion of the
total insurance limits for the loss.

3. If more than one policy applies, thé total limits applicable will be considered not to exceed
the highest limit amount of any one of them.

4. When the Declarations show you have elected “Underinsured motorists—bodily injury
Stacked” coverage, the total limits applicable will be considered not to exceed the highest
limit amount of any one of them for an insured other than yeu or a relative,

Duplicate payment
We will make no duplicate payrnent to or for any insured for the same element of loss.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 123 of 133

 

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 124 of 133

GENERAL POLICY CONDITIONS
Nationwide’

is on your side Page G1

 

=

General policy conditions

We, you, and anyone insured by this policy are bound by and must comply with all the terms,
conditions and obligations of the policy. The following are policy conditions:

1. How your policy may be changed
a) Any terms of this policy which may be in conflict with statutes of the state in which
the policy is issued are hereby amended to conform.

b) Any insured will automatically have the benefit of any extension or broadening of
coverage in this policy, as of the effective date of the change, provided it does not
require more premium.

c) A waiver of any part or condition of this policy must be in writing by us to be valid.

d) No other changes may be made in the terms of this policy except by endorsement or
policy revision.

e) The premium for each coverage is based on information in our possession. Any

change or correction in this information will allow us to male an ce tment of the
premium as of the date the change is effective ' 7

f) The policyholder has a duty to notify us as $s
affect the premium or the risk unger this polfgs
changes in: ‘ : ca
() the siprine Pa garagy Ogetdahess fc she instiees sfe(5)) which must be reported

ithi addrése’change becomes effective:

  
  
 
 
   

saya Rchange which may
Ngis Not limited to,

 
 
  

2. Optional payment of premium in installments
The policyholder may pay the premium for this policy in installments, under terrns and
conditions approved where required by the Insurance Department. For each separate
installment payment there is an installment service charge. Your agent can provide more
information.

3. Renewal
This policy is written for the period of time shown on the Declarations. We will renew it for
successive policy periods, subject to the following conditions:

a) Renewal will be in accordance with policy forms, rules, rates, fees, and rating plans in
use by us at the time.

b) All premiums, premium installment payments, and fees must be paid when due,
whether payable directly to us or through any premium finance plan.

c) Prior to the expiration of a policy term for which premium has been paid, we will mail a
notice to the policyholder for the premium required to renew or maintain the policy in
effect. We will mail this notice to the address last known to us.

4. Non-renewal
a) At the end of each 12-month period after the first effective date of the policy or any
coverage, we will have the right to refuse to renew the entire policy or any of its
coverages.

b) If we elect not to renew, we will mail or deliver written notice to the pelicyholder 60
days in advance of the date our action will take effect. Mailing of this notice to the last
known address or delivery of it to the policyholder will be considered proof of notice.

c) For non-payment of renewal premium, coverage will terminate at the end of the last
policy period for which premium was paid.

§. Cancellation during policy period
a) Any named insured may cancel this policy or any of its coverages orally or by written
notice to us of the future date of cancellation desired. However, If an organ@avefI® 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 125 of 133

GENERAL POLICY CONDITIONS
2 e @
Nationwide

is on your side Page G2

listed exclusively as the named insured, as shown in the Declarations for this policy,
‘the sole proprietor, majority shareholder or majority member of an organization, or
general partner of a family limited partnership may cancel this policy or any of its
coverages. Such action will be binding on any insured? We will calculate any returned
premium according to the rules, rates, fees and forms in effect and on file if required,
for our use in your state.

b) Up to the time this policy or any coverage has been in effect less than 60 days, we
may cancel for any reason allowed by law. We may cancel -by mailing notice to the
policyholder 15 days prior to the effective date of cancellation. While the date we mail
this notice must be within the 6O days, the effective date of cancellation need not be.

c) After any coverage of this policy has been in force 60 days, our right to cancel such
coverage during the policy period is limited.

(1) We may cancel during an annual policy period for any of the following reasons:
(a) if premiums, premium installment payments, and fees are not paid when due,

 
 
  

(b) if the driver's license or motor vehic
been suspended or revoked during §

(c) if it is determined that amy i
material allegation cant

   
   
  
  

st termination for nonpayment of premium.
eof termination for !oss of license or of motor vehicle

(c) 60 days in advance of termination for concealment or misrepresentation.

d) In any case of cancellation by us under items b) and c) above, our mailing of notice to
the pollcyholder’s last known address will constitute proof of notice as of the date we
mail it. We will retain premium for days covered during the policy period.

e) Premium refund, if any due, will be made as soon as practicable after the date of
cancellation. Mailing or delivery of our check wil! constitute tender of refund.

. Assignability
No interest in this policy can be transferred without our written consent. However, if the
policyholder cies, coverage will stay in force for the rest of the policy period for:

a) anyone having proper temporary custody of your auto; and
b) the appointed legal representative.

Dividends
The policyholder is entitled to any dividends which are declared by the Board of Directors

and are applicable to coverages in this policy.

if you become bankrupt
Bankruptcy or insolvency of any Insured will not relieve us of any obligation under the

terms of this policy.

. Fraud and misrepresentation
a) THIS POLICY WAS ISSUED IN RELIANCE ON THE INFORMATION YOU PROVIDED AT
THE TIME OF YOUR APPLICATION FOR INSURANCE COVERAGE. WITHIN THE FIRST
60 DAYS THIS POLICY HAS BEEN IN EFFECT, WE MAY RESCIND COVERAGE UNDER
THIS POLICY, DENY COVERAGE UNDER THIS POLICY, OR, AT OUR ELECTION,
ASSERT ANY OTHER REMEDY AVAILABLE UNDER APPLICABLE LAW, IF YOU OR
ANY INSURED PERSON SEEKING COVERAGE UNDER THIS POLICY, KNOWINGLY,
OR UNKNOWINGLY CONCEALED, MISREPRESENTED OR OMITTED ANY MATERIAL
FACT OR ENGAGED IN FRAUDULENT CONDUCT AT THE TIME THE APPLICATION
WAS MADE OR AT ANY TIME DURING THE POLICY PERIOD. Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 126 of 133

° ~ GENERAL POLICY CONDITIONS
Nationwide

is on your side Page G3

 

b) AFTER THE FIRST 60 DAYS THIS POLICY HAS BEEN IN EFFECT, AND IF:

(1) YOU OR ANY INSURED PERSON SEEKING COVERAGE UNDER THIS POLICY
KNOWINGLY MISREPRESENTED OR OMITTED ANY MATERIAL FACT; AND

(2) SUCH MISREPRESENTATION OR OMISSION COULD NOT HAVE REASONABLY
BEEN DISCOVERED BY US IN LESS THAN 60 DAYS; AND

(3) THE UNDISCLOSED INFORMATION WOULD HAVE PROMPTED US TO REFUSE
ACCEPTANCE OF THE RISK;

WE MAY VOID COVERAGE UNDER THIS POLICY, DENY COVERAGE UNDER THIS
POLICY, OR, AT OUR ELECTION, ASSERT ANY OTHER REMEDY AVAILABLE UNDER
APPLICABLE LAW.

IF WE VOID COVERAGE UNDER THIS POLICY, THIS SHALL NOT AFFECT THE
LIABILITY COVERAGE OF THIS POLICY.

c}) WE DO NOT PROVIDE COVERAGE TO ANY INSURED UNDER ai
YOU OR ANY OTHER PERSON OR ORGANIZ dj
PAYMENT UNDER THE POLICY HAS CONCE4

POLICY WHEN

  
     
 
  
   

IT CONDUCT IN
HIT OR FILING A

may be brought against the company concerning any of the coverages
his policy until the insured has fully complied with all terms of the policy.

Under the Auto liability coverages of this policy, no legal action may be brought against
the company until judgment against the insured has been finally determined after trial.
This policy does not give anyone the right to make us a party to any action to determine
the liability of an insured.

Under the Uninsured motorists—bodily injury or Underinsured motorists—bodily injury
coverage of this policy, any legal action against us must begin within a certain time
period. The proper papers for any action must be filed, within the time limit allowed by
law:

a) for death actions if the claim involves death of an insured; or

b) for bodily injury actions if the claim involves injury to an insured but not death.

Tl. Subrogation
We have the right of subrogation under the:
a) Physical damage;
b) Auto liability;
c) Uninsured motorists~—bodily injury; and
d) Underinsuréd motorists—bodily injury;

coverages in this policy and its endorsements. This means that after paying a loss to you
or others under this policy, we will have the Insured’s right to sue for or otherwise recover
such loss from anyone else who may be held liable. Also, we may require reimbursement
from the insured out of any settlernent or judgment that duplicates our payments. These
provisions will be applied in accordance with state law. Any Insured will sign such papers,
and do whatever else is necessary to transfer these rights to us, and will do nothing to
prejudice them.

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 127 of 133

. ° GENERAL POLICY CONDITIONS
Nationwide

is on your side Page G4

If payment of a claim under Uninsured motorists coverage or Underinsured motorists
coverage arises out of the insolvency of an insurer, we will have right of recovery against
the insurer or its receiver, but not its insured.

We are not entitled to recovery under Uninsured motorists or Underinsured motorists
coverage until the insured has been fully compensated for damages.

12. Non-sufficient funds and late payment charges.
The company reserves the: right to impose a fee for any premium payment that is unable
to be processed due to non-sufficient funds, or if there are non-sufficient funds in an
account that is being utilized -for electronic funds transfer (EFT) payments, or if the
premium is not paid by the due date. This is under the terms and conditions approved
where required by the Department of Insurance.

If the initial premium payment for this policy is unable to be processed due to
non- -sufficient funds as indicated above, we reserve the right to void the policy back to
hep

  
 
 
 
   

_ 13. Applicable contract law
The contract law of the state wherejthe ¢
this contract, i except for_the,Mi

ate a ih

14. Interestipats

If a cou st on judgment, decree, or order for payment of money is
required peo tf
otherwi mined by us that you are entitled to interest on a payment from us, it will

e rate of two percent per annum, unless another rate is required by law.

15. Joint and individual interests
If there is more than one person who is a named insured as shown in the Declarations for
this policy, any such person may cancel or change this policy. However, if an organization
is listed exclusively as the named insured, as shown in the Declarations for this policy, the
sole proprietor, majority shareholder or majority member of an organization, or general
partner of a family limited partnership may cancel or change this policy. Such action will
be binding on any Insured.

Mutual policy conditions and proxy
(Applicable only to policies issued by Nationwide Mutual Insurance Company - Nationwide
Mutual Fire Insurance Company.)

If this policy is issued by Nationwide Mutual Insurance Company or Nationwide Mutual Fire
Insurance Company, the policyholder is a member of the company issuing the policy while
this or any other policy issued by one of these two companies is in force. While a member,
the policyholder is entitled to one vote only - regardless of the number of policies issued to
the policyholder - either in person or by proxy at meetings of members of said company.

By accepting this policy of insurance, the member appoints the Chairman of the Board of
Directors of the company, with full power of substitution, to be the member's proxy, and such
individual is authorized and empowered to vote on behalf of the member on all matters
presented for vote at any membership meeting of the company. The proxy will continue in
force for the full duration of this policy or any renewal thereof issued by the company to the
member. This proxy may be revoked at any time by providing written notice of such
revocation to: Secretary, Nationwide Mutual Insurance Company/Nationwide Mutual Fire
Insurance Company, Attention: Proxy Revocation, One Nationwide Plaza, Columbus, Ohio
43215, The member may also revoke this proxy in person at any meeting of the members by
so announcing in the open meeting before any vote is taken or the proxy authority is
exercised.

Case ID; 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 128 of 133

GENERAL POLICY CONDITIONS
e . ®
Nationwide

is on your side Page G5

This proxy granted to the Chairman of the Board of the company will be superseded by any
other valid proxy presented to the Secretary of the company in accordance with the
Amended and Restated Bylaws of the company under Article II, Section 7.

The annual meeting of members of Nationwide Mutual insurance Company will be held at the
Home Office at Colunibus, Ohio, at 10 a.m. on the first Thursday of April, The annual meeting
of members of Nationwide Mutual Fire Insurance Company will be held at the Home Office at
Columbus, Ohio, at 9:30 a.m. on the first Thursday of April. If the Board of Directors of either
of the above companies should elect to change the time or place of meeting, that company
will mall notice of the change to the polleyholder at the address last known to it. The
company will mail this notice at least 10 days in advance of the meeting date.

This policy is non-assessable, meaning that the policyholder is not subject to any assessment
beyond the premiums the above companies require for each policy term.

IN WITNESS WHEREOF: The company listed in the Declarations has causeg it this policy to be
signed and countersigned as may be required by a dul authorizes ntative of the
company. |

  

Secretary

President

 

Nationwide’

is on your side

Nationwide Insurance Companies/Home Office: Columbus, Ohio 43215-2220
Nationwide Mutual Insurance Company * Nationwide Mutual Fire Insurance Company »
Nationwide Property & Casualty Insurance Company » Nationwide General Insurance Company

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 129 of 133

 

EXHIBIT E

Case ID: 191203184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 130 of 133

Looking for a no-hassle pricing on New or Used Car?
Powered by TrueCar. The Auto Shopping Service. is here to help.

 

 

LE. aie:

      

bcteaventometigg

  

Shop with confidence and save, discovering great deals.

We'll get you back on the road fast!

Powered by TrueCar. The Auto Shopping Service.

provides:

e  TrueCar® Certified Dealers dedicated to providing a no-hassle car buying experience.
e What others paid for new vehicle in your area so you don't overpay.

e Away to easily view and compare thousands of new and used vehicles online.
TrueCar® representatives available to help you through the entire process.

A service you can trust when you need it most
Visit us today at www.nationwide.com/replacecar

or call 877-924-2588

 

Your actual savings may vary based on multiple factors including the vehicle you select, region, dealer, and applicable manufactures ines NS 191203184

This no obligation program Is administered by TrueCar, Inc.
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 131 of 133

 

Ee REPORT SUMMARY

,
Bw CLAIM INFORMATION

 

 

Owner - . Edwards Gutzman, Alicia “
~ 300 N 8th St
Pottsville, PA 17901-2308
Loss Vehicle 2013 Nissan Altima S
Loss incident Date 03/18/2018
Claim Reported 03/22/2018
G®
2& INSURANCE INFORMATION
Report Reference Number 88061848
Claim Reference 923645-GG-2
Adjuster Williams, Leslie
Odometer 72,254
Last Updated 03/26/2018 04:15 PM

VALUATION SUMMARY

Pennsylvania Statewide Value $ 8,875.00
Base Vehicle Value $ 8,692.00
CCC Valuation (average of statewide $ 8,783.50
and base vehicle values)
Condition Adjustment + $ 352.00
Adjusted Vehicle Value $ 9,135.50
Vehicular Tax (6%) + $ 548.13
Tax reflects applicable state, county and municipal
taxes.

Appraisers Signature: ........cccccssesascseeseeccaeneeresessasanapens

The total may not represent the total of the settlement as other factors (e.g. license and
fees) may need to be taken into account.

© Copyright 2016 CCC Information Services Inc. All Rights Reserved.

 

 
 

Prepared for NATIONWIDE PROPERTY AND CASUALTY COMPANY

BASE VEHICLE VALUE

CUTER VTS TEE ST Ee SE

is. derived per

 

 

\o—-
3
—
‘co

Case ID1$$

Nw
So

3184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 132 of 133

CCOBIONE. MARKET VALUATION REPORT _| Cwnet Edwards cutzman, Aca

Claim: 923645-GG-2

VALUATION METHODOLOGY

How was the valuation determined?

   
   
 
   
   
     
  
  

CLAIM INSPECTION

NATIONWIDE PROPERTY AND CASUALTY COMPANY has provided CCC with the zip code where
the loss vehicle is garaged, loss vehicle VIN, mileage, equipment, as well as loss vehicle condition,
which is used to assist in determining the value of the loss vehicle.

DATABASE REVIEW

or recently were available for sale in the U.S. This database includes
vehicles that CCC employees have physically inspected, as well as
-vehicles advertised for sale by dealerships or private parties. All of
hese sources are updated regularly.

SEARCH FOR COMPARABLES

When a valuation is created the database is searched and
comparable vehicles in the area are selected. The zip code i
where the loss vehicle is garaged determines the starting point“
for the search. Comparable vehicles are similar to the loss
vehicle based on relevant factors.

CALCULATE BASE VEHICLE VALUE

Adjustments to the price of the selected comparable vehicles are made to reflect
differences in vehicle attributes, including mileage and options. Dollar adjustments are
based upon market research,

Finally, the Base Vehicle Value is the weighted average of the adjusted values of the
comparable vehicles based on the following factors:

* Source of the data (such as inspected versus advertised)

+ Similarity (such as equipment, mileage, and year)

« Proximity to the loss vehicle’s primary garage location

* Recency of information

amet Deana ante

we

© Copyright 2016 CCC Information Services Inc, All Rights Reserved, Case 9% g oie. 184
Case 2:20-cv-01322-ER Document1 Filed 03/06/20 Page 133 of 133

1 a

SONE. MARKET VALUATION REPORT _| Citmer Edwards cutzman, Alta

 

 

VEHICLE INFORMATION

 

 
 
  
 
     

  

 

 

   

 
 

VEHICLE EQUIPMENT
Odometer 72,254
Transmission Automatic Transmission 4
Power Power Steering
Power Trun
Decor/Convenience
verhead G
Seating Cloth Seats
Radio
Auxiliary Audio Connection €
Wheels Wheel Covers of
Safety/Brakes Air Bag (Driver Only) yy
Anti-lock Brakes (4) f
© Copyright 2076 CCC Information Services Inc. All Rights Reserved, Case 9 3 poe, 184
